    


EXHIBIT 10.31


EXECUTION COPY    

--------------------------------------------------------------------------------

GENUINE PARTS COMPANY
U.S.$120,000,000 Series I Senior Notes due October 30, 2027
€225,000,000 Series J Senior Notes due October 30, 2024
€250,000,000 Series K Senior Notes due October 30, 2027
€125,000,000 Series L Senior Notes due October 30, 2029
€100,000,000 Series M Senior Notes due October 30, 2032
_______________
NOTE PURCHASE AGREEMENT
_______________
Dated as of October 30, 2017





--------------------------------------------------------------------------------










--------------------------------------------------------------------------------


TABLE OF CONTENTS
Section    Page


Section 1.Authorization of Notes.    1
Section 1.1.Authorization of Notes.    1
Section 1.2.Terms.    1
Section 2.Section 2. Sale and Purchase of Notes.    1
Section 3.Closing Day.    2
Section 4.Conditions to Closing.    2
Section 4.1.Representations and Warranties.    2
Section 4.2.Performance; No Default.    2
Section 4.3.Compliance Certificates, Organizational Documents and Certificate of
Good Standing.     2
Section 4.4.Opinions of Counsel.    3
Section 4.5.Purchase Permitted By Applicable Law, Etc.    3
Section 4.6.Sale of Other Notes.    3
Section 4.7.Payment of Special Counsel Fees.    4
Section 4.8.Private Placement Numbers.    4
Section 4.9.Changes in Corporate Structure.    4
Section 4.10.Funding Instruction Letter.    4
Section 4.11.Proceedings and Documents.    4
Section 5.Representations and Warranties of the Company.    4
Section 5.1.Organization; Power and Authority.    4
Section 5.2.Authorization, Etc.    5
Section 5.3.Disclosure.    5
Section 5.4.Organization and Ownership of Shares of Subsidiaries.    5
Section 5.5.Financial Statements; Material Liabilities.    6
Section 5.6.Compliance with Laws, Other Instruments, Etc.    6
Section 5.7.Governmental Authorizations, Etc.    7
Section 5.8.Litigation; Observance of Statutes and Orders.    7
Section 5.9.Taxes.    7
Section 5.10.Title to Property; Leases.    7
Section 5.11.Licenses, Permits, Etc.    8
Section 5.12.Compliance with Employee Benefit Plans.    8
Section 5.13.Private Offering by the Company.    9


-i-
    

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Section    Page


Section 5.14.Use of Proceeds; Margin Regulations.    9
Section 5.15.Existing Indebtedness.    10
Section 5.16.Foreign Assets Control Regulations, Etc.    10
Section 5.17.Status under Certain Statutes.    11
Section 6.Representations of the Purchasers.    11
Section 6.1.Nature of Purchase.    11
Section 6.2.Source of Funds.    11
Section 7.Information as to the Company.    13
Section 7.1.Financial and Business Information.    13
Section 7.2.Officer’s Certificate.    15
Section 7.3.Inspection.    16
Section 7.4.Electronic Delivery.    17
Section 8.Prepayment of the Notes.    18
Section 8.1.Maturity.    18
Section 8.2.Optional Prepayments with Make-Whole Amount.    18
Section 8.3.Allocation of Partial Prepayments.    18
Section 8.4.Maturity; Surrender, Etc.    18
Section 8.5.Purchase of Notes.    19
Section 8.6.Make-Whole Amount.    19
Section 8.7.Swap Breakage.    25
Section 8.8.Offer to Prepay Notes Upon Certain Asset Sales.    26
Section 8.9.Offer to Prepay Notes Upon Change in Control.    29
Section 9.Affirmative Covenants.    31
Section 9.1.Compliance with Law.    31
Section 9.2.Insurance.    31
Section 9.3.Maintenance of Properties.    31
Section 9.4.Payment of Taxes.    31
Section 9.5.Corporate Existence, Etc.    32
Section 9.6.Guaranty by Subsidiaries.    32
Section 9.7.Books and Records.    33
Section 9.8.Excess Leverage Fee.    33
Section 10.Negative Covenants.    34


-ii-
    

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Section    Page


Section 10.1.Leverage Ratio; Most Favored Lender.    34
Section 10.2.Priority Debt.    35
Section 10.3.Merger, Consolidation, Etc.    35
Section 10.4.Transactions with Affiliates.    37
Section 10.5.Economic Sanctions, Etc.    37
Section 11.Events of Default.    37
Section 12.Remedies on Default, Etc.    39
Section 12.1.Acceleration.    39
Section 12.2.Other Remedies.    40
Section 12.3.Rescission.    40
Section 12.4.No Waivers or Election of Remedies, Expenses, Etc.    41
Section 13.Registration; Exchange; Substitution of Notes.    41
Section 13.1.Section 13.1. Registration of Notes.    41
Section 13.2.Transfer and Exchange of Notes.    41
Section 13.3.Replacement of Notes.    42
Section 14.Payments of Notes.    43
Section 14.1.Place of Payment.    43
Section 14.2.Home Office Payment by Wire Transfer.    43
Section 14.3.FATCA Information.    43
Section 15.Expenses, Etc.    44
Section 15.1.Transaction Expenses.    44
Section 15.2.Certain Taxes.    44
Section 15.3.Survival.    45
Section 16.Survival of Representations and Warranties; Entire Agreement.    45
Section 17.Amendment and Waiver.    45
Section 17.1.Requirements.    45
Section 17.2.Solicitation of Holders of Notes.    45
Section 17.3.Binding Effect, Etc.    46
Section 17.4.Notes held by Company, Etc.    46
Section 18.Notices.    47
Section 19.Reproduction of Documents.    47
Section 20.Confidential Information.    47


-iii-
    

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Section    Page


Section 21.Substitution of Purchaser.    49
Section 22.Miscellaneous.    49
Section 22.1.Successors and Assigns.    49
Section 22.2.Payments Due on Non-Business Days.    49
Section 22.3.Severability.    49
Section 22.4.Construction; Accounting Concepts.    50
Section 22.5.Counterparts.    51
Section 22.6.Governing Law.    51
Section 22.7.Jurisdiction and Process; Waiver of Jury Trial.    51
Section 22.8.Conversion Rate.    52
Section 22.9.Judgment Currency.    52








-iv-
    

--------------------------------------------------------------------------------






SCHEDULE A    -    Defined Terms
SCHEDULE B    -    Information Relating to Purchasers
SCHEDULE 4.9    -    Changes in Corporate Structure
SCHEDULE 5.3    -    Disclosure Materials
SCHEDULE 5.4    -    Subsidiaries of the Company and Ownership of Subsidiary
Stock
SCHEDULE 5.5    -    Financial Statements
SCHEDULE 5.15    -    Existing Indebtedness
SCHEDULE 8.6(b)    -    Original Swap Agreements
EXHIBIT 1(I)
-    Form of 3.70% Series I Senior Note due October 30, 2027

EXHIBIT 1(J)
-    Form of 1.40% Series J Senior Note due October 30, 2024

EXHIBIT 1(K)
-    Form of 1.81% Series K Senior Note due October 30, 2027

EXHIBIT 1(L)
-    Form of 2.02% Series L Senior Note due October 30, 2029

EXHIBIT 1(M)
-    Form of 2.32% Series M Senior Note due October 30, 2032

EXHIBIT 4.3(a)
-    Form of Officer’s Certificate

EXHIBIT 4.3(b)
-    Form of Secretary’s Certificate

EXHIBIT 4.4(a)(i)
-    Form of Opinion of General Counsel for the Company

EXHIBIT 4.4(a)(ii)
-    Form of Opinion of Special Counsel for the Company

EXHIBIT 4.4(b)
-    Form of Opinion of Special Counsel for the Purchasers

EXHIBIT 9.6
-    Form of Guaranty Agreement





-v-
    

--------------------------------------------------------------------------------






GENUINE PARTS COMPANY
2999 Wildwood Parkway
Atlanta, Georgia 30339
U.S.$120,000,000 Series I Senior Notes due October 30, 2027
€225,000,000 Series J Senior Notes due October 30, 2024
€250,000,000 Series K Senior Notes due October 30, 2027
€125,000,000 Series L Senior Notes due October 30, 2029
€100,000,000 Series M Senior Notes due October 30, 2032
Dated as of October 30, 2017
TO EACH OF THE PURCHASERS
LISTED IN SCHEDULE B HERETO:
Ladies and Gentlemen:
GENUINE PARTS COMPANY, a Georgia corporation (the “Company”), hereby agrees with
each of the Purchasers as follows:

Section 1.
AUTHORIZATION OF NOTES.


Section 1.1.    Authorization of Notes.
The Company will authorize the issue and sale of its senior notes, of which (a)
U.S.$120,000,000 aggregate principal amount shall be its 3.70% Series I Senior
Notes due October 30, 2027 (the “Series I Notes”), (b) €225,000,000 aggregate
principal amount shall be its 1.40% Series J Senior Notes due October 30, 2024
(the “Series J Notes”), (c) €250,000,000 aggregate principal amount shall be its
1.81% Series K Senior Notes due October 30, 2027 (the “Series K Notes”), (d)
€125,000,000 aggregate principal amount shall be its 2.02% Series L Senior Notes
due October 30, 2029 (the “Series L Notes”) and (e) €100,000,000 aggregate
principal amount shall be its 2.32% Series M Senior Notes due October 30, 2032
(the “Series M Notes”). The Series I Notes, the Series J Notes, the Series K
Notes, the Series L Notes and the Series M Notes are hereinafter referred to
collectively as the “Notes.” The Series I Notes, the Series J Notes, the Series
K Notes, the Series L Notes and the Series M Notes shall be substantially in the
forms set out in Exhibits 1(I), 1(J), 1(K), 1(L) and 1(M), respectively.

Section 1.2.    Terms.
All capitalized terms used in this Agreement are defined in Schedule A and, for
purposes of this Agreement, the rules of construction set forth in Section 22.4
shall govern.

SECTION 2.
SALE AND PURCHASE OF NOTES.

Subject to the terms and conditions of this Agreement, the Company will issue
and sell to each Purchaser and each Purchaser will purchase from the Company, on
the Closing Day, Notes of


    


EXHIBIT 10.31

--------------------------------------------------------------------------------





the series and in the principal amount specified opposite such Purchaser’s name
in Schedule B at the purchase price of 100% of the principal amount thereof. The
Purchasers’ obligations hereunder are several and not joint obligations and no
Purchaser shall have any liability to any Person for the performance or
non-performance of any obligation by any other Purchaser hereunder.

SECTION 3.
CLOSING DAY.

The sale and purchase of the Notes to be purchased by each Purchaser shall occur
at the offices of Schiff Hardin LLP, 666 Fifth Avenue, 17th Floor, New York, New
York 10103, at 10:00 a.m., Eastern time, at a closing (the “Closing”) on October
30, 2017 (the “Closing Day”). At the Closing, the Company will deliver to each
Purchaser the Notes of each series to be purchased by it in the form of a single
Note (or such greater number of Notes of such series in denominations of at
least U.S.$100,000 (in the case of U.S. Dollar Notes) and €100,000 (in the case
of Euro Notes), as such Purchaser may request), dated the date of the Closing
Day, and registered in such Purchaser’s name (or in the name of its nominee),
against delivery by such Purchaser to the Company or its order of immediately
available funds in the amount of the purchase price therefor by wire transfer of
immediately available funds as set forth in the Funding Instruction Letter. If
on the Closing Day the Company shall fail to tender such Notes to any Purchaser
as provided above in this Section 3, or any of the conditions specified in
Section 4 shall not have been fulfilled to the satisfaction of any Purchaser,
such Purchaser shall, at its election, be relieved of all further obligations
under this Agreement, without thereby waiving any rights it may have by reason
of such failure by the Company to tender such Notes or any of the conditions
specified in Section 4 not having been fulfilled to such Purchaser’s
satisfaction.

SECTION 4.
CONDITIONS TO CLOSING.

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing is subject to the fulfillment to its satisfaction, on
or prior to the Closing Day, of the following conditions:

Section 4.1.    Representations and Warranties.
The representations and warranties of the Company in this Agreement shall be
correct when made and at the time of the Closing.

Section 4.2.    Performance; No Default.
The Company shall have performed and complied with all agreements and conditions
contained in this Agreement required to be performed or complied with by it on
or prior to the Closing Day and after giving effect to the issue and sale of the
Notes (and the application of the proceeds thereof as contemplated by Section
5.14) no Default or Event of Default shall have occurred and be continuing.

Section 4.3.    Compliance Certificates, Organizational Documents and
Certificate of Good Standing.


-2-
    

--------------------------------------------------------------------------------





(a)    Officer’s Certificate. The Company shall have delivered to such Purchaser
an Officer’s Certificate, dated the Closing Day, certifying that the conditions
specified in Sections 4.1, 4.2 and 4.9 have been fulfilled, substantially in the
form of Exhibit 4.3(a).
(b)    Secretary’s Certificate. The Company shall have delivered to such
Purchaser a certificate of its Secretary dated the Closing Day certifying as to
the resolutions attached thereto and other corporate proceedings relating to the
authorization, execution and delivery of the Notes and this Agreement,
substantially in the form of Exhibit 4.3(b), and certifying the attached copies
of the Articles of Incorporation and By-Laws of the Company.
(c)    Certificate of Existence. The Company shall have delivered to such
Purchaser a good standing certificate in the form of a Certificate of Existence
for the Company from the Secretary of State of the State of Georgia dated of a
recent date and such other evidence of the status of the Company as such
Purchaser may request.

Section 4.4.    Opinions of Counsel.
Such Purchaser shall have received opinions in form and substance satisfactory
to it, dated the Closing Day (a) (i) from Scott Smith, Esq., Senior Vice
President and General Counsel for the Company, covering the matters set forth in
Exhibit 4.4(a)(i) and covering such other matters incident to the transactions
contemplated hereby as such Purchaser or its counsel may reasonably request, and
(ii) from Davis Polk & Wardwell LLP, special counsel to the Company, covering
the matters set forth in Exhibit 4.4(a)(ii) and covering such other matters
incident to the transactions contemplated hereby as such Purchaser or its
counsel may reasonably request (and the Company hereby instructs such counsel to
deliver such opinion to the Purchasers) and (b) from Schiff Hardin LLP, the
Purchasers’ special counsel in connection with such transactions, substantially
in the form set forth on Exhibit 4.4(b) and covering such other matters incident
to such transactions as such Purchaser may reasonably request.

Section 4.5.    Purchase Permitted By Applicable Law, Etc.
The purchase of and payment for the Notes to be purchased by such Purchaser on
the terms and conditions herein provided (including use of the proceeds of such
Notes by the Company) shall not violate any applicable law or regulation
(including Section 5 of the Securities Act and Regulations T, U and X of the
Board of Governors of the Federal Reserve System) and not subject such Purchaser
to any tax, penalty, liability or other onerous condition under or pursuant to
any applicable law or government regulation and such Purchaser shall have
received such certificates or other evidence as it shall have requested to
establish compliance with this condition.

Section 4.6.    Sale of Other Notes.
Contemporaneously with the Closing, the Company shall sell to each other
Purchaser and each other Purchaser shall purchase the Notes to be purchased by
it on the Closing Day as specified in Schedule B.

Section 4.7.    Payment of Special Counsel Fees.


-3-
    

--------------------------------------------------------------------------------





Without limiting Section 15.1, the Company shall have paid on or before the
Closing Day the fees, charges and disbursements of the Purchasers’ special
counsel referred to in Section 4.4(b) to the extent reflected in a statement of
such counsel rendered to the Company at least one Business Day prior to the
Closing Day.

Section 4.8.    Private Placement Numbers.
A Private Placement Number issued by Standard & Poor’s CUSIP Service Bureau (in
cooperation with the SVO) shall have been obtained for each series of the Notes.

Section 4.9.    Changes in Corporate Structure.
Except as specified in Schedule 4.9, the Company shall not have changed its
jurisdiction of incorporation or been a party to any merger or consolidation and
shall not have succeeded to all or any substantial part of the liabilities of
any other entity, at any time following the date of the most recent financial
statements referred to in Schedule 5.5.

Section 4.10.    Funding Instruction Letter.
At least three Business Days prior to the Closing Day, the Company shall have
delivered the Funding Instruction Letter to such Purchaser.

Section 4.11.    Proceedings and Documents.
All corporate and other proceedings in connection with the transactions
contemplated by this Agreement and all documents and instruments incident to
such transactions shall be satisfactory to such Purchaser and its special
counsel, and such Purchaser or its special counsel shall have received all such
counterpart originals or certified or other copies of such documents as they may
reasonably request.

SECTION 5.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to each Purchaser that:

Section 5.1.    Organization; Power and Authority.
The Company is a corporation duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation, and is duly
qualified as a foreign corporation and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The Company has the corporate power and authority to own or hold
under lease the properties it purports to own or hold under lease, to transact
the business it transacts and proposes to transact, to execute and deliver this
Agreement and the Notes and to perform the provisions hereof and thereof.

Section 5.2.    Authorization, Etc.


-4-
    

--------------------------------------------------------------------------------





This Agreement and the Notes have been duly authorized by all necessary
corporate action on the part of the Company, and this Agreement constitutes, and
upon execution and delivery thereof each Note will constitute, a legal, valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by (a)
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and (b) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

Section 5.3.    Disclosure.
The Company, through its agents, JPMorgan Securities, LLC and Merrill Lynch,
Pierce, Fenner & Smith Incorporated, has delivered to each Purchaser a copy of a
Private Placement Memorandum, dated October 2017 (the “Memorandum”), relating to
the transactions contemplated hereby. This Agreement, the Memorandum, the
financial statements listed in Schedule 5.5 and the documents, certificates or
other writings delivered to the Purchasers by or on behalf of the Company prior
to October 18, 2017 in connection with the transactions contemplated hereby and
identified in Schedule 5.3 (this Agreement, the Memorandum and such documents,
certificates or other writings and such financial statements delivered to each
Purchaser being referred to, collectively, as the “Disclosure Documents”), taken
as a whole, do not contain any untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein not misleading
in light of the circumstances under which they were made, and all financial
projections concerning the Company and its Subsidiaries relating to the
transactions contemplated hereby contained in the Disclosure Documents (the
“Projections”) have been prepared in good faith based upon assumptions that are
believed by the preparer thereof to be reasonable at the time of preparation and
at the time such Projections are furnished (it being understood that Projections
by their nature are inherently uncertain and no assurances are being given that
the results reflected in such projections will be achieved and any differences
from the projected results may be material). Except as disclosed in the
Disclosure Documents, since December 31, 2016, there has been no change in the
financial condition, operations, business or properties of the Company or any of
its Subsidiaries except changes that individually or in the aggregate would not
reasonably be expected to have a Material Adverse Effect.

Section 5.4.    Organization and Ownership of Shares of Subsidiaries.
(a)    As of the date hereof, Schedule 5.4 contains (except as noted therein) a
complete and correct list of (a) the Company’s Subsidiaries, showing, as to each
Subsidiary, the name thereof, the jurisdiction of its organization, and the
percentage of shares of each class of its capital stock or similar equity
interests outstanding owned by the Company and each other Subsidiary and whether
such Subsidiary is a Guarantor, and (b) the Company’s directors and senior
officers.
(b)    All of the outstanding shares of capital stock or similar equity
interests of each Subsidiary shown in Schedule 5.4 as being owned by the Company
and its Subsidiaries have been validly issued, are fully paid and nonassessable
and are owned by the Company or another Subsidiary free and clear of any Lien
(except as disclosed in Schedule 5.4).


-5-
    

--------------------------------------------------------------------------------





(c)    Each Subsidiary identified in Schedule 5.4 is a corporation or other
legal entity duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization, and is duly qualified as a foreign
corporation or other legal entity and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Each such Subsidiary has the corporate or other power and
authority to own or hold under lease the properties it purports to own or hold
under lease and to transact the business it transacts and proposes to transact.
(d)    No Subsidiary is subject to any legal, regulatory, contractual or other
restriction (other than the agreements listed on Schedule 5.4 and customary
limitations imposed by corporate law or similar statutes) restricting the
ability of such Subsidiary to pay dividends out of profits or make any other
similar distributions of profits to the Company or any of its Subsidiaries that
owns outstanding shares of capital stock or similar equity interests of such
Subsidiary.

Section 5.5.    Financial Statements; Material Liabilities.
The Company has delivered to each Purchaser copies of the financial statements
of the Company and its Subsidiaries listed in Schedule 5.5. All of said
financial statements (including in each case the related schedules and notes)
fairly present in all material respects the consolidated financial position of
the Company and its Subsidiaries as of the respective dates so specified in such
Schedule and the consolidated results of their operations and cash flows for the
respective periods so specified and have been prepared in accordance with GAAP
consistently applied throughout the periods involved except as set forth in the
notes thereto (subject, in the case of any interim financial statements, to
normal year-end adjustments). Since the date of the most recent financial
statements of the Company and its Subsidiaries listed in Schedule 5.5, the
Company and its Subsidiaries have not incurred any Material liabilities of the
type that would be required to be disclosed in the Company’s financial
statements prepared in accordance with GAAP that are not disclosed in the
Disclosure Documents.

Section 5.6.    Compliance with Laws, Other Instruments, Etc.
The execution, delivery and performance by the Company of this Agreement and the
Notes will not (a) contravene, result in any breach of, or constitute a default
under, or result in the creation of any Lien in respect of any property of the
Company or any Subsidiary under, any indenture, mortgage, deed of trust, loan,
purchase or credit agreement, lease, corporate charter, regulations or by-laws,
shareholders agreement or any other Material agreement or instrument to which
the Company or any Subsidiary is bound or by which the Company or any Subsidiary
or any of their respective properties may be bound or affected, (b) conflict
with or result in a breach of any of the terms, conditions or provisions of any
order, judgment, decree, or ruling of any court, arbitrator or Governmental
Authority applicable to the Company or any Subsidiary or (c) violate any
provision of any statute or other rule or regulation of any Governmental
Authority applicable to the Company or any Subsidiary.


-6-
    

--------------------------------------------------------------------------------






Section 5.7.    Governmental Authorizations, Etc.
Assuming the accuracy of the representation of each Purchaser set forth in
Section 6.1, no consent, approval or authorization of, or registration, filing
or declaration with, any Governmental Authority is required in connection with
the execution, delivery or performance by the Company of this Agreement or the
Notes, including any thereof required in connection with the obtaining of Euros
to make payments under this Agreement, the Notes or any Guaranty Agreement and
the payment of any such Euros to Persons resident in the United States.

Section 5.8.    Litigation; Observance of Statutes and Orders.
(a)    There are no actions, suits or proceedings pending or, to the knowledge
of the Company, threatened against or affecting the Company or any Subsidiary or
any property of the Company or any Subsidiary in any court or before any
arbitrator of any kind or before or by any Governmental Authority that,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.
(b)    Neither the Company nor any Subsidiary is (i) in violation of any order,
judgment, decree or ruling of any court, any arbitrator of any kind or any
Governmental Authority or (ii) in violation of any applicable law, ordinance,
rule or regulation of any Governmental Authority (including Environmental Laws,
the USA PATRIOT Act or any of the other laws and regulations that are referred
to in Section 5.16), which violation would, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

Section 5.9.    Taxes.
The Company and its Subsidiaries have filed all tax returns that are required to
have been filed in any jurisdiction, and have paid all taxes shown to be due and
payable on such returns and all other taxes and assessments payable by them, to
the extent such taxes and assessments have become due and payable and before
they have become delinquent, except for any taxes and assessments (a) the amount
of which is not individually or in the aggregate Material or (b) the amount,
applicability or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which the Company or a Subsidiary,
as the case may be, has established adequate reserves in accordance with GAAP.
The charges, accruals and reserves on the books of the Company and its
Subsidiaries in respect of U.S. federal, state or other taxes for all fiscal
periods are adequate. The U.S. federal income tax liabilities of the Company and
its Subsidiaries have been determined (whether by reason of completed audits or
the statute of limitations having run) for all fiscal years up to and including
the fiscal year ended December 31, 2013.

Section 5.10.    Title to Property; Leases.
The Company and its Subsidiaries have good and sufficient title to their
respective Material properties, including all such properties reflected in the
most recent audited balance sheet referred to in Section 5.5 or purported to
have been acquired by the Company or any Subsidiary after said date (except as
sold or otherwise disposed of in the ordinary course of business), in each case
free


-7-
    

--------------------------------------------------------------------------------





and clear of Liens prohibited by this Agreement, except for those defects in
title that, individually or in the aggregate, would not have a Material Adverse
Effect. All Material leases are valid and subsisting and are in full force and
effect in all material respects.

Section 5.11.    Licenses, Permits, Etc.
The Company and its Subsidiaries own or possess all licenses, permits,
authorizations, patents, copyrights, proprietary software, service marks,
trademarks, trade names and other similar property, or rights thereto, that,
individually or in the aggregate, are Material, without known conflict with the
rights of others, except for those conflicts that, individually or in the
aggregate, would not have a Material Adverse Effect.

Section 5.12.    Compliance with Employee Benefit Plans.
(a)    The Company and each ERISA Affiliate have operated and administered each
Plan in compliance with all applicable laws except for such instances of
noncompliance as have not resulted in and could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.
Neither the Company nor any ERISA Affiliate has incurred any liability pursuant
to Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans (as defined in section 3 of ERISA), and no
event, transaction or condition has occurred or exists that would, individually
or in the aggregate, reasonably be expected to result in the incurrence of any
such liability by the Company or any ERISA Affiliate, or in the imposition of
any Lien on any of the rights, properties or assets of the Company or any ERISA
Affiliate, in either case pursuant to Title I or IV of ERISA or to section
430(k) of the Code or to any such penalty or excise tax provisions under the
Code or federal law or section 4068 of ERISA or by the granting of a security
interest in connection with the amendment of a Plan, other than such liabilities
or Liens as would not be individually or in the aggregate Material.
(b)    The present value of the aggregate benefit liabilities under each of the
Plans (other than Multiemployer Plans), determined as of the end of such Plan’s
most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities by more than U.S.$25,000,000 in the case
of any single Plan and by more than U.S.$50,000,000 in the aggregate for all
Plans. The term “benefit liabilities” has the meaning specified in section 4001
of ERISA and the terms “current value” and “present value” have the meaning
specified in section 3 of ERISA.
(c)    The Company and its ERISA Affiliates have not incurred (i) withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material or (ii) any obligation in
connection with the termination of or withdrawal from any Non-U.S. Plan that
individually or in the aggregate are Material.


-8-
    

--------------------------------------------------------------------------------





(d)    The expected postretirement benefit obligation (determined as of the last
day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Accounting Standards Codification Topic
715-60, without regard to liabilities attributable to continuation coverage
mandated by section 4980B of the Code) of the Company and its Subsidiaries is
not Material.
(e)    The execution and delivery of this Agreement and the issuance and sale of
the Notes hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which a tax could be
imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The representation by
the Company to each Purchaser in the first sentence of this Section 5.12(e) is
made in reliance upon and subject to the accuracy of such Purchaser’s
representation in Section 6.2 as to the sources of the funds to be used to pay
the purchase price of the Notes to be purchased by such Purchaser.
(f)    All Non-U.S. Plans have been established, operated, administered and
maintained in compliance with all laws, regulations and orders applicable
thereto, except where failure so to comply could not be reasonably expected to
have a Material Adverse Effect. All premiums, contributions and any other
amounts required by applicable Non-U.S. Plan documents or applicable laws to be
paid or accrued by the Company and its Subsidiaries have been paid or accrued as
required, except where failure so to pay or accrue could not be reasonably
expected to have a Material Adverse Effect.

Section 5.13.    Private Offering by the Company.
Neither the Company nor anyone acting on its behalf has offered the Notes or any
similar securities for sale to, or solicited any offer to buy any of the same
from, or otherwise approached or negotiated in respect thereof with, any Person
other than not more than 50 Institutional Investors (including the Purchasers),
each of which has been offered the Notes at a private sale for investment.
Neither the Company nor anyone acting on its behalf has taken, or will take, any
action that would subject the issuance or sale of the Notes to the registration
requirements of section 5 of the Securities Act or to the registration
requirements of any securities or blue sky laws of any applicable jurisdiction.

Section 5.14.    Use of Proceeds; Margin Regulations.
The Company will apply the proceeds of the sale of the Notes for general
corporate purposes and for any other lawful purpose, including to finance a
portion of the consideration for the Acquisition. No part of the proceeds from
the sale of any Note hereunder will be used, directly or indirectly, for the
purpose of buying or carrying any margin stock within the meaning of Regulation
U of the Board of Governors of the Federal Reserve System (12 CFR 221), or for
the purpose of buying or carrying or trading in any securities under such
circumstances as to involve the Company in a violation of Regulation X of said
Board (12 CFR 224) or to involve any broker or dealer in a violation of
Regulation T of said Board (12 CFR 220). Margin stock does not constitute more
than 10% of the value of the consolidated assets of the Company and its
Subsidiaries and the Company does not have any present intention that margin
stock will constitute more than 10% of the value


-9-
    

--------------------------------------------------------------------------------





of such assets. As used in this Section, the terms “margin stock” and “purpose
of buying or carrying” shall have the meanings assigned to them in said
Regulation U.

Section 5.15.    Existing Indebtedness.
(a)    Except as described therein, Schedule 5.15 sets forth a complete and
correct list of all outstanding Indebtedness of the Company and its Subsidiaries
as of October 30, 2017 (including descriptions of the obligors and obligees,
principal amounts outstanding, any collateral therefor and any Guaranty
thereof), and from such date through the date of this Agreement there has been
no Material change in the amounts, interest rates, sinking funds, installment
payments or maturities of the Indebtedness of the Company or its Subsidiaries.
Neither the Company nor any Subsidiary is in default and no waiver of default is
currently in effect, in the payment of any principal or interest on any
Indebtedness of the Company or such Subsidiary and no event or condition exists
with respect to any Indebtedness of the Company or any Subsidiary the
outstanding principal amount of which exceeds U.S.$50,000,000 that would permit
(or that with notice or the lapse of time, or both, would permit) one or more
Persons to cause such Indebtedness to become due and payable before its stated
maturity or before its regularly scheduled dates of payment.
(b)    Neither the Company nor any Subsidiary is a party to, or otherwise
subject to any provision contained in, any instrument evidencing Indebtedness
for borrowed money of the Company or such Subsidiary in an amount exceeding
U.S.$50,000,000 or its charter or any other organizational document which limits
the amount of, or otherwise imposes restrictions on the incurring of,
Indebtedness of the Company, except as disclosed in Schedule 5.15.

Section 5.16.    Foreign Assets Control Regulations, Etc.
(a)    Neither the Company nor any Controlled Entity (i) is a Blocked Person,
(ii) has been notified that its name appears or may in the future appear on a
State Sanctions List or (iii) is a target of sanctions that have been imposed by
the United Nations or the European Union.
(b)    Neither the Company nor any Controlled Entity (i) has violated, been
found in violation of, or been charged or convicted under, any applicable U.S.
Economic Sanctions Laws, Anti-Money Laundering Laws or Anti-Corruption Laws or
(ii) to the Company’s knowledge, is under investigation by any Governmental
Authority for possible violation of any U.S. Economic Sanctions Laws, Anti-Money
Laundering Laws or Anti-Corruption Laws.
(c)    No part of the proceeds from the sale of the Notes hereunder:
(i)    constitutes or will constitute funds obtained on behalf of any Blocked
Person or will otherwise be used by the Company or any Controlled Entity,
directly or indirectly, (A) in connection with any investment in, or any
transactions or dealings with, any Blocked Person, (B) for any purpose that
would cause any Purchaser to


-10-
    

--------------------------------------------------------------------------------





be in violation of any U.S. Economic Sanctions Laws or (C) otherwise in
violation of any U.S. Economic Sanctions Laws;
(ii)    will be used, directly or indirectly, in violation of, or cause any
Purchaser to be in violation of, any applicable Anti-Money Laundering Laws; or
(iii)    will be used, directly or indirectly, for the purpose of making any
improper payments, including bribes, to any Governmental Official or commercial
counterparty in order to obtain, retain or direct business or obtain any
improper advantage, in each case which would be in violation of, or cause any
Purchaser to be in violation of, any applicable Anti-Corruption Laws.
(d)    The Company has established procedures and controls which it reasonably
believes are adequate (and otherwise comply with applicable law) to ensure that
the Company and each Controlled Entity is and will continue to be in compliance
with all applicable U.S. Economic Sanctions Laws, Anti-Money Laundering Laws and
Anti-Corruption Laws.

Section 5.17.    Status under Certain Statutes.
Neither the Company nor any Subsidiary is subject to regulation under the
Investment Company Act of 1940, the Public Utility Holding Company Act of 2005,
the ICC Termination Act of 1995, or the Federal Power Act.

SECTION 6.
REPRESENTATIONS OF THE PURCHASERS.

Each Purchaser severally represents as follows as of the Closing Day:

Section 6.1.    Nature of Purchase.
Such Purchaser is acquiring the Notes purchased by it hereunder for its own
account or for one or more separate accounts maintained by such Purchaser or for
the account of one or more pension or trust funds and not with a view to or for
sale in connection with any distribution thereof within the meaning of the
Securities Act, provided that the disposition of such Purchaser’s or their
property shall at all times be and remain within such Purchaser’s or their
control. Each Purchaser understands that the Notes have not been registered
under the Securities Act and may be resold only if registered pursuant to the
provisions of the Securities Act or if an exemption from registration is
available, except under circumstances where neither such registration nor such
an exemption is required by law, and that the Company is not required to
register the Notes.

Section 6.2.    Source of Funds.
At least one of the following statements is an accurate representation as to
each source of funds (a “Source”) to be used by such Purchaser to pay the
purchase price of the Notes to be purchased by such Purchaser hereunder:


-11-
    

--------------------------------------------------------------------------------





(a)    the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
NAIC (the “NAIC Annual Statement”)) for the general account contract(s) held by
or on behalf of any employee benefit plan together with the amount of the
reserves and liabilities for the general account contract(s) held by or on
behalf of any other employee benefit plans maintained by the same employer (or
affiliate thereof as defined in PTE 95-60) or by the same employee organization
in the general account do not exceed 10% of the total reserves and liabilities
of the general account (exclusive of separate account liabilities) plus surplus
as set forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or
(b)    the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or
(c)    the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (ii) a bank collective investment fund, within
the meaning of PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or
(d)    the Source constitutes assets of an “investment fund” (within the meaning
of Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a Person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM
and (ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Company in writing pursuant to this clause (d);
or


-12-
    

--------------------------------------------------------------------------------





(e)    the Source constitutes assets of a “plan(s)” (within the meaning of Part
IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a Person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or
(f)    the Source is a governmental plan; or
(g)    the Source is one or more employee benefit plans, or a separate account
or trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or
(h)    the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA.
As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.

SECTION 7.
INFORMATION AS TO THE COMPANY.


Section 7.1.    Financial and Business Information.
The Company shall deliver to each holder of the Notes that is an Institutional
Investor:
(a)    Quarterly Statements — within 60 days after the end of each quarterly
fiscal period in each fiscal year of the Company (other than the last quarterly
fiscal period of each such fiscal year), duplicate copies of,
(i)    a consolidated balance sheet of the Company and its Subsidiaries as at
the end of such quarter, and
(ii)    consolidated statements of income, changes in shareholders’ equity, if
then prepared, and cash flows of the Company and its Subsidiaries, for such
quarter and (in the case of the second and third quarters) for the portion of
the fiscal year ending with such quarter,
setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments;


-13-
    

--------------------------------------------------------------------------------





(b)    Annual Statements — within 105 days after the end of each fiscal year of
the Company, duplicate copies of,
(i)    a consolidated balance sheet of the Company and its Subsidiaries, as at
the end of such year, and
(ii)    consolidated statements of income, changes in shareholders’ equity and
cash flows of the Company and its Subsidiaries, for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon (without a “going concern” or similar
qualification or exception and without any qualification or exception as to the
scope of the audit on which such opinion is based) of independent certified
public accountants of recognized national standing, which opinion shall state
that such financial statements present fairly, in all material respects, the
financial position of the companies being reported upon and their results of
operations and cash flows and have been prepared in conformity with GAAP, and
that the examination of such accountants in connection with such financial
statements has been made in accordance with generally accepted auditing
standards, and that such audit provides a reasonable basis for such opinion in
the circumstances;
(c)    SEC and Other Reports — promptly upon their becoming available, one copy
of (i) each financial statement, report, notice, proxy statement or similar
document sent by the Company or any Subsidiary to its principal lending banks as
a whole (excluding information sent to such banks in the ordinary course of
administration of a bank facility, such as information relating to pricing and
borrowing availability) or to its public securities holders generally, and (ii)
each regular or periodic report, each registration statement that shall have
become effective (without exhibits except as expressly requested by such
holder), and each final prospectus and all amendments thereto filed by the
Company or any Subsidiary with the Securities and Exchange Commission;
(d)    Notice of Default or Event of Default — promptly, and in any event within
five days after a Responsible Officer becoming aware of the existence of any
Default or Event of Default, a written notice specifying the nature and period
of existence thereof and what action the Company is taking or proposes to take
with respect thereto;
(e)    Employee Benefit Matters — promptly, and in any event within five days
after a Responsible Officer becoming aware of any of the following, a written
notice setting forth the nature thereof and the action, if any, that the Company
or an ERISA Affiliate proposes to take with respect thereto:
(i)    with respect to any Plan, any reportable event, as defined in section
4043(c) of ERISA and the regulations thereunder, for which notice thereof has
not been waived pursuant to such regulations as in effect on the date of this
Agreement; or


-14-
    

--------------------------------------------------------------------------------





(ii)    the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or
(iii)    any event, transaction or condition that could result in the incurrence
of any liability by the Company or any ERISA Affiliate pursuant to Title I or IV
of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans, or in the imposition of any Lien on any of the rights,
properties or assets of the Company or any ERISA Affiliate pursuant to Title I
or IV of ERISA or such penalty or excise tax provisions, if such liability or
Lien, taken together with any other such liabilities or Liens then existing,
would reasonably be expected to have a Material Adverse Effect; or
(iv)    receipt of notice of the imposition of a Material financial penalty
(which for this purpose shall mean any tax, penalty or other liability, whether
by way of indemnity or otherwise) with respect to one or more Non-U.S. Plans;
(f)    Notices from Governmental Authority — promptly, and in any event within
30 days of receipt thereof, copies of any notice to the Company or any
Subsidiary from any federal or state Governmental Authority relating to any
order, ruling, statute or other law or regulation that could reasonably be
expected to have a Material Adverse Effect;
(g)    Resignation or Replacement of Auditors — within 10 days following the
date on which the Company’s auditors resign or the Company elects to change
auditors, as the case may be, notification thereof, together with such further
information as the Required Holders may request; and
(h)    Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any of its Subsidiaries or relating to
the ability of the Company or any Guarantor to perform its obligations
hereunder, under the Notes or under any Guaranty Agreement as from time to time
may be reasonably requested by any such holder of Notes.

Section 7.2.    Officer’s Certificate.
Each set of financial statements delivered to a holder of Notes pursuant to
Section 7.1(a) or Section 7.1(b) hereof shall be accompanied by a certificate of
a Senior Financial Officer setting forth:
(a)    Covenant Compliance — the information (including detailed calculations)
required in order to establish whether the Company was in compliance with the
requirements of Section 8.8, Section 10.1 and Section 10.2, inclusive, in each
case during the quarterly or annual period covered by the financial statements
then being furnished (including with


-15-
    

--------------------------------------------------------------------------------





respect to each such Section, where applicable, the calculations of the maximum
or minimum amount, ratio or percentage, as the case may be, permissible under
the terms of such Sections, and the amount, ratio or percentage then in
existence). In the event that the Company or any Subsidiary has made an election
to measure any financial liability using fair value (which election is being
disregarded for purposes of determining compliance with this Agreement pursuant
to Section 22.4) as to the period covered by any such financial statement, such
Senior Financial Officer’s certificate as to such period shall include a
reconciliation from GAAP with respect to such election;
(b)    Event of Default — a statement that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of the Company
and its Subsidiaries from the beginning of the quarterly or annual period
covered by the statements then being furnished to the date of the certificate
and that such review shall not have disclosed the existence during such period
of any condition or event that constitutes a Default or an Event of Default or,
if any such condition or event existed or exists (including any such event or
condition resulting from the failure of the Company or any Subsidiary to comply
with any Environmental Law), specifying the nature and period of existence
thereof and what action the Company shall have taken or proposes to take with
respect thereto; and
(c)    Guarantors; Principal Credit Facility — a list of all Subsidiaries of the
Company that are or, since the date of the most recent audited financial
statements referred to in Section 5.5 or the most recent report delivered
pursuant to Section 7.1 (as the case may be), have become borrowers under, or
guarantors in respect of, any Principal Credit Facility, and if any such change
has occurred, specifying which Subsidiaries have become obligors with respect to
such Principal Credit Facility, whether they have become borrowers thereunder or
guarantors thereof and the date on which they became borrowers or guarantors.

Section 7.3.    Inspection.
The Company shall permit the representatives of each holder of Notes that is an
Institutional Investor:
(a)    No Default — if no Default or Event of Default then exists, at the
expense of such holder and upon reasonable prior notice to the Company, to visit
the principal executive office of the Company, to discuss the affairs, finances
and accounts of the Company and its Subsidiaries with the Company’s officers,
and, with the consent of the Company (which consent will not be unreasonably
withheld) to visit the other offices and properties of the Company and each
Subsidiary, all at such reasonable times and as often as may be reasonably
requested in writing; and
(b)    Default — if a Default or Event of Default then exists, at the expense of
the Company to visit and inspect any of the offices or properties of the Company
or any Subsidiary, to examine all their respective books of account, records,
reports and other papers, to make copies and extracts therefrom, and to discuss
their respective affairs, finances and accounts with their respective officers
and independent public accountants (and by this


-16-
    

--------------------------------------------------------------------------------





provision the Company authorizes said accountants to discuss the affairs,
finances and accounts of the Company and its Subsidiaries), all at such times
and as often as may be requested.

Section 7.4.    Electronic Delivery.
Financial statements, opinions of independent certified public accountants,
other information and Officer’s Certificates that are required to be delivered
by the Company pursuant to Sections 7.1(a), (b) or (c) and Section 7.2 shall be
deemed to have been delivered if the Company satisfies any of the following
requirements with respect thereto:
(a)    such financial statements satisfying the requirements of Section 7.1(a)
or (b) and related Officer’s Certificate satisfying the requirements of Section
7.2 and any other information required under Section 7.1(c) are delivered to
each holder of a Note by e-mail at the e-mail address set forth in Schedule B
for such holder or as communicated from time to time by such holder in a
separate writing delivered to the Company;
(b)    the Company shall have timely filed its Quarterly Report on Form 10–Q or
Annual Report on Form 10–K, satisfying the requirements of Section 7.1(a) or
Section 7.1(b), as the case may be, with the SEC on EDGAR and shall have made
such form and the related Officer’s Certificate satisfying the requirements of
Section 7.2 available on its home page on the internet, which is located at
http://gpc.com as of the date of this Agreement;
(c)    such financial statements satisfying the requirements of Section 7.1(a)
or Section 7.1(b) and related Officer’s Certificate(s) satisfying the
requirements of Section 7.2 and any other information required under Section
7.1(c) are timely posted by or on behalf of the Company on IntraLinks or on any
other similar website to which each holder of Notes has free access; or
(d)    the Company shall have timely filed any of the items referred to in
Section 7.1(c) with the SEC on EDGAR and shall have made such items available on
its home page on the internet or on IntraLinks or on any other similar website
to which each holder of Notes has free access;
provided however, that in no case shall access to such financial statements,
other information and Officer’s Certificates be conditioned upon any waiver or
other agreement or consent (other than confidentiality provisions consistent
with Section 20 of this Agreement); provided further, that in the case of any of
clauses (b), (c) or (d), the Company shall have given each holder of a Note
prior written notice, which may be by e-mail or in accordance with Section 18,
of such posting or filing in connection with each delivery, provided further,
that upon request of any holder to receive paper copies of such forms, financial
statements, other information and Officer’s Certificates or to receive them by
e-mail, the Company will promptly e-mail them or deliver such paper copies, as
the case may be, to such holder.

SECTION 8.
PREPAYMENT OF THE NOTES.



-17-
    

--------------------------------------------------------------------------------






Section 8.1.    Maturity.
As provided therein, the entire unpaid principal balance of the Series I Notes,
the Series J Notes, the Series K Notes, the Series L Notes and the Series M
Notes shall be due and payable on the respective Maturity Dates thereof.

Section 8.2.    Optional Prepayments with Make-Whole Amount.
The Company may, at its option, upon notice as provided below, prepay at any
time all, or from time to time any part of, the Notes in an aggregate principal
amount of not less than U.S.$5,000,000 (in the case of a U.S. Dollar Note) or
€5,000,000 (in the case of a Euro Note) in the case of a partial prepayment, at
100% of the principal amount so prepaid, plus the Make-Whole Amount determined
for the prepayment date with respect to such principal amount. The Company will
give each holder of Notes written notice of each optional prepayment under this
Section 8.2 not less than 30 days and not more than 60 days prior to the date
fixed for such prepayment unless the Company and the Required Holders agree to
another time period pursuant to Section 17. Each such notice shall specify such
date (which shall be a Business Day), the aggregate principal amount of the
Notes to be prepaid on such date, the principal amount of each Note held by such
holder to be prepaid (determined in accordance with Section 8.3), and the
interest to be paid on the prepayment date with respect to such principal amount
being prepaid, and shall be accompanied by a certificate of a Senior Financial
Officer as to the estimated Make-Whole Amount due in connection with such
prepayment (calculated as if the date of such notice were the date of the
prepayment), setting forth the details of such computation. Two Business Days
prior to such prepayment, the Company shall deliver to each holder of Notes a
certificate of a Senior Financial Officer specifying the calculation of such
Make-Whole Amount as of the specified prepayment date.

Section 8.3.    Allocation of Partial Prepayments.
In the case of each partial prepayment of the Notes pursuant to Section 8.2, the
principal amount of the Notes to be prepaid shall be allocated among all of the
Notes at the time outstanding in proportion, as nearly as practicable, to the
respective unpaid principal amounts thereof not theretofore called for
prepayment.

Section 8.4.    Maturity; Surrender, Etc.
In the case of each prepayment of Notes pursuant to this Section 8, the
principal amount of each Note to be prepaid shall mature and become due and
payable on the date fixed for such prepayment, together with interest on such
principal amount accrued to such date and the applicable Make-Whole Amount, if
any, and in the case of any Swapped Notes, Net Loss, if any; provided that the
amount to be paid may be subject to reduction pursuant to Section 8.7(a). From
and after such date, unless the Company shall fail to pay such principal amount
when so due and payable, together with the interest and Make-Whole Amount, if
any, and Net Loss, if any, as aforesaid, interest on such principal amount shall
cease to accrue. Any Note paid or prepaid in full shall be surrendered to the
Company and cancelled and shall not be reissued, and no Note shall be issued in
lieu of any prepaid principal amount of any Note.


-18-
    

--------------------------------------------------------------------------------






Section 8.5.    Purchase of Notes.
The Company will not, and will not permit any Affiliate to, purchase, redeem,
prepay or otherwise acquire, directly or indirectly, any of the outstanding
Notes except (a) upon the payment or prepayment of the Notes in accordance with
this Agreement and the Notes or (b) pursuant to an offer to purchase made by the
Company or an Affiliate pro rata to the holders of all Notes in accordance with
the respective principal amounts thereof at the time outstanding upon the same
terms and conditions. Any such offer shall provide each holder with sufficient
information to enable it to make an informed decision with respect to such
offer, and shall remain open for at least 20 Business Days. If the holders of
more than 20% of the aggregate principal amount of the Notes then outstanding
accept such offer, the Company shall promptly notify the remaining holders of
such fact and the expiration date for the acceptance by holders of Notes of such
offer shall be extended by the number of days necessary to give each such
remaining holder at least five Business Days from its receipt of such notice to
accept such offer. The Company will promptly cancel all Notes acquired by it or
any Affiliate pursuant to any payment, prepayment or purchase of Notes pursuant
to this Agreement and no Notes may be issued in substitution or exchange for any
such Notes.

Section 8.6.    Make-Whole Amount.
(a)    Make-Whole Amount with respect to Non-Swapped Notes. The term “Make-Whole
Amount” means, with respect to any Non-Swapped Note, an amount equal to the
excess, if any, of the Discounted Value of the Remaining Scheduled Payments with
respect to the Called Principal of such Non-Swapped Note over the amount of such
Called Principal, provided that the Make-Whole Amount may in no event be less
than zero. For the purposes of determining the Make-Whole Amount, the following
terms have the following meanings:
“Called Principal” means, with respect to any Non-Swapped Note, the principal of
such Non-Swapped Note that is to be prepaid pursuant to Section 8.2 or
Section 8.8 or has become or is declared to be immediately due and payable
pursuant to Section 12.1, as the context requires.
“Discounted Value” means, with respect to the Called Principal of any
Non-Swapped Note, the amount obtained by discounting all Remaining Scheduled
Payments with respect to such Called Principal from their respective scheduled
due dates to the Settlement Date with respect to such Called Principal, in
accordance with accepted financial practice and at a discount factor (applied on
the same periodic basis as that on which interest on such Non-Swapped Note is
payable) equal to the Reinvestment Yield with respect to such Called Principal.
“Non-Swapped Note” means any Note other than a Swapped Note.
“Recognized German Bund Market Makers” means two internationally recognized
dealers of German Bunds reasonably selected by the holders of more than 50%


-19-
    

--------------------------------------------------------------------------------





in principal amount of the Euro Notes at the time outstanding (exclusive of any
Euro Notes then owed by the Company or any of its Affiliates).
“Reinvestment Yield” means
(a)    with respect to the Called Principal of any Non-Swapped Note denominated
in U.S. Dollars, the sum of (i) 0.50% (or in the case of determining the
Make-Whole Amount in connection with a prepayment under Section 8.8, 1.00%) plus
(ii) the yield to maturity implied by the “Ask Yield(s)” reported as of 10:00
A.M. (New York time) on the second Business Day preceding the Settlement Date
with respect to such Called Principal, on the display designated as “Page PX1”
(or such other display as may replace Page PX1) on Bloomberg Financial Markets
for the most recently issued actively traded on-the-run U.S. Treasury securities
(herein, “Reported”) having a maturity equal to the Remaining Average Life of
such Called Principal as of such Settlement Date. If there are no such U.S.
Treasury securities Reported having a maturity equal to such Remaining Average
Life, then such implied yield to maturity will be determined by (1) converting
U.S. Treasury bill quotations to bond equivalent yields in accordance with
accepted financial practice and (2) interpolating linearly between the “Ask
Yields” Reported for the applicable most recently issued actively traded
on-the-run U.S. Treasury securities with the maturities (A) closest to and
greater than such Remaining Average Life and (B) closest to and less than such
Remaining Average Life. The Reinvestment Yield shall be rounded to the number of
decimal places as appears in the interest rate of the applicable Note.
If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Non-Swapped Note denominated
in U.S. Dollars, the sum of (x) 0.50% (or in the case of determining the
Make-Whole Amount in connection with a prepayment under Section 8.8, 1.00%) plus
(y) the yield to maturity implied by the U.S. Treasury constant maturity yields
reported, for the latest day for which such yields have been so reported as of
the second Business Day preceding the Settlement Date with respect to such
Called Principal, in Federal Reserve Statistical Release H.15 (or any comparable
successor publication) for the U.S. Treasury constant maturity having a term
equal to the Remaining Average Life of such Called Principal as of such
Settlement Date. If there is no such U.S. Treasury constant maturity having a
term equal to such Remaining Average Life, such implied yield to maturity will
be determined by interpolating linearly between (I) the U.S. Treasury constant
maturity so reported with the term closest to and greater than such Remaining
Average Life and (II) the U.S. Treasury constant maturity so reported with the
term closest to and less than such Remaining Average Life. The Reinvestment
Yield shall be rounded to the number of decimal places as appears in the
interest rate of the applicable Non-Swapped Note; and
(b)    with respect to the Called Principal of any Non-Swapped Note denominated
in Euros, the sum of (i) 0.50% (or in the case of determining the Make-Whole
Amount in connection with a prepayment under Section 8.8, 1.00%) plus (ii) the
yield to maturity implied by (1) the “Ask Yield(s)” reported, as of 10:00 A.M.
(New York time) on the second


-20-
    

--------------------------------------------------------------------------------





Business Day preceding the Settlement Date with respect to such Called
Principal, on the display designated as “Page PXGE” on Bloomberg Financial
Markets (or such other display as may replace “Page PXGE” on Bloomberg Financial
Markets) for the benchmark German Bund having a maturity equal to the Remaining
Average Life of such Called Principal as of such Settlement Date, or (2) if such
yields are not reported as of such time or the yields reported are not
ascertainable, the average of the “Ask Yields” as determined by Recognized
German Bund Market Makers. Such implied yield will be determined, if necessary,
by (A) converting quotations to bond-equivalent yields in accordance with
accepted financial practice and (B) interpolating linearly between (x) the
benchmark German Bund with the maturity closest to and greater than such
Remaining Average Life and (y) the benchmark German Bund with the maturity
closest to and less than such Remaining Average Life.
The Reinvestment Yield shall be rounded to the number of decimal places as
appears in the interest rate of the applicable Non-Swapped Note.
“Remaining Average Life” means, with respect to the Called Principal of any
Non-Swapped Note, the number of years obtained by dividing (i) such Called
Principal into (ii) the sum of the products obtained by multiplying (a) the
principal component of each Remaining Scheduled Payment with respect to such
Called Principal by (b) the number of years, computed on the basis of a 360-day
year comprised of twelve 30-day months and calculated to two decimal places,
that will elapse between the Settlement Date with respect to such Called
Principal and the scheduled due date of such Remaining Scheduled Payment.
“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Non-Swapped Note, all payments of such Called Principal and interest thereon
that would be due after the Settlement Date with respect to such Called
Principal if no payment of such Called Principal were made prior to its
scheduled due date, provided that if such Settlement Date is not a date on which
interest payments are due to be made under such Non-Swapped Note, then the
amount of the next succeeding scheduled interest payment will be reduced by the
amount of interest accrued to such Settlement Date and required to be paid on
such Settlement Date pursuant to Section 8.2, Section 8.8 or Section 12.1.
“Settlement Date” means, with respect to the Called Principal of any Non-Swapped
Note, the date on which such Called Principal is to be prepaid pursuant to
Section 8.2 or Section 8.8 or has become or is declared to be immediately due
and payable pursuant to Section 12.1, as the context requires.
(b)    Make-Whole Amount with respect to Swapped Notes. The term “Make Whole
Amount” means, with respect to any Swapped Note, an amount equal to the excess,
if any, of the Swapped Note Discounted Value with respect to the Swapped Note
Called Notional Amount related to such Swapped Note over such Swapped Note
Called Notional Amount, provided that the Make-Whole Amount may in no event be
less than zero. For the purposes of determining the Make-Whole Amount with
respect to any Swapped Note, the following terms have the following meanings:


-21-
    

--------------------------------------------------------------------------------





“New Swap Agreement” means any cross-currency swap agreement pursuant to which
the holder of a Swapped Note is to receive payment in U.S. Dollars and which is
entered into in full or partial replacement of an Original Swap Agreement as a
result of such Original Swap Agreement having terminated for any reason other
than a non-scheduled prepayment or a repayment of such Swapped Note prior to its
scheduled maturity. The terms of a New Swap Agreement with respect to any
Swapped Note do not have to be identical to those of the Original Swap Agreement
with respect to such Swapped Note.
“Original Swap Agreement” means, with respect to any Swapped Note, (i) a
cross-currency swap agreement and annexes and schedules thereto (an “Initial
Swap Agreement”) that is entered into on an arm’s length basis by the original
purchaser of such Swapped Note (or any affiliate thereof) in connection with the
execution of this Agreement and purchase of such Swapped Note and relates to the
scheduled payments by the Company of interest and principal on such Swapped
Note, under which the holder of such Swapped Note is to receive payments from
the counterparty thereunder in U.S. Dollars and which is more particularly
described on Schedule 8.6(b), (ii) any Initial Swap Agreement that has been
assumed (without any waiver, amendment, deletion or replacement of any material
economic term or provision thereof) by a holder of a Swapped Note in connection
with a transfer of such Swapped Note and (iii) any Replacement Swap Agreement;
and a “Replacement Swap Agreement” shall mean, with respect to any Swapped Note,
a cross-currency swap agreement and annexes and schedules thereto with payment
terms and provisions (other than a reduction in notional amount, if applicable)
identical to those of the Initial Swap Agreement with respect to such Swapped
Note that is entered into on an arm’s length basis by the holder of such Swapped
Note in full or partial replacement (by amendment, modification or otherwise) of
such Initial Swap Agreement (or any subsequent Replacement Swap Agreement) in a
notional amount not exceeding the outstanding principal amount of such Swapped
Note following a non-scheduled prepayment or a repayment of such Swapped Note
prior to its scheduled maturity. Any holder of a Swapped Note that enters into,
assumes or terminates an Initial Swap Agreement or Replacement Swap Agreement
shall within a reasonable period of time thereafter deliver to the Company a
summary of the principal terms thereof.
“Swap Agreement” means, with respect to any Swapped Note, an Original Swap
Agreement or a New Swap Agreement, as the case may be.
“Swapped Note” means any Note that as of the Closing Day is subject to a Swap
Agreement. A “Swapped Note” shall no longer be deemed a “Swapped Note” at such
time as the related Swap Agreement ceases to be in force in respect thereof.
“Swapped Note Called Notional Amount” means, with respect to any Swapped Note
Called Principal of any Swapped Note, the payment in U.S. Dollars due to the
holder of such Swapped Note under the terms of the Swap Agreement to which such
holder is a party, attributable to and in exchange for such Swapped Note Called
Principal and assuming that such Swapped Note Called Principal is paid on its
scheduled maturity date, provided that if such Swap Agreement is not an Initial
Swap Agreement, then the “Swapped Note


-22-
    

--------------------------------------------------------------------------------





Called Notional Amount” in respect of such Swapped Note shall not exceed the
amount in U.S. Dollars which would have been due to the holder of such Swapped
Note under the terms of the Initial Swap Agreement to which such holder was a
party (or if such holder was never party to an Initial Swap Agreement, then the
last Initial Swap Agreement to which the most recent predecessor in interest to
such holder as a holder of such Swapped Note was a party), attributable to and
in exchange for such Swapped Note Called Principal and assuming that such
Swapped Note Called Principal is paid on its scheduled maturity date.
“Swapped Note Called Principal” means, with respect to any Swapped Note, the
principal of such Swapped Note that is to be prepaid pursuant to Section 8.2 or
Section 8.8 or has become or is declared to be immediately due and payable
pursuant to Section 12.1, as the context requires.
“Swapped Note Discounted Value” means, with respect to the Swapped Note Called
Notional Amount of any Swapped Note that is to be prepaid pursuant to Section
8.2 or Section 8.8 or has become or is declared to be immediately due and
payable pursuant to Section 12.1, as the context requires, the amount obtained
by discounting all Swapped Note Remaining Scheduled Swap Payments corresponding
to the Swapped Note Called Notional Amount of such Swapped Note from their
respective scheduled due dates to the Swapped Note Settlement Date with respect
to such Swapped Note Called Notional Amount, in accordance with accepted
financial practice and at a discount factor (applied on the same periodic basis
as that on which interest on such Swapped Note is payable) equal to the Swapped
Note Reinvestment Yield with respect to such Swapped Note Called Notional
Amount.
“Swapped Note Reinvestment Yield” means, with respect to the Swapped Note Called
Notional Amount of any Swapped Note, 0.50% (or in the case of determining the
Make-Whole Amount in connection with a prepayment under Section 8.8, 1.00%) over
the yield to maturity implied by the “Ask Yield(s)” reported, as of 10:00 A.M.
(New York time) on the second Business Day preceding the Swapped Note Settlement
Date with respect to such Swapped Note Called Notional Amount, on the display
designated as “Page PX1” (or such other display as may replace Page PX1) on
Bloomberg Financial Markets for the most recently issued actively traded on the
run U.S. Treasury securities (herein, “Reported”) having a maturity equal to the
Swapped Note Remaining Average Life of such Swapped Note Called Notional Amount
as of such Swapped Note Settlement Date. If there are no such U.S. Treasury
securities Reported having a maturity equal to such Swapped Note Remaining
Average Life, then such implied yield to maturity will be determined by (i)
converting U.S. Treasury bill quotations to bond equivalent yields in accordance
with accepted financial practice and (ii) interpolating linearly between the ask
yields Reported for the applicable most recently issued actively traded
on-the-run U.S. Treasury securities with the maturities (1) closest to and
greater than such Swapped Note Remaining Average Life and (2) closest to and
less than such Swapped Note Remaining Average Life. The Swapped Note
Reinvestment Yield shall be rounded to the number of decimal places as appears
in the interest rate of the applicable Swapped Note.


-23-
    

--------------------------------------------------------------------------------





If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Swapped Note
Reinvestment Yield” shall mean, with respect to the Swapped Note Called Notional
Amount of any Swapped Note, 0.50% (or in the case of determining the Make-Whole
Amount in connection with a prepayment under Section 8.8, 1.00%) over the yield
to maturity implied by the U.S. Treasury constant maturity yields reported, for
the latest day for which such yields have been so reported as of the second
Business Day preceding the Swapped Note Settlement Date with respect to such
Swapped Note Called Notional Amount, in Federal Reserve Statistical Release H.15
(or any comparable successor publication) for the U.S. Treasury constant
maturity having a term equal to the Swapped Note Remaining Average Life of such
Swapped Note Called Notional Amount as of such Swapped Note Settlement Date. If
there is no such U.S. Treasury constant maturity having a term equal to such
Swapped Note Remaining Average Life, such implied yield to maturity will be
determined by interpolating linearly between (A) the U.S. Treasury constant
maturity so reported with the term closest to and greater than such Swapped Note
Remaining Average Life and (B) the U.S. Treasury constant maturity so reported
with the term closest to and less than such Swapped Note Remaining Average Life.
The Swapped Note Reinvestment Yield shall be rounded to the number of decimal
places as appears in the interest rate of the applicable Swapped Note.
“Swapped Note Remaining Average Life” means, with respect to any Swapped Note
Called Notional Amount, the number of years obtained by dividing (i) such
Swapped Note Called Notional Amount into (ii) the sum of the products obtained
by multiplying (1) the principal component of each Swapped Note Remaining
Scheduled Swap Payments with respect to such Swapped Note Called Notional Amount
by (2) the number of years computed on the basis of a 360-day year composed of
twelve 30-day months and calculated to two decimal places, that will elapse
between the Swapped Note Settlement Date with respect to such Swapped Note
Called Notional Amount and the scheduled due date of such Swapped Note Remaining
Scheduled Payments.
“Swapped Note Remaining Scheduled Swap Payments” means, with respect to the
Swapped Note Called Notional Amount relating to any Swapped Note, the payments
due to the holder of such Swapped Note in U.S. Dollars under the terms of the
Swap Agreement to which such holder is a party which correspond to all payments
of the Swapped Note Called Principal of such Swapped Note corresponding to such
Swapped Note Called Notional Amount and interest on such Swapped Note Called
Principal (other than that portion of the payment due under such Swap Agreement
corresponding to the interest accrued on the Swapped Note Called Principal to
the Swapped Note Settlement Date) that would be due after the Swapped Note
Settlement Date in respect of such Swapped Note Called Notional Amount assuming
that no payment of such Swapped Note Called Principal is made prior to its
originally scheduled payment date, provided that if such Swapped Note Settlement
Date is not a date on which an interest payment is due to be made under the
terms of such Swapped Note, then the amount of the next succeeding scheduled
interest payment will be reduced by the amount of interest accrued to such
Swapped Note Settlement Date and required to be paid on such Swapped Note
Settlement Date pursuant to Section 8.2, Section 8.8 or Section 12.1.


-24-
    

--------------------------------------------------------------------------------





“Swapped Note Settlement Date” means, with respect to the Swapped Note Called
Notional Amount of any Swapped Note Called Principal of any Swapped Note, the
date on which such Swapped Note Called Principal is to be prepaid pursuant to
Section 8.2 or Section 8.8 or has become or is declared to be immediately due
and payable pursuant to Section 12.1, as the context requires.
(c)    Make-Whole Amount Currency of Payment. All payments of Make-Whole Amount
in respect of (1) any Non-Swapped Note that is denominated in Euros, shall be
made in Euros, and (2) any Non-Swapped Note that is denominated in U.S. Dollars
or any Swapped Note, shall be made in U.S. Dollars.

Section 8.7.    Swap Breakage.
(a)    If any Swapped Note is prepaid pursuant to Section 8.2, Section 8.8 or
Section 8.9, or has become or is declared to be immediately due and payable
pursuant to Section 12.1, then (i) any resulting Net Loss in connection
therewith shall be reimbursed to the holder of such Swapped Note by the Company
in U.S. Dollars upon any such prepayment or repayment of such Swapped Note and
(ii) any resulting Net Gain in connection therewith shall be deducted (1) from
the Make-Whole Amount, if any, or any principal or interest to be paid to the
holder of such Swapped Note by the Company upon any such prepayment of such
Swapped Note pursuant to Section 8.2, Section 8.8 or Section 8.9 or (2) from the
Make-Whole Amount, if any, to be paid to the holder of such Swapped Note by the
Company upon any such repayment of such Swapped Note pursuant to Section 12.1,
provided that, in either case, the Make-Whole Amount in respect of such Swapped
Note may in no event be less than zero. Each holder of a Swapped Note shall be
responsible for calculating its own Net Loss or Net Gain, as the case may be,
and Swap Breakage Amount in U.S. Dollars upon the prepayment or repayment of all
or any portion of such Swapped Note, and such calculations as reported to the
Company in reasonable detail shall be binding on the Company absent demonstrable
error.
(b)    As used in this Section 8.7 with respect to any Swapped Note that is
prepaid or accelerated: “Net Loss” means the amount, if any, by which the sum of
the Swapped Note Called Notional Amount and the Swapped Note Called Notional
Accrued Interest Amount exceeds the sum of (i) the sum of the Swapped Note
Called Principal and the Swapped Note Called Accrued Interest Amount plus (or
minus in the case of an amount paid) (ii) the Swap Breakage Amount received (or
paid) by the holder of such Swapped Note; and “Net Gain” means the amount, if
any, by which the sum of Swapped Note Called Notional Amount and the Swapped
Note Called Notional Accrued Interest Amount is exceeded by the sum of (1) the
sum of the Swapped Note Called Principal and the Swapped Note Called Accrued
Interest Amount plus (or minus in the case of an amount paid) (2) the Swap
Breakage Amount received (or paid) by such holder. For purposes of any
determination of any “Net Loss” or “Net Gain,” the Swapped Note Called Principal
and the Swapped Note Called Accrued Interest Amount shall be determined by the
holder of the affected Swapped Note by converting Euros (in the case of any
Swapped Note that is denominated in Euros) into U.S. Dollars at the current
Euro/U.S. Dollar exchange rate, as determined as of 10:00


-25-
    

--------------------------------------------------------------------------------





A.M. (New York time) on the day such Swapped Note is prepaid or accelerated as
indicated on the applicable screen of Bloomberg Financial Markets and any such
calculation shall be reported to the Company in reasonable detail and shall be
binding on the Company absent demonstrable error.
“Swapped Note Called Accrued Interest Amount” means, with respect to a Swapped
Note, the accrued interest of such Swapped Note to the Swapped Note Settlement
Date that is to be prepaid or has become immediately due and payable, as the
context requires.
“Swapped Note Called Notional Accrued Interest Amount” means, with respect to
any Swapped Note Called Notional Amount, the payment due in Dollars to the
holder of the related Swapped Note under the terms of the Swap Agreement to
which such holder is a party attributable to and in exchange for the Swapped
Note Called Accrued Interest Amount.
(c)    As used in this Section 8.7, “Swap Breakage Amount” means, with respect
to the Swap Agreement associated with any Swapped Note, in determining the Net
Loss or Net Gain, the amount that would be received (in which case the Swap
Breakage Amount shall be positive) or paid (in which case the Swap Breakage
Amount shall be negative) by the holder of such Swapped Note as if such Swap
Agreement had terminated due to the occurrence of an event of default or an
early termination under the ISDA 1992 Multi-Currency Cross Border Master
Agreement or ISDA 2002 Master Agreement, as applicable (the “ISDA Master
Agreement”); provided, however, that if such holder (or its predecessor in
interest with respect to such Swapped Note) was, but is not at the time, a party
to an Original Swap Agreement but is a party to a New Swap Agreement, then the
Swap Breakage Amount shall mean the lesser of (i) the gain or loss (if any)
which would have been received or incurred (by payment, through off-set or
netting or otherwise) by the holder of such Swapped Note under the terms of the
Original Swap Agreement (if any) in respect of such Swapped Note to which such
holder (or any affiliate thereof) was a party (or if such holder was never a
party to an Original Swap Agreement, then the last Original Swap Agreement to
which the most recent predecessor in interest to such holder as a holder of a
Swapped Note was a party) and which would have arisen as a result of the payment
of the Swapped Note Called Principal on the Swapped Note Settlement Date and
(ii) the gain or loss (if any) actually received or incurred by the holder of
such Swapped Note, in connection with the payment of such Swapped Note Called
Principal on the Swapped Note Settlement Date, under the terms of the New Swap
Agreement to which such holder (or any affiliate thereof) is a party. The holder
of such Swapped Note will make all calculations related to the Swap Breakage
Amount in good faith and in accordance with its customary practices for
calculating such amounts under the ISDA Master Agreement pursuant to which such
Swap Agreement shall have been entered into and assuming for the purpose of such
calculation that there are no other transactions entered into pursuant to such
ISDA Master Agreement (other than such Swap Agreement).
(d)    The Swap Breakage Amount shall be payable in U.S. Dollars.

Section 8.8.    Offer to Prepay Notes Upon Certain Asset Sales.


-26-
    

--------------------------------------------------------------------------------





(a)    Notice of Significant Asset Sale Event. The Company will, within 10
Business Days after the occurrence of a Significant Asset Sale Event, give an
Asset Sale Notice to each holder of Notes specifying, among other things,
whether the Excess Proceeds attributable to such Significant Asset Sale Event
will be applied to either or both (in the case of both, specifying the relevant
amounts to be applied to each application) a Property Reinvestment Application
or to a prepayment of the Notes as provided in this Section 8.8. If such notice
specifies application of all or a part of such Excess Proceeds to a Property
Reinvestment Application, then the Company shall be obligated so to apply such
amount of Excess Proceeds within 180 days after the occurrence of the
Significant Asset Sale Event; provided that, at any time during such period, the
Company may apply such amount of Excess Proceeds to a prepayment of the Notes as
provided in this Section 8.8 in lieu of a Property Reinvestment Application,
provided, further, that the failure to apply such amount of Excess Proceeds to
either a Property Reinvestment Application or to the prepayment of the Notes
prior to the expiration of such period shall constitute an Event of Default.
Until such time as the entire amount reserved for a Property Reinvestment
Application has been applied as provided in the preceding sentence, the Company
shall apply the entire amount of Excess Proceeds arising from any subsequent
Significant Asset Sale Event to the prepayment of the Notes as provided in this
Section 8.8. If the notice referred to in the first sentence of this Section
8.8(a) shall specify a prepayment of the Notes, such notice shall contain and
constitute an offer to prepay Notes as described in paragraph (b) of this
Section 8.8 and shall be accompanied by the certificate described in paragraph
(e) of this Section 8.8.
(b)    Offer to Prepay Notes. The offer to prepay Notes contemplated by
paragraph (a) of this Section 8.8 shall be an offer to prepay, in accordance
with and subject to this Section 8.8, all or a portion of the Notes held by each
holder (in this case only, “holder” in respect of any Note registered in the
name of a nominee for a disclosed beneficial owner shall mean such beneficial
owner) on a date specified in such offer (the “Proposed Prepayment Date”) that
is a Business Day not less than 30 days and not more than 60 days after the date
of such offer (if the Proposed Prepayment Date shall not be specified in such
offer, the Proposed Prepayment Date shall be the Business Day nearest to the
30th day after the date of such offer). The offer to prepay Notes under this
paragraph (b) shall be made pro rata to each holder of Notes (based on the
aggregate principal amount of the Notes held by each such holder) in an
aggregate amount equal to the Excess Proceeds (as defined below).
(c)    Acceptance; Rejection. A holder of Notes may accept the offer to prepay
made pursuant to this Section 8.8 by causing a notice of such acceptance to be
delivered to the Company not more than 10 Business Days after receipt of the
offer to prepay the Notes pursuant to this Section 8.8. A failure by a holder of
Notes to respond to an offer to prepay made pursuant to this Section 8.8 shall
be deemed to constitute a rejection of such offer by such holder.
(d)    Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.8 shall be at 100% of the principal amount of such Notes, plus the
Make-Whole Amount


-27-
    

--------------------------------------------------------------------------------





determined for the date of prepayment with respect to such principal amount. The
prepayment shall be made on the Proposed Prepayment Date.
(e)    Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.8 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying:
(i) the Proposed Prepayment Date; (ii) that such offer is made pursuant to this
Section 8.8; (iii) the principal amount of each Note offered to be prepaid; (iv)
the estimated Make-Whole Amount due in connection with such prepayment of Notes
(calculated as if the date of such notice were the date of prepayment); (v) the
interest that would be due on each Note offered to be prepaid, accrued to the
Proposed Prepayment Date; (vi) that the conditions of this Section 8.8 have been
fulfilled; and (vii) in reasonable detail, the nature and date of the
Significant Asset Sale Event. Two Business Days prior to such prepayment, the
Company shall deliver to each holder of Notes a certificate of a Senior
Financial Officer specifying the calculation of such Make-Whole Amount as of the
specified prepayment date.
(f)    “Significant Asset Sale Event” and “Excess Proceeds” Defined.
(i)    “Significant Asset Sale Event” means any sale, lease or other disposition
of assets (including the sale of stock or other equity interests in its
Subsidiaries) (sometimes hereinafter referred to, except for Excluded Sales, as
an “Asset Disposition”) of the Company and its Subsidiaries in which the book
value of such assets, when added to the book value of all other assets sold,
leased or otherwise disposed of by the Company and its Subsidiaries during any
period of 365 consecutive days, exceeds 20% of the book value of Consolidated
Total Assets, determined as of the end of the fiscal quarter immediately
preceding such Asset Disposition (the “Threshold Amount”); provided that each of
the following transactions shall be excluded from any determination of a
Significant Asset Sale Event (collectively, the “Excluded Sales”): (1) the sale,
lease or other disposition of assets in the ordinary course of business of the
Company and its Subsidiaries, (2) Excluded Sale and Leaseback Transactions, (3)
any transfer of assets from the Company to any Subsidiary or from any Subsidiary
to the Company or another Subsidiary, and (4) Receivables and related assets
sold in connection with Securitization Transactions.
(ii)    “Excess Proceeds” shall mean the aggregate Net Proceeds attributable to
the amount by which (1) the book value of all assets sold, leased or otherwise
disposed of by the Company and its Subsidiaries during any period of 365
consecutive days (excluding all Excluded Sales) exceeds (2) the Threshold
Amount. The aggregate Net Proceeds so attributable in any such period shall be
equal to zero until the book value of all assets subject to an Asset Disposition
during such period shall equal the Threshold Amount and shall be equal to 100%
of the Net Proceeds received in respect of all Asset Dispositions consummated
thereafter during such period, provided, however, that the Net Proceeds
attributable to any Asset Disposition which causes the Threshold Amount to be
exceeded for the first time in any such


-28-
    

--------------------------------------------------------------------------------





period shall be deemed to have been allocated ratably to the portion of such
book value necessary to reach the Threshold Amount and the portion of such book
value in excess thereof, and the latter (but not the former) shall constitute a
portion of Excess Proceeds.

Section 8.9.    Offer to Prepay Notes Upon Change in Control.
(a)    Notice of Change in Control or Control Event. The Company will, within
five Business Days after any Responsible Officer has knowledge of the occurrence
of any Change in Control or Control Event, give written notice of such Change in
Control or Control Event to each holder of Notes unless notice in respect of
such Change in Control (or the Change in Control contemplated by such Control
Event) shall have been given pursuant to paragraph (b) of this Section 8.9. If a
Change in Control has occurred, such notice shall contain and constitute an
offer to prepay the Notes as described in paragraph (c) of this Section 8.9 and
shall be accompanied by the certificate described in paragraph (g) of this
Section 8.9.
(b)    Condition to Company Action. The Company will not take any action that
consummates or finalizes a Change in Control unless (i) at least 15 Business
Days prior to such action it shall have given to each holder of Notes written
notice containing and constituting an offer to prepay Notes as described in
paragraph (c) of this Section 8.9, accompanied by the certificate described in
paragraph (g) of this Section 8.9, and (ii) subject to the provisions of
paragraph (d) below, contemporaneously with such action, it prepays all Notes
required to be prepaid in accordance with this Section 8.9.
(c)    Offer to Prepay Notes. The offer to prepay Notes contemplated by
paragraphs (a) and (b) of this Section 8.9 shall be an offer to prepay, in
accordance with and subject to this Section 8.9, all, but not less than all, of
the Notes held by each holder on the Business Day specified in such offer (the
“Change in Control Prepayment Date”). If such Change in Control Prepayment Date
is in connection with an offer contemplated by paragraph (a) of this Section
8.9, such date shall be a Business Day not less than 30 days and not more than
60 days after the date of such offer.
(d)    Acceptance; Rejection. A holder of Notes may accept or reject the offer
to prepay made pursuant to this Section 8.9 by causing a notice of such
acceptance or rejection to be delivered to the Company on or before the date
specified in the certificate described in paragraph (g) of this Section 8.9. A
failure by a holder of Notes to respond to an offer to prepay made pursuant to
this Section 8.9, or to accept an offer as to all of the Notes held by the
holder, within such time period shall be deemed to constitute a rejection of
such offer by such holder.
(e)    Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.9 shall be at 100% of the outstanding principal amount of such Notes
and shall not require the payment of any Make-Whole Amount or prepayment
premium. The prepayment shall be made on the Change in Control Prepayment Date
except as provided in paragraph (f) of this Section 8.9.


-29-
    

--------------------------------------------------------------------------------





(f)    Deferral Pending Change in Control. The obligation of the Company to
prepay Notes pursuant to the offers required by paragraphs (a) and (b) and
accepted in accordance with paragraph (d) of this Section 8.9 is subject to the
occurrence of the Change in Control in respect of which such offers and
acceptances shall have been made. In the event that such Change in Control does
not occur on or prior to the Change in Control Prepayment Date in respect
thereof, the prepayment shall be deferred until and shall be made on the date on
which such Change in Control occurs; provided that no such deferral shall be
longer than 60 days. The Company shall keep each holder of Notes reasonably and
timely informed of (i) any such deferral of the date of prepayment, (ii) the
date on which such Change in Control and the prepayment are expected to occur,
and (iii) any determination by the Company that efforts to effect such Change in
Control have ceased or been abandoned (in which case the offers and acceptances
made pursuant to this Section 8.9 in respect of such Change in Control shall be
deemed rescinded). If any such deferral shall be longer than 60 days, the offers
and acceptances made pursuant to this Section 8.9 in respect of such Change in
Control shall be deemed rescinded and the Company shall again give the notice
and take the other actions required by this Section 8.9 as if it had first
obtained knowledge of the Change in Control on such 60th day.
(g)    Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.9 shall be accompanied by a certificate, executed by a Senior
Financial Officer and dated the date of such offer, specifying: (i) the Change
in Control Prepayment Date, (ii) that such offer is made pursuant to this
Section 8.9, (iii) the principal amount of each Note offered to be prepaid, (iv)
the interest that would be due on each Note offered to be prepaid, accrued to
the Change in Control Prepayment Date, (v) that the conditions of this Section
8.9 have been fulfilled, (vi) in reasonable detail, the nature and date or
proposed date of the Change in Control and (vii) the date by which any holder of
a Note that wishes to accept or reject such offer must deliver notice thereof to
the Company, which date shall not be earlier than five Business Days prior to
the Change in Control Prepayment Date or, in the case of a prepayment pursuant
to Section 8.9(b), the date of the action referred to in Section 8.9(b)(i).
(h)    Change in Control Defined. “Change in Control” means and be deemed to
occur on the earliest of, and upon any occurrence of, any of the following:
(i)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act), shall become the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act) of more than 35% of the total
capital stock of the Company entitled to vote for the election of directors; or
(ii)    at any time during any consecutive two-year period, individuals who at
the beginning of such period constituted the board of directors of the Company
(together with any new directors whose election by such board of directors or
whose nomination for election by the stockholders of the Company was approved by
a vote of 51% of the directors then still in office who were either directors at
the beginning of such period or whose election or nomination for election was
previously so


-30-
    

--------------------------------------------------------------------------------





approved) cease for any reason to constitute a majority of the board of
directors of the Company then in office.
(i)    Control Event Defined. “Control Event” means the execution by the Company
of a definitive written agreement that, when fully performed by the parties
thereto, would result in a Change in Control.

SECTION 9.
AFFIRMATIVE COVENANTS.

So long as any of the Notes are outstanding, the Company covenants as follows:

Section 9.1.    Compliance with Law.
Without limiting Section 10.5, the Company will, and will cause each of its
Subsidiaries to, comply with all laws, ordinances or governmental rules or
regulations to which each of them is subject (including ERISA, Environmental
Laws, the USA PATRIOT Act and the other laws and regulations that are referred
to in Section 5.16) and will obtain and maintain in effect all licenses,
certificates, permits, franchises and other governmental authorizations
necessary to the ownership of their respective properties or to the conduct of
their respective businesses, in each case to the extent necessary to ensure that
non-compliance with such laws, ordinances or governmental rules or regulations
or failures to obtain or maintain in effect such licenses, certificates,
permits, franchises and other governmental authorizations would not reasonably
be expected, individually or in the aggregate, to have a Material Adverse
Effect.

Section 9.2.    Insurance.
The Company will, and will cause each of its Subsidiaries to, maintain, with
financially sound and reputable insurers, insurance with respect to their
respective properties and businesses against such casualties and contingencies,
of such types, on such terms and in such amounts (including deductibles,
co-insurance and self-insurance, if adequate reserves are maintained with
respect thereto) as is customary in the case of entities of established
reputations engaged in the same or a similar business and similarly situated.

Section 9.3.    Maintenance of Properties.
The Company will, and will cause each of its Subsidiaries to, maintain and keep,
or cause to be maintained and kept, their respective properties in good repair,
working order and condition (other than ordinary wear and tear), so that the
business carried on in connection therewith may be properly conducted at all
times, provided that this Section shall not prevent the Company or any
Subsidiary from discontinuing the operation and the maintenance of any of its
properties if such discontinuance is desirable in the conduct of its business
and the Company has concluded that such discontinuance would not, individually
or in the aggregate, have a Material Adverse Effect.

Section 9.4.    Payment of Taxes.
The Company will, and will cause each of its Subsidiaries to, file all tax
returns required to be filed in any jurisdiction and to pay and discharge all
taxes shown to be due and payable on such


-31-
    

--------------------------------------------------------------------------------





returns and all other taxes, assessments, governmental charges, or levies
payable by any of them, to the extent the same have become due and payable and
before they have become delinquent, provided that neither the Company nor any
Subsidiary need pay any such tax, assessment, charge or levy if (a) the amount,
applicability or validity thereof is contested by the Company or such Subsidiary
on a timely basis in good faith and in appropriate proceedings, and the Company
or a Subsidiary has established adequate reserves therefor in accordance with
GAAP on the books of the Company or such Subsidiary or (b) the nonpayment of all
such taxes, assessments, charges and levies, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.

Section 9.5.    Corporate Existence, Etc.
Except for sales, leases and other dispositions of assets of the Company and its
Subsidiaries effected in compliance with Section 8.8, and subject to Section
10.3, the Company will at all times preserve and keep in full force and effect
its corporate existence, and will preserve and keep in full force and effect the
corporate existence of each of its Subsidiaries (unless merged into the Company
or a Subsidiary) and all rights and franchises of the Company and its
Subsidiaries unless, in the good faith judgment of the Company, the termination
of or failure to preserve and keep in full force and effect such corporate
existence, right or franchise would not, individually or in the aggregate, have
a Material Adverse Effect.

Section 9.6.    Guaranty by Subsidiaries.
(a)    If at any time, pursuant to the terms and conditions of any Principal
Credit Facility, any existing or newly acquired or formed Subsidiary of the
Company becomes obligated as a guarantor or obligor under such Principal Credit
Facility, the Company will, at its sole cost and expense, cause such Subsidiary
to, prior to or concurrently therewith, become a Guarantor in respect of this
Agreement and the Notes and deliver to each of the holders of the Notes the
following items:
(i)    an executed guaranty agreement in the form of Exhibit 9.6 (a “Guaranty
Agreement”);
(ii)    such documents and evidence with respect to such Subsidiary as the
Required Holders may reasonably request in order to establish the existence and
good standing of such Subsidiary and the authorization of the transactions
contemplated by such Guaranty Agreement;
(iii)    a favorable opinion of counsel to such Subsidiary in form, scope and
substance reasonably satisfactory to the Required Holders; and
(iv)    such other certificates, resolutions, opinions, documents and
instruments as may be reasonably requested by the Required Holders to give
effect to the undertaking of such Subsidiary becoming a Guarantor.


-32-
    

--------------------------------------------------------------------------------





(b)    If at any time, (i) pursuant to the terms and conditions of each
Principal Credit Facility, any Guarantor is discharged and released from its
Guaranty of Indebtedness under each Principal Credit Facility, (ii) such
Guarantor is not a co-obligor under any Principal Credit Facility and (iii) the
Company will have delivered to each holder of Notes an Officer’s Certificate
certifying that (x) the conditions specified in clauses (i) and (ii) above have
been satisfied and (y) immediately preceding the release of such Guarantor from
its Guaranty Agreement and after giving effect thereto, no Default or Event of
Default will have existed or would exist, then, upon receipt by the holders of
Notes of such Officer’s Certificate, such Guarantor will be discharged and
released, automatically and without the need for any further action, from its
obligations under its Guaranty Agreement; provided that, if in connection with
any release of a Guarantor from its Guaranty of Indebtedness under any Principal
Credit Facility any fee or other consideration (excluding, for the avoidance of
doubt, any repayment of the principal or interest under such Principal Credit
Facility in connection with such release) is paid or given to any holder of
Indebtedness under such Principal Credit Facility in connection with such
release, each holder of a Note shall receive equivalent consideration on a pro
rata basis (determined, in respect of revolving credit facilities, based upon
the commitment in effect thereunder rather than amounts outstanding thereunder)
in connection with such Guarantor’s release from its Guaranty Agreement. Without
limiting the foregoing, for purposes of further assurance, each of the holders
of the Notes agrees to provide to the Company and such Guarantor, if reasonably
requested by the Company or such Guarantor and at the Company’s expense, written
evidence of such discharge and release signed by such holder.
Anything in this Section 9.6 to the contrary notwithstanding, a Foreign
Subsidiary that is an obligor under a Principal Credit Facility shall be deemed
not to be an obligor under such Principal Credit Facility for purposes of this
Section 9.6 if such Subsidiary shall have no obligations under such Principal
Credit Facility (or any other agreement or instrument relating thereto) for the
repayment of any Indebtedness of the Company or any other Subsidiary outstanding
thereunder (whether upon default by any party to such Principal Credit Facility
or otherwise) other than Indebtedness of another Foreign Subsidiary which
Subsidiary also satisfies the conditions of this sentence.

Section 9.7.    Books and Records.
The Company will, and will cause each of its Subsidiaries to, keep, proper books
of record and account, containing complete and accurate entries of all their
respective financial and business transactions which are required to be
maintained in order to prepare the consolidated financial statements of the
Company in conformity with GAAP.

Section 9.8.    Excess Leverage Fee.
Without limiting the Company’s obligations under Section 10.1, in the event the
Company provides a Notice of Increase in Leverage Ratio, the Company agrees
that, in addition to interest accruing on the Notes, the Company will pay to
each holder of a Note a fee (computed on the same basis and payable at the same
time as such interest) at a rate per annum equal to 0.25% (each such fee, an
“Excess Leverage Fee”) on the outstanding principal amount of each Note held by
such


-33-
    

--------------------------------------------------------------------------------





holder during the period beginning on the first day of the fiscal quarter
immediately succeeding the fiscal quarter in which the Material Acquisition
described in such Notice of Increase in Leverage Ratio occurs and ending on the
last day of the fiscal quarter immediately following the last fiscal quarter for
which the Company elected to increase the Maximum Leverage Ratio pursuant to
such Notice of Increase in Leverage Ratio. The accrued and unpaid Excess
Leverage Fee on any principal amount being paid or prepaid shall be paid
concurrently with such principal. Any overdue payment of an Excess Leverage Fee
shall accrue interest at a rate per annum from time to time equal to the Default
Rate applicable to the applicable Note, payable in arrears at the same time
accrued interest is paid on such Note (or, at the option of the registered
holder thereof, on demand).
The Company will pay the Excess Leverage Fee by separate wire transfer in U.S.
Dollars with respect to (a) each Non-Swapped Note and (b) each Swapped Note the
holder of which has so elected, by written notice to the Company (by noting such
election in its Schedule B hereto or otherwise providing written notice to the
Company), to receive the Excess Leverage Fee in U.S. Dollars, and the Company
will pay the Excess Leverage Fee by separate wire transfer in Euro to all other
holders of Swapped Notes. For purposes of calculating the amount of any Excess
Leverage Fee with respect to any Swapped Note that is payable in U.S. Dollars,
the amount of the Excess Leverage Fee at the time of such determination shall be
converted from Euro into U.S. Dollars at the current Euro/U.S. Dollar exchange
rate, as determined as of 10:00 A.M. (New York time) one Business Day prior to
the day such Excess Leverage Fee is payable as indicated on the applicable
screen of Bloomberg Financial Markets, and any such calculation shall be
reported to the Company in reasonable detail and shall be binding on the Company
absent demonstrable error.
For the avoidance of doubt, payment of the Excess Leverage Fee shall be deemed
to constitute a fee for all purposes.

SECTION 10.
NEGATIVE COVENANTS.

So long as any of the Notes are outstanding, the Company covenants as follows:

Section 10.1.    Leverage Ratio; Most Favored Lender.
(a)    Leverage Ratio. The Company will not as of the last day of any fiscal
quarter permit the Leverage Ratio to exceed 3.50 to 1.00 (the “Maximum Leverage
Ratio”); provided that, upon receipt by the holders of the Notes of a Notice of
Increase in Leverage Ratio, the Maximum Leverage Ratio shall be increased to
3.75 to 1.00 commencing on the last day of the fiscal quarter in which the
Material Acquisition described in such Notice of Increase in Leverage Ratio
occurs and continuing for the three consecutive fiscal quarters (or such fewer
consecutive fiscal quarters as set forth in such Notice of Increase in Leverage
Ratio) immediately following the conclusion of the fiscal quarter in which such
Material Acquisition occurs (a “Leverage Spike Period”); provided that (i) the
Company may not elect more than four Leverage Spike Periods during the term of
this Agreement and (ii) there must be at least one full fiscal quarter between
the end of a Leverage Spike Period and the start of another Leverage Spike
Period. “Notice of Increase in Leverage Ratio” means a notice, signed by a
Senior Financial Officer of the Company, which states (1) that the Company or a
Subsidiary has completed a Material Acquisition, (2) the date of the occurrence


-34-
    

--------------------------------------------------------------------------------





of such Material Acquisition, (3) the aggregate consideration paid and/or
contributed in such Material Acquisition and (4) that by such notice the Company
has elected to increase the Maximum Leverage Ratio to 3.75 to 1.00 commencing on
the last day of the fiscal quarter in which such Material Acquisition occurred
and for each of the one, two or three fiscal quarters immediately following such
fiscal quarter.
(b)    Most Favored Lender. If on the date that is 90 days after the date of the
Closing (the “Incorporation Date”) any of the Series F Note Purchase Agreement,
the Series G Note Purchase Agreement or the Series H Note Purchase Agreement
(each an “Existing Note Purchase Agreement”) includes the financial maintenance
covenant set forth in Section 10.2 of such Existing Note Purchase Agreement as
of the date of the Closing or includes or has incorporated therein any other
fixed charge coverage ratio financial maintenance covenant (the “Existing NPA
Financial Covenant”), then (i) on such date the Existing NPA Financial Covenant
and, solely for purposes of determining compliance with the Existing NPA
Financial Covenant as incorporated herein, the definitions set forth in such
Existing Note Purchase Agreement (the “Existing NPA Definitions”), are
incorporated herein by reference with the same effect as if stated at length
herein, (ii) the Existing NPA Definitions, and not the definitions stated in
this Agreement, shall be applicable for purposes of determining compliance with
the Existing NPA Financial Covenant, (iii) except as provided in the immediately
succeeding clause (iv), any amendment or other modification to, or waiver of,
any such Existing Note Purchase Agreement shall not be effective to amend,
modify or waive the Existing NPA Financial Covenant and Existing NPA Definitions
as incorporated herein except to the extent such amendment, modification or
waiver has been approved by the Required Holders and (iv) if at any time after
the Incorporation Date all of the Existing Note Agreements cease to include the
Existing NPA Financial Covenant, then at such time this Agreement shall be
deemed amended to terminate the incorporation of the Existing NPA Financial
Covenant and this Section 10.1(b) shall be deemed amended to read “[Reserved]”
in each case without the consent of or any action by any holder of a Note.

Section 10.2.    Priority Debt.
The Company will not at any time permit Priority Debt to exceed 20% of
Consolidated Net Worth. Notwithstanding the foregoing, the Company will not, and
will not permit any Subsidiary to, create, incur, assume or suffer to exist any
Lien on any property securing Indebtedness outstanding or issued under any
Principal Credit Facility (or any Guaranty executed in connection therewith),
unless and until the Notes (and any Guaranty executed in connection therewith)
shall be concurrently secured with such property equally and ratably with such
Indebtedness pursuant to documentation in form and substance reasonably
acceptable to the Required Holders.

Section 10.3.    Merger, Consolidation, Etc.
The Company will not consolidate with or merge with any other Person or convey,
transfer or lease all or substantially all of its assets in a single transaction
or series of transactions to any Person unless:


-35-
    

--------------------------------------------------------------------------------





(a)    the successor formed by such consolidation or the survivor of such merger
or the Person that acquires by conveyance, transfer or lease all or
substantially all of the assets of the Company as an entirety, as the case may
be, shall be a solvent corporation or limited liability company organized and
existing under the laws of the United States or any State thereof (including the
District of Columbia), and, if the Company is not such corporation or limited
liability company, (i) such corporation or limited liability company shall have
executed and delivered to each holder of any Notes its assumption of the due and
punctual performance and observance of each covenant and condition of this
Agreement and the Notes and (ii) such corporation or limited liability company
shall have caused to be delivered to each holder of any Notes an opinion of
nationally recognized independent counsel, or other independent counsel
reasonably satisfactory to the Required Holders, to the effect that all
agreements or instruments effecting such assumption are enforceable in
accordance with their terms and comply with the terms hereof;
(b)    each Guarantor under any Guaranty Agreement that is outstanding at the
time such transaction or each transaction in such a series of transactions
occurs reaffirms its obligations under such Guaranty Agreement in writing at
such time pursuant to documentation that is reasonably acceptable to the
Required Holders; and
(c)    immediately after giving effect to such transaction (i) no Default or
Event of Default shall have occurred and be continuing and (ii) the Company
shall be in compliance with Section 10.1 determined on a Pro Forma Basis;
provided that, for purposes of determining (i) whether a Default or Event of
Default has occurred or (ii) compliance with Section 10.1, in each case in
connection with a Limited Condition Transaction, at the option of the Company
(the Company’s election to exercise such option in connection with any Limited
Condition Transaction, an “LCT Election”), the date of determination of whether
a Default or Event of Default exists or compliance with Section 10.1 shall be
deemed to be the date the definitive agreements for such Limited Condition
Transaction are entered into (the “LCT Test Date”), and if, after giving pro
forma effect to the Limited Condition Transaction and the other transactions to
be entered into in connection therewith (including any incurrence of
Indebtedness and the use of the proceeds thereof) as if they had occurred at the
beginning of the most recent test period ending prior to the LCT Test Date, the
Company could have taken such action on the relevant LCT Test Date in compliance
with this Section 10.3, this Section 10.3 shall be deemed to have been complied
with and, for the avoidance of doubt, if the Company has exercised the LCT
Election and any Default or Event of Default or non-compliance with Section 10.1
occurs following the LCT Test Date and prior to the consummation of such Limited
Condition Transaction, any such Default, Event of Default or non-compliance with
Section 10.1 shall be deemed to not have occurred or be continuing solely for
purposes of determining whether any action being taken in connection with such
Limited Condition Transaction is permitted under this Section 10.3. If the
Company makes an LCT Election, then in connection with any calculation of the
ratio in Section 10.1 with respect to any transaction following the relevant LCT
Test Date and prior to the earlier of the date on which such Limited Condition
Transaction is consummated or the date that the definitive agreement for such
Limited Condition Transaction is terminated or expires without consummation of
such Limited Condition Transaction, for purposes of determining whether such


-36-
    

--------------------------------------------------------------------------------





subsequent transaction is permitted under this Agreement, such ratio shall be
required to be satisfied on a pro forma basis (1) assuming that such Limited
Condition Transaction and other transactions in connection therewith (including
any incurrence of Indebtedness and the use of proceeds thereof) have been
consummated and (2) assuming that such Limited Condition Transaction and other
transactions in connection therewith (including any incurrence of Indebtedness
and the use of proceeds thereof) have not been consummated.
No such conveyance, transfer or lease of all or substantially all of the assets
of the Company shall have the effect of releasing the Company or any successor
corporation or limited liability company that shall theretofore have become such
in the manner prescribed in this Section from its liability under this Agreement
or the Notes.

Section 10.4.    Transactions with Affiliates.
The Company will not, and will not permit any Subsidiary to, enter into directly
or indirectly any Material transaction or Material group of related transactions
(including the purchase, lease, sale or exchange of properties of any kind or
the rendering of any service) with any Affiliate (other than the Company or
another Subsidiary), except pursuant to the reasonable requirements of the
Company’s or such Subsidiary’s business and upon fair and reasonable terms no
less favorable to the Company or such Subsidiary than would be obtainable in a
comparable arm’s-length transaction with a Person not an Affiliate.

Section 10.5.    Economic Sanctions, Etc.
The Company will not, and will not permit any Controlled Entity to, (a) become
(including by virtue of being owned or controlled by a Blocked Person), own or
control a Blocked Person or (b) directly or indirectly have any investment in or
engage in any dealing or transaction (including any investment, dealing or
transaction involving the proceeds of the Notes) with any Person if such
investment, dealing or transaction (i) would cause any holder or any affiliate
of such holder to be in violation of, or subject to sanctions under, any law or
regulation applicable to such holder, or (ii) is prohibited by or subject to
sanctions under any U.S. Economic Sanctions Laws.

SECTION 11.
EVENTS OF DEFAULT.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:
(a)    the Company defaults in the payment of any principal or Make-Whole
Amount, if any, on any Note, or any Net Loss on any Swapped Note, when the same
becomes due and payable, whether at maturity or at a date fixed for prepayment
or by declaration or otherwise; or
(b)    the Company defaults in the payment of any interest or any Excess
Leverage Fee, if any, on any Note for more than five Business Days after the
same becomes due and payable; or


-37-
    

--------------------------------------------------------------------------------





(c)    the Company defaults in the performance of or compliance with any term
contained in Section 7.1(d) or Sections 10.1 through 10.4; or
(d)    the Company or any Guarantor defaults in the performance of or compliance
with any term contained herein (other than those referred to in paragraphs (a),
(b) and (c) of this Section 11 or in any Guaranty Agreement) and such default is
not remedied within 30 days after the earlier of (i) a Responsible Officer
obtaining actual knowledge of such default and (ii) the Company receiving
written notice of such default from any holder of a Note (any such written
notice to be identified as a “notice of default” and to refer specifically to
this paragraph (d) of Section 11); or
(e)    (i) any representation or warranty made in writing by or on behalf of the
Company or by any officer of the Company in this Agreement or in any writing
furnished in connection with the transactions contemplated hereby proves to have
been false or incorrect in any material respect on the date as of which made, or
(ii) any representation or warranty made in writing by or on behalf of any
Guarantor or by any officer of such Guarantor in any Guaranty Agreement or any
writing furnished in connection with such Guaranty Agreement proves to have been
false or incorrect in any material respect on the date as of which made; or
(f)    (i) the Company or any Significant Subsidiary is in default (as principal
or as guarantor or other surety) in the payment of any principal of or premium
or make-whole amount or interest on any Indebtedness that is outstanding in an
aggregate principal amount of at least U.S.$75,000,000 (or its equivalent in the
relevant currency of payment) beyond any period of grace provided with respect
thereto, or (ii) the Company or any Significant Subsidiary is in default in the
performance of or compliance with any term of any evidence of any Indebtedness
in an aggregate outstanding principal amount of at least U.S.$150,000,000 (or
its equivalent in the relevant currency of payment) or of any mortgage,
indenture or other agreement relating thereto or any other condition exists, and
as a consequence of such default or condition such Indebtedness has become, or
has been declared due and payable before its stated maturity or before its
regularly scheduled dates of payment; or
(g)    the Company or any Significant Subsidiary (i) is generally not paying, or
admits in writing its inability to pay, its debts as they become due,
(ii) files, or consents by answer or otherwise to the filing against it of, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction, (iii) makes
an assignment for the benefit of its creditors, (iv) consents to the appointment
of a custodian, receiver, trustee or other officer with similar powers with
respect to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or
(h)    a court or other Governmental Authority of competent jurisdiction enters
an order appointing, without consent by the Company or any of its Significant
Subsidiaries, a custodian, receiver, trustee or other officer with similar
powers with respect to it or with


-38-
    

--------------------------------------------------------------------------------





respect to any substantial part of its property, or constituting an order for
relief or approving a petition for relief or reorganization or any other
petition in bankruptcy or for liquidation or to take advantage of any bankruptcy
or insolvency law of any jurisdiction, or ordering the dissolution, winding-up
or liquidation of the Company or any of its Significant Subsidiaries, or any
such petition shall be filed against the Company or any of its Significant
Subsidiaries and such petition shall not be dismissed within 60 days; or
(i)    one or more final judgments or orders for the payment of money
aggregating in excess of U.S.$150,000,000 (or its equivalent in the relevant
currency of payment), including any such final order enforcing a binding
arbitration decision, are rendered against one or more of the Company and its
Significant Subsidiaries and which judgments are not, within 60 days after entry
thereof, bonded, discharged or stayed pending appeal, or are not discharged
within 60 days after the expiration of such stay; or
(j)    if (i) any Plan shall fail to satisfy the minimum funding standards of
ERISA or the Code for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
section 412 of the Code, (ii) a notice of intent to terminate any Plan shall
have been or is reasonably expected to be filed with the PBGC or the PBGC shall
have instituted proceedings under ERISA section 4042 to terminate or appoint a
trustee to administer any Plan or the PBGC shall have notified the Company or
any ERISA Affiliate that a Plan may become a subject of any such proceedings,
(iii) the aggregate “amount of unfunded benefit liabilities” (within the meaning
of section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, together with the aggregate present value of accrued benefit
liabilities under all funded Non-U.S. Plans shall exceed U.S.$50,000,000 (or its
equivalent in the relevant currency of payment), (iv) the Company or any ERISA
Affiliate shall have incurred or is reasonably expected to incur any liability
pursuant to Title I or IV of ERISA or the penalty or excise tax provisions of
the Code relating to employee benefit plans, (v) the Company or any ERISA
Affiliate withdraws from any Multiemployer Plan, (vi) the Company or any
Subsidiary establishes or amends any employee welfare benefit plan that provides
post-employment welfare benefits in a manner that would increase the liability
of the Company or any Subsidiary thereunder, (vii) the Company or any Subsidiary
fails to administer or maintain a Non-U.S. Plan in compliance with the
requirements of any and all applicable laws, statutes, rules, regulations or
court orders or any Non-U.S. Plan is involuntarily terminated or wound up, or
(viii) the Company or any Subsidiary becomes subject to the imposition of a
financial penalty (which for this purpose shall mean any tax, penalty or other
liability, whether by way of indemnity or otherwise) with respect to one or more
Non-U.S. Plans; and any such event or events described in clauses (i) through
(viii) above, either individually or together with any other such event or
events, would reasonably be expected to have a Material Adverse Effect; or
(k)    any Guaranty Agreement shall cease to be in full force and effect, any
Guarantor or any Person acting on behalf of any Guarantor shall contest in any
manner the validity, binding nature or enforceability of any Guaranty Agreement,
or the obligations of


-39-
    

--------------------------------------------------------------------------------





any Guarantor under any Guaranty Agreement are not or cease to be legal, valid,
binding and enforceable in accordance with the terms of such Guaranty Agreement.
As used in Section 11(j), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in Section 3 of ERISA.

SECTION 12.
REMEDIES ON DEFAULT, ETC.


Section 12.1.    Acceleration.
(a)    If an Event of Default with respect to the Company described in
paragraph (g) or (h) of Section 11 (other than an Event of Default described in
clause (i) of paragraph (g) or described in clause (vi) of paragraph (g) by
virtue of the fact that such clause encompasses clause (i) of paragraph (g)) has
occurred, all the Notes then outstanding shall automatically become immediately
due and payable.
(b)    If any other Event of Default has occurred and is continuing, the
Required Holders may at any time at its or their option, by notice or notices to
the Company, declare all the Notes then outstanding to be immediately due and
payable.
(c)    If any Event of Default described in paragraph (a) or (b) of Section 11
has occurred and is continuing, any holder or holders of Notes at the time
outstanding affected by such Event of Default may at any time, at its or their
option, by notice or notices to the Company, declare all the Notes held by it or
them to be immediately due and payable.
Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including interest accrued thereon at the applicable Default Rate) and
any Excess Leverage Fee, if any, (y) the Make-Whole Amount determined in respect
of such principal amount (to the full extent permitted by applicable law), and
(z) with respect to any Swapped Note, any Net Loss, shall all be immediately due
and payable, in each and every case without presentment, demand, protest or
further notice, all of which are hereby waived; provided that the amount to be
paid may be subject to reduction pursuant to Section 8.7(a). The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for) and that the provision for payment
of a Make-Whole Amount and, in respect of a Swapped Note, Net Loss, if any, by
the Company in the event that the Notes are prepaid or are accelerated as a
result of an Event of Default, is intended to provide compensation for the
deprivation of such right under such circumstances.

Section 12.2.    Other Remedies.
If any Default or Event of Default has occurred and is continuing, and
irrespective of whether any Notes have become or have been declared immediately
due and payable under Section 12.1, the holder of any Note at the time
outstanding may proceed to protect and enforce the rights of such holder by an
action at law, suit in equity or other appropriate proceeding, whether for the
specific


-40-
    

--------------------------------------------------------------------------------





performance of any agreement contained herein or in any Note or Guaranty
Agreement, or for an injunction against a violation of any of the terms hereof
or thereof, or in aid of the exercise of any power granted hereby or thereby or
by law or otherwise.

Section 12.3.    Rescission.
At any time after any Notes have been declared due and payable pursuant to
clause (b) or (c) of Section 12.1, the Required Holders, by written notice to
the Company, may rescind and annul any such declaration and its consequences if
(a) the Company has paid all overdue interest all overdue Excess Leverage Fee,
if any, on the Notes, all principal of and Make-Whole Amount, if any, on any
Notes and Net Loss, if any, on any Swapped Notes that are due and payable and
are unpaid other than by reason of such declaration, and all interest on such
overdue principal, Excess Leverage Fee, if any, and Make-Whole Amount, if any,
and Net Loss, if any, and (to the extent permitted by applicable law) any
overdue interest in respect of the Notes, at the applicable Default Rate (after
giving effect to any reduction of any such payment pursuant to Section 8.7(a)),
(b) neither the Company nor any other Person shall have paid any amounts which
have become due solely by reason of such declaration, (c) all Events of Default
and Defaults, other than non-payment of amounts that have become due solely by
reason of such declaration, have been cured or have been waived pursuant to
Section 17, and (d) no judgment or decree has been entered for the payment of
any monies due pursuant hereto or to the Notes. No rescission and annulment
under this Section 12.3 will extend to or affect any subsequent Event of Default
or Default or impair any right consequent thereon.

Section 12.4.    No Waivers or Election of Remedies, Expenses, Etc.
No course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies. No right, power or
remedy conferred by this Agreement, any Guaranty Agreement or any Note upon any
holder thereof shall be exclusive of any other right, power or remedy referred
to herein or therein or now or hereafter available at law, in equity, by statute
or otherwise. Without limiting the obligations of the Company under Section 15,
the Company will pay to the holder of each Note on demand such further amount as
shall be sufficient to cover all costs and expenses of such holder incurred in
any enforcement or collection under this Section 12, including reasonable
attorneys’ fees, expenses and disbursements.

SECTION 13.
REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.


Section 13.1.    Registration of Notes.
The Company shall keep at its principal executive office a register for the
registration and registration of transfers of Notes. The name and address of
each holder of one or more Notes, each transfer thereof and the name and address
of each transferee of one or more Notes shall be registered in such register. If
any holder of one or more Notes is a nominee, then (a) the name and address of
the beneficial owner of such Note or Notes shall also be registered in such
register as an owner and holder thereof and (b) at any such beneficial owner’s
option, either such beneficial owner or its nominee may execute any amendment,
waiver or consent pursuant to this Agreement. Prior to due


-41-
    

--------------------------------------------------------------------------------





presentment for registration of transfer, the Person in whose name any Note
shall be registered shall be deemed and treated as the owner and holder thereof
for all purposes hereof, and the Company shall not be affected by any notice or
knowledge to the contrary. The Company shall give to any holder of a Note that
is an Institutional Investor promptly upon request therefor, a complete and
correct copy of the names and addresses of all registered holders of Notes.

Section 13.2.    Transfer and Exchange of Notes.
Upon surrender of any Note to the Company at the address and to the attention of
the designated officer (all as specified in Section 18(c)) for registration of
transfer or exchange (and in the case of a surrender for registration of
transfer, duly endorsed or accompanied by a written instrument of transfer duly
executed by the registered holder of such Note or such holder’s attorney duly
authorized in writing and accompanied by the name, address for notices and
wiring instructions of each transferee of such Note or part thereof), within 10
Business Days thereafter, the Company shall execute and deliver, at the
Company’s expense (except as provided below), one or more new Notes of the same
series (as requested by the holder thereof) in exchange therefor, in an
aggregate principal amount equal to the unpaid principal amount of the
surrendered Note. Each such new Note shall be payable to such Person as such
holder may request and shall be substantially in the form of Exhibit 1(I), 1(J),
1(K), 1(L) or 1(M), as applicable. Each such new Note shall be dated and bear
interest from the date to which interest shall have been paid on the surrendered
Note or dated the date of the surrendered Note if no interest shall have been
paid thereon. The Company may require payment of a sum sufficient to cover any
stamp tax or governmental charge imposed in respect of any such transfer of
Notes. Notes shall not be transferred in denominations of less than U.S.$100,000
(in the case of U.S. Dollar Notes) and €100,000 (in the case of Euro Notes);
provided that if necessary to enable the registration of transfer by a holder of
its entire holding of Notes of a series, one Note of such series may be in a
denomination of less than U.S.$100,000 (in the case of U.S. Dollar Notes) or
€100,000 (in the case of Euro Notes). Any transferee, by its acceptance of a
Note registered in its name (or the name of its nominee), shall be deemed to
have made the representation set forth in Section 6.2. Prior to due presentment
for registration of transfer, the Company may treat the Person in whose name any
Note is registered as the owner and holder of such Note for the purpose of
receiving payment of principal of and interest on, Excess Leverage Fee, if any,
and any Make-Whole Amount or Net Loss payable with respect to, such Note and for
all other purposes whatsoever, whether or not such Note shall be overdue, and
the Company shall not be affected by notice to the contrary. Subject to the
preceding sentence, the holder of any Note may also from time to time grant
participations in all or any part of such Note to any Person on such terms and
conditions as may be determined by such holder in its sole and absolute
discretion.

Section 13.3.    Replacement of Notes.
Upon receipt by the Company at the address and to the attention of the
designated officer (all as specified in Section 18(c)) of evidence reasonably
satisfactory to it of the ownership of and the loss, theft, destruction or
mutilation of any Note (which evidence shall be, in the case of an Institutional
Investor, notice from such Institutional Investor of such ownership and such
loss, theft, destruction or mutilation), and


-42-
    

--------------------------------------------------------------------------------





(a)    in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least U.S.$50,000,000, such Person’s own unsecured agreement of indemnity
shall be deemed to be satisfactory), or
(b)    in the case of mutilation, upon surrender and cancellation thereof,
within 10 Business Days thereafter, the Company at its own expense shall execute
and deliver, in lieu thereof, a new Note of the same series, dated and bearing
interest from the date to which interest shall have been paid on such lost,
stolen, destroyed or mutilated Note or dated the date of such lost, stolen,
destroyed or mutilated Note if no interest shall have been paid thereon.

SECTION 14.
PAYMENTS OF NOTES.


Section 14.1.    Place of Payment.
Subject to Section 14.2, payments of principal, Make-Whole Amount, if any, Net
Loss, if any, Excess Leverage Fee, if any, and interest becoming due and payable
on the Notes shall be made in Atlanta, Georgia at the principal office of the
Company in such jurisdiction. The Company may at any time, by notice to each
holder of a Note, change the place of payment of the Notes so long as such place
of payment shall be either the principal office of the Company in such
jurisdiction or the principal office of a bank or trust company in such
jurisdiction or in New York, New York.

Section 14.2.    Home Office Payment by Wire Transfer.
So long as any Purchaser or its nominee shall be the holder of any Note, and
notwithstanding anything contained in Section 14.1 or in such Note to the
contrary, the Company will pay all sums becoming due on such Note for principal,
Make-Whole Amount, if any, Net Loss, if any, Excess Leverage Fee, if any,
interest and all other amounts becoming due hereunder by the method and at the
address specified for such purpose below such Purchaser’s name in Schedule B, or
by such other method or at such other address as such Purchaser shall have from
time to time specified to the Company in writing for such purpose, without the
presentation or surrender of such Note or the making of any notation thereon,
except that upon written request of the Company made concurrently with or
reasonably promptly after payment or prepayment in full of any Note, such
Purchaser shall surrender such Note for cancellation, reasonably promptly after
any such request, to the Company at its principal executive office or at the
place of payment most recently designated by the Company pursuant to Section
14.1. Prior to any sale or other disposition of any Note held by a Purchaser or
its nominee such Purchaser will, at its election, either endorse thereon the
amount of principal paid thereon and the last date to which interest has been
paid thereon or surrender such Note to the Company in exchange for a new Note or
Notes pursuant to Section 13.2. The Company will afford the benefits of this
Section 14.2 to any Institutional Investor that is the direct or indirect
transferee of any Note purchased by a Purchaser under this Agreement and that
has made the same agreement relating to such Note as each Purchaser has made in
this Section 14.2.

Section 14.3.    FATCA Information.


-43-
    

--------------------------------------------------------------------------------





By acceptance of any Note, the holder of such Note agrees that such holder will
with reasonable promptness duly complete and deliver to the Company, or to such
other Person as may be reasonably requested by the Company, from time to time
(a) in the case of any such holder that is a United States Person, such holder’s
United States tax identification number or other forms reasonably requested by
the Company necessary to establish such holder’s status as a United States
Person under FATCA and as may otherwise be necessary for the Company to comply
with its obligations under FATCA and (b) in the case of any such holder that is
not a United States Person, such documentation prescribed by applicable law
(including as prescribed by section 1471(b)(3)(C)(i) of the Code) and such
additional documentation as may be necessary for the Company to comply with its
obligations under FATCA and to determine that such holder has complied with such
holder’s obligations under FATCA or to determine the amount, if any, to deduct
and withhold from any such payment made to such holder. Nothing in this Section
14.3 shall require any holder to provide information that is confidential or
proprietary to such holder unless the Company is required to obtain such
information under FATCA and, in such event, the Company shall treat any such
information it receives as confidential.

SECTION 15.
EXPENSES, ETC.


Section 15.1.    Transaction Expenses.
Whether or not the transactions contemplated hereby are consummated, the Company
will pay all costs and expenses (including reasonable attorneys’ fees of a
special counsel and, if reasonably required by the Required Holders, local or
other counsel) incurred by each Purchaser or holder of a Note in connection with
such transactions and in connection with any amendments, waivers or consents
under or in respect of this Agreement, any Guaranty Agreement or the Notes
(whether or not such amendment, waiver or consent becomes effective), including:
(a) the costs and expenses incurred in enforcing or defending (or determining
whether or how to enforce or defend) any rights under this Agreement, any
Guaranty Agreement or the Notes or in responding to any subpoena or other legal
process or informal investigative demand issued in connection with this
Agreement, any Guaranty Agreement or the Notes, or by reason of being a holder
of any Note, (b) the costs and expenses, including financial advisors’ fees,
incurred in connection with the insolvency or bankruptcy of the Company or any
Subsidiary or in connection with any work-out or restructuring of the
transactions contemplated hereby and by the Notes and any Guaranty Agreement and
(c) the costs and expenses incurred in connection with the initial filing of
this Agreement and all related documents and financial information with the SVO
provided that such costs and expenses under this clause (c) shall not exceed
U.S.$7,500.
The Company will pay, and will save each Purchaser and each other holder of a
Note harmless from, (i) all claims in respect of any fees, costs or expenses, if
any, of brokers and finders (other than those, if any, retained by a Purchaser
or other holder in connection with its purchase of the Notes), (ii) any and all
wire transfer fees that any bank or other financial institution deducts from any
payment under such Note to such holder or otherwise charges to a holder of a
Note with respect to a payment under such Note and (iii) any judgment,
liability, claim, order, decree, fine, penalty, cost, fee, expense (including
reasonable attorneys’ fees and expenses) or obligation resulting from


-44-
    

--------------------------------------------------------------------------------





the consummation of the transactions contemplated hereby, including the use of
the proceeds of the Notes by the Company.

Section 15.2.    Certain Taxes.
The Company agrees to pay all stamp, documentary or similar taxes or fees which
may be payable in respect of the execution and delivery or the enforcement of
this Agreement or any Guaranty Agreement or the execution and delivery (but not
the transfer) or the enforcement of any of the Notes in the United States or any
other jurisdiction where the Company or any Guarantor has assets or of any
amendment of, or waiver or consent under or with respect to, this Agreement or
any Guaranty Agreement or of any of the Notes, and to pay any value added tax
due and payable in respect of reimbursement of costs and expenses by the Company
pursuant to this Section 15, and will save each holder of a Note to the extent
permitted by applicable law harmless against any loss or liability resulting
from nonpayment or delay in payment of any such tax or fee required to be paid
by the Company hereunder.

Section 15.3.    Survival.
The obligations of the Company under this Section 15 will survive the payment or
transfer of any Note, the enforcement, amendment or waiver of any provision of
this Agreement, any Guaranty Agreement or the Notes, and the termination of this
Agreement.

SECTION 16.
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of each Purchaser or any
other holder of a Note. All statements contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant to this Agreement
shall be deemed representations and warranties of the Company under this
Agreement. Subject to the preceding sentence, this Agreement, the Notes and any
Guaranty Agreements embody the entire agreement and understanding between each
Purchaser and the Company and supersede all prior agreements and understandings
relating to the subject matter hereof.

SECTION 17.
AMENDMENT AND WAIVER.


Section 17.1.    Requirements.
This Agreement and the Notes may be amended, and the observance of any term
hereof or of the Notes may be waived (either retroactively or prospectively),
only with the written consent of the Company and the Required Holders, except
that (a) no amendment or waiver of any of Section 1, 2, 3, 4, 5, 6 or 21 hereof,
or any defined term (as it is used therein), will be effective as to any
Purchaser unless consented to by such Purchaser in writing, and (b) no amendment
or waiver may, without the written consent of the holder of each Note at the
time outstanding, (i) subject to


-45-
    

--------------------------------------------------------------------------------





Section 12 relating to acceleration or rescission, change the amount or time of
any prepayment or payment of principal of, or reduce the rate or change the time
of payment or method of computation of (x) interest on the Notes or any Excess
Leverage Fee, (y) the Make-Whole Amount or (z) Net Loss or Net Gain, (ii) change
the percentage of the principal amount of the Notes the holders of which are
required to consent to any amendment or waiver, or (iii) amend any of Sections 8
(except as set forth in the second sentence of Section 8.2 and except that
Section 8.8(f)(i) may be amended with the consent of the Required Holders),
11(a), 11(b), 12, 17 or 20.

Section 17.2.    Solicitation of Holders of Notes.
(a)    Solicitation. The Company will provide each holder of the Notes with
sufficient information, sufficiently far in advance of the date a decision is
required, to enable such holder to make an informed and considered decision with
respect to any proposed amendment, waiver or consent in respect of any of the
provisions hereof or of the Notes or any Guaranty Agreement. The Company will
deliver executed or true and correct copies of each amendment, waiver or consent
effected pursuant to this Section 17 or any Guaranty Agreement to each holder of
outstanding Notes promptly following the date on which it is executed and
delivered by, or receives the consent or approval of, the requisite holders of
Notes.
(b)    Payment. The Company will not directly or indirectly pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
holder of Notes as consideration for or as an inducement to the entering into by
any holder of Notes of any waiver or amendment of any of the terms and
provisions hereof or of any Guaranty Agreement or any Note unless such
remuneration is concurrently paid, or security is concurrently granted or other
credit support concurrently provided, on the same terms, ratably to each holder
of Notes then outstanding even if such holder did not consent to such waiver or
amendment.
(c)    Consent in Contemplation of Transfer. Any consent given pursuant to this
Section 17 or any Guaranty Agreement by a holder of a Note that has transferred
or has agreed to transfer its Note to (i) the Company, (ii) any Subsidiary or
any other Affiliate or (iii) any other Person in connection with, or in
anticipation of, such other Person acquiring, making a tender offer for or
merging with the Company and/or any of its Affiliates, in each case in
connection with such consent, shall be void and of no force or effect except
solely as to such holder, and any amendments effected or waivers granted or to
be effected or granted that would not have been or would not be so effected or
granted but for such consent (and the consents of all other holders of Notes
that were acquired under the same or similar conditions) shall be void and of no
force or effect except solely as to such holder.

Section 17.3.    Binding Effect, Etc.
Any amendment or waiver consented to as provided in this Section 17 or any
Guaranty Agreement applies equally to all holders of Notes and is binding upon
them and upon each future holder of any Note and upon the Company without regard
to whether such Note has been marked


-46-
    

--------------------------------------------------------------------------------





to indicate such amendment or waiver. No such amendment or waiver will extend to
or affect any obligation, covenant, agreement, Default or Event of Default not
expressly amended or waived or impair any right consequent thereon. No course of
dealing between the Company and the holder of any Note nor any delay in
exercising any rights hereunder or under any Note or Guaranty Agreement shall
operate as a waiver of any rights of any holder of such Note.

Section 17.4.    Notes held by Company, Etc.
Solely for the purpose of determining whether the holders of the requisite
percentage of the aggregate principal amount of Notes then outstanding approved
or consented to any amendment, waiver or consent to be given under this
Agreement, any Guaranty Agreement or the Notes, or have directed the taking of
any action provided herein or in any Guaranty Agreement or the Notes to be taken
upon the direction of the holders of a specified percentage of the aggregate
principal amount of Notes then outstanding, Notes directly or indirectly owned
by the Company or any of its Affiliates shall be deemed not to be outstanding.

SECTION 18.
NOTICES.

Except to the extent otherwise provided for in Section 7.4, all notices and
communications provided for hereunder shall be in writing and sent (i) by
telecopy if the sender on the same day sends a confirming copy of such notice by
an internationally recognized overnight delivery service (charges prepaid), or
(ii) by registered or certified mail with return receipt requested (postage
prepaid), or (iii) by an internationally recognized overnight delivery service
(with charges prepaid). Any such notice must be sent:
(a)    if to a Purchaser or its nominee, to such Purchaser or its nominee at the
address specified for such communications by such Purchaser or its nominee in
Schedule B, or at such other address as such Purchaser or its nominee shall have
specified to the Company in writing,
(b)    if to any other holder of any Note, to such holder at such address as
such other holder shall have specified to the Company in writing, or
(c)    if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of Charles A. Chesnutt, Senior Vice President
and Treasurer, or at such other address as the Company shall have specified to
the holder of each Note in writing.
Notices under this Section 18 will be deemed given only when actually received.

SECTION 19.
REPRODUCTION OF DOCUMENTS.

This Agreement and all documents relating hereto, including (a) consents,
waivers and modifications that may hereafter be executed, (b) documents received
by any Purchaser at the Closing (except the Notes themselves), and (c) financial
statements, certificates and other information previously or hereafter furnished
to any Purchaser, may be reproduced by such Purchaser by any photographic,
photostatic, electronic, digital, microfilm, microcard, miniature


-47-
    

--------------------------------------------------------------------------------





photographic or other similar process and any Purchaser may destroy any original
document so reproduced. The Company agrees and stipulates that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by any Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 19 shall not prohibit the
Company or any other holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction.

SECTION 20.
CONFIDENTIAL INFORMATION.

For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by such
Purchaser as being confidential information of the Company or such Subsidiary,
provided that such term does not include information that (a) was publicly known
or otherwise known to such Purchaser prior to the time of such disclosure,
(b) subsequently becomes publicly known through no act or omission by any such
Purchaser or any Person acting on such Purchaser’s behalf, (c) otherwise becomes
known to such Purchaser other than through disclosure by the Company or any
Subsidiary or (d) constitutes financial statements delivered to any Purchaser
under Section 7.1 that are otherwise publicly available. Each Purchaser will
maintain the confidentiality of such Confidential Information in accordance with
procedures adopted by such Purchaser in good faith to protect confidential
information of third parties delivered to such Purchaser, provided that such
Purchaser may deliver or disclose Confidential Information to (i) its directors,
officers, employees, agents, attorneys, trustees and affiliates (to the extent
such disclosure reasonably relates to the administration of the investment
represented by such Purchaser’s Notes), (ii) its auditors, financial advisors
and other professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with this Section 20, (iii) any other
holder of any Note, (iv) any Institutional Investor to which such Purchaser
sells or offers to sell such Note or any part thereof or any participation
therein (if such Person has agreed in writing prior to its receipt of such
Confidential Information to be bound by this Section 20), (v) any Person from
which such Purchaser offers to purchase any security of the Company (if such
Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by this Section 20), (vi) any federal or state
regulatory authority having jurisdiction over any Purchaser, (vii) the National
Association of Insurance Commissioners or the SVO or, in each case, any similar
organization, or any nationally recognized rating agency that requires access to
information about such Purchaser’s investment portfolio, or (viii) any other
Person to which such delivery or disclosure may be necessary or appropriate
(w) to effect compliance with any law, rule, regulation or order applicable to
any Purchaser, (x) in response to any subpoena or other legal process, (y) in
connection with any litigation to which any Purchaser is a party or (z) if an
Event of Default has occurred and is continuing, to the extent any Purchaser may
reasonably determine such delivery and disclosure to be necessary or appropriate
in the enforcement or for the protection of the rights and remedies under such
Purchaser’s Notes and this Agreement or any Guaranty Agreement. Each holder of a
Note,


-48-
    

--------------------------------------------------------------------------------





by its acceptance of a Note, will be deemed to have agreed to be bound by and to
be entitled to the benefits of this Section 20 as though it were a party to this
Agreement. On reasonable request by the Company in connection with the delivery
to any holder of a Note of information required to be delivered to such holder
under this Agreement or requested by such holder (other than a holder that is a
party to this Agreement or its nominee), such holder will enter into an
agreement with the Company embodying this Section 20.
In the event that as a condition to receiving access to information relating to
the Company or its Subsidiaries in connection with the transactions contemplated
by or otherwise pursuant to this Agreement, any Purchaser or holder of a Note is
required to agree to a confidentiality undertaking (whether through IntraLinks,
another secure website, a secure virtual workspace or otherwise) which is
different from this Section 20, this Section 20 shall not be amended thereby
and, as between such Purchaser or such holder and the Company, this Section 20
shall supersede any such other confidentiality undertaking.

SECTION 21.
SUBSTITUTION OF PURCHASER.

Each Purchaser shall have the right to substitute any one of its Affiliates or
another Purchaser or any one of such other Purchaser’s Affiliates (a “Substitute
Purchaser”) as the purchaser of the Notes that it has agreed to purchase
hereunder, by written notice to the Company, which notice shall be signed by
both such Purchaser and such Substitute Purchaser, shall contain such Substitute
Purchaser’s agreement to be bound by this Agreement and shall contain a
confirmation by such Substitute Purchaser of the accuracy with respect to it of
the representations set forth in Section 6. Upon receipt of such notice, any
reference to such Purchaser in this Agreement (other than in this Section 21),
shall be deemed to refer to such Substitute Purchaser in lieu of such original
Purchaser. In the event that such Substitute Purchaser is so substituted as a
Purchaser hereunder and such Substitute Purchaser thereafter transfers to such
original Purchaser all of the Notes then held by such Substitute Purchaser, upon
receipt by the Company of notice of such transfer, any reference to such
Substitute Purchaser as a “Purchaser” in this Agreement (other than in this
Section 21), shall no longer be deemed to refer to such Substitute Purchaser,
but shall refer to such original Purchaser, and such original Purchaser shall
again have all the rights of an original holder of the Notes under this
Agreement.

SECTION 22.
MISCELLANEOUS.


Section 22.1.    Successors and Assigns.
All covenants and other agreements contained in this Agreement by or on behalf
of any of the parties hereto bind and inure to the benefit of their respective
successors and assigns (including any subsequent holder of a Note) whether so
expressed or not, except that, subject to Section 10.3, the Company may not
assign or otherwise transfer any of its rights or obligations hereunder or under
the Notes without the prior written consent of each holder. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto and their respective successors and assigns
permitted hereby) any legal or equitable right, remedy or claim under or by
reason of this Agreement.


-49-
    

--------------------------------------------------------------------------------






Section 22.2.    Payments Due on Non-Business Days.
Anything in this Agreement or the Notes to the contrary notwithstanding, (x)
except as set forth in clause (y), any payment of interest on any Note and any
Excess Leverage Fee, if any, that is due on a date that is not a Business Day
shall be made on the next succeeding Business Day without including the
additional days elapsed in the computation of the interest or Excess Leverage
Fee, if any, payable on such next succeeding Business Day; and (y) any payment
of principal of or Make-Whole Amount on any Note (including principal due on the
maturity date of such Note) or any Net Loss that is due on a date that is not a
Business Day shall be made on the next succeeding Business Day and shall include
the additional days elapsed in the computation of interest and Excess Leverage
Fee, if any, payable on such next succeeding Business Day.

Section 22.3.    Severability.
Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.

Section 22.4.    Construction; Accounting Concepts.
Each covenant contained herein shall be construed (absent express provision to
the contrary) as being independent of each other covenant contained herein, so
that compliance with any one covenant shall not (absent such an express contrary
provision) be deemed to excuse compliance with any other covenant. Where any
provision herein refers to action to be taken by any Person, or which such
Person is prohibited from taking, such provision shall be applicable whether
such action is taken directly or indirectly by such Person.
Defined terms herein shall apply equally to the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein)
and, for purposes of the Notes, shall also include any such notes issued in
substitution therefor pursuant to Section 13, (b) subject to Section 22.1, any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Sections, Schedules and Exhibits shall be construed to refer to Sections of,
and Schedules and Exhibits to, this Agreement, and (e) any reference to any law
or regulation herein shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time.


-50-
    

--------------------------------------------------------------------------------





For the avoidance of doubt, where the character or amount of any asset or
liability or item of income or expense, or any consolidation or other accounting
computation is required to be made for any purpose hereunder, it shall be done
in accordance with GAAP, provided, that if any term defined herein includes or
excludes amounts, items or concepts that would not be included in or excluded
from such term if such term were defined with reference solely to GAAP, such
term will be deemed to include or exclude such amounts, items or concepts as set
forth herein. For purposes of determining compliance with this Agreement
(including Section 9, Section 10 and the definition of “Indebtedness”), any
election by the Company to measure any financial liability using fair value (as
permitted by Financial Accounting Standards Board Accounting Standards
Codification Topic No. 825-10-25 – Fair Value Option, International Accounting
Standard 39 – Financial Instruments: Recognition and Measurement or any similar
accounting standard) shall be disregarded and such determination shall be made
as if such election had not been made.

Section 22.5.    Counterparts.
This Agreement may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute one instrument.
Each counterpart may consist of a number of copies hereof, each signed by less
than all, but together signed by all, of the parties hereto.

Section 22.6.    Governing Law.
This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York
excluding choice-of-law principles of the law of such State that would permit
the application of the laws of a jurisdiction other than such State.

Section 22.7.    Jurisdiction and Process; Waiver of Jury Trial.
(a)    The Company irrevocably submits to the non-exclusive jurisdiction of any
New York State or federal court sitting in the Borough of Manhattan, The City of
New York, over any suit, action or proceeding arising out of or relating to this
Agreement or the Notes. To the fullest extent permitted by applicable law, the
Company irrevocably waives and agrees not to assert, by way of motion, as a
defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.
(b)    The Company agrees, to the fullest extent permitted by applicable law,
that a final judgment in any suit, action or proceeding of the nature referred
to in Section 22.7(a) brought in any such court shall be conclusive and binding
upon it subject to rights of appeal, as the case may be, and may be enforced in
the courts of the United States or the State of New York (or any other courts to
the jurisdiction of which it or any of its assets is or may be subject) by a
suit upon such judgment.


-51-
    

--------------------------------------------------------------------------------





(c)    The Company consents to process being served by or on behalf of any
holder of Notes in any suit, action or proceeding of the nature referred to in
Section 22.7(a) by mailing a copy thereof by registered, certified, priority or
express mail (or any substantially similar form of mail), postage prepaid,
return receipt or delivery confirmation requested, to it at its address
specified in Section 18 or at such other address of which such holder shall then
have been notified pursuant to said Section. The Company agrees that such
service upon receipt (i) shall be deemed in every respect effective service of
process upon it in any such suit, action or proceeding and (ii) shall, to the
fullest extent permitted by applicable law, be taken and held to be valid
personal service upon and personal delivery to it. Notices hereunder shall be
conclusively presumed received as evidenced by a delivery receipt furnished by
the United States Postal Service or any reputable commercial delivery service.
(d)    Nothing in this Section 22.7 shall affect the right of any holder of a
Note to serve process in any manner permitted by law, or limit any right that
the holders of any of the Notes may have to bring proceedings against the
Company in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.
(e)    THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT ON OR
WITH RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OTHER DOCUMENT EXECUTED IN
CONNECTION HEREWITH OR THEREWITH.

Section 22.8.    Conversion Rate.
For purposes of determining whether the holders of the requisite percentage of
the aggregate principal amount of Notes then outstanding approved or consented
to any amendment, waiver or consent given under this Agreement, the Notes or any
Guaranty Agreement, or have directed the taking of any action provided herein or
in the Notes or any Guaranty Agreement to be taken upon the direction of the
holders of a specified percentage of the aggregate principal amount of Notes
then outstanding, the principal amount of any outstanding Notes in Euros shall
be deemed to be the equivalent amount in U.S. Dollars calculated on the basis of
the U.S. Dollar Equivalent on the Closing Day with respect to such Notes
outstanding in Euros, notwithstanding any currency rate fluctuations. For
purposes of allocating any offer with respect to any partial purchase or
allocating any prepayment of Notes pursuant to Section 8, the principal amount
of any outstanding Notes in Euros shall be deemed to be the equivalent amount in
U.S. Dollars calculated on the basis of the U.S. Dollar Equivalent with respect
to such Notes outstanding in Euros on the date of such offer or prepayment.

Section 22.9.    Judgment Currency.
Any payment on account of an amount that is payable hereunder or under the Notes
or any Guaranty Agreement in a currency (the “Original Currency”) which is made
to or for the account of any holder of Notes in any other currency (the “Other
Currency”), whether as a result of any judgment or order or the enforcement
thereof or the realization of any security or the liquidation of the Company or
any Subsidiary, such payment shall constitute a discharge of the obligation of
the


-52-
    

--------------------------------------------------------------------------------





Company under this Agreement or the Notes or such Guaranty Agreement only to the
extent that on the Business Day following receipt by such holder of any payment
made, such holder may, in accordance with normal banking procedures, purchase
the Original Currency with the Other Currency in the foreign exchange markets.
If the amount of the Original Currency that could be so purchased is less than
the amount of Original Currency originally due to such holder, the Company
agrees to the fullest extent permitted by law, to indemnify and save harmless
such holder from and against all loss or damage arising out of or as a result of
such deficiency. This indemnity shall, to the fullest extent permitted by law,
constitute an obligation separate and independent from the other obligations
contained in this Agreement, the Notes and any Guaranty Agreement, shall give
rise to a separate and independent cause of action, shall apply irrespective of
any indulgence granted by such holder from time to time and shall continue in
full force and effect notwithstanding any judgment or order for a liquidated sum
in respect of an amount due hereunder or under the Notes or any judgment or
order.
[Remainder of page intentionally left blank. Next page is signature page.]



Each Purchaser that is in agreement with the foregoing shall sign the form of
agreement on the accompanying counterpart of this Agreement and shall return it
to the Company, whereupon the foregoing shall become a binding agreement between
each such Purchaser and the Company.
Very truly yours,
GENUINE PARTS COMPANY
By: /s/ Charles A. Chesnutt
Name: Charles A. Chesnutt
Title: Senior Vice President and Treasurer


-53-
    

--------------------------------------------------------------------------------





The foregoing is hereby
agreed to as of the date hereof.
[PURCHASERS]


 
 
 



    

--------------------------------------------------------------------------------






DEFINED TERMS
As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:
“Acquisition” means (a) the acquisition by the Company of (i) Alize LuxCo 1 S.à
r.l., a private limited liability company (société à responsabilité limitée)
organized under the laws of the Grand Duchy of Luxembourg, with registered
office at 2-4, rue Eugène Ruppert, L-2453 Luxembourg, Grand Duchy of Luxembourg,
and registered with the Luxembourg Register of Commerce and Companies under
number B 189378 (“ALC”) and (ii) Manalliance, a private limited liability
company (société à responsabilité limitée) organized under the laws of the Grand
Duchy of Luxembourg, with registered office at 2-4, rue Eugène Ruppert, L-2453
Luxembourg, Grand Duchy of Luxembourg, and registered with the Luxembourg
Register of Commerce and Companies under number B 189559 (together with ALC, the
“Target”), (b) the repayment of certain indebtedness of the Target and (c) the
refinancing of indebtedness incurred to finance the purchase of the Target and
repay certain indebtedness of the Target.
“Additional Note Purchase Agreement” means any note purchase agreement or
similar document, instrument or agreement executed in connection with a private
placement debt financing (or any two or more of any of the foregoing forming
part of a common interrelated financing) providing for the incurrence of
Indebtedness by the Company in an aggregate principal amount equal to or in
excess of U.S.$50,000,000 (or the equivalent thereof in any other currency),
regardless of the principal amount outstanding thereunder from time to time, in
each case, as such document, instrument or agreement may be amended, restated,
supplemented or otherwise modified from time to time and together with any
increase, refinancing, refunding or replacement thereof, in whole or in part.
“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person. Unless the context otherwise clearly requires, any reference to an
“Affiliate” is a reference to an Affiliate of the Company.
“Agreement” means this Note Purchase Agreement, including all Schedules and
Exhibits attached to this Agreement.
“Anti-Corruption Laws” means any law or regulation in a U.S. or any non-U.S.
jurisdiction regarding bribery or any other corrupt activity, including the U.S.
Foreign Corrupt Practices Act and the U.K. Bribery Act 2010.
“Anti-Money Laundering Laws” means any law or regulation in a U.S. or any
non-U.S. jurisdiction regarding money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes,
including the Currency and Foreign Transactions Reporting Act of 1970 (otherwise
known as the Bank Secrecy Act) and the USA PATRIOT Act.
“Asset Sale Notice” means a written notice from a Responsible Officer to each
holder of Notes referring to Section 8.8 and (a) identifying the property that
was the subject of a Significant


SCHEDULE A
(to Note Purchase Agreement)
    

--------------------------------------------------------------------------------





Asset Sale Event, (b) setting forth, in reasonable detail, a calculation of the
Excess Proceeds attributable thereto and (c) as contemplated by Section 8.8(a),
specifying the application of such Excess Proceeds.
“Blocked Person” means (a) a Person whose name appears on the list of Specially
Designated Nationals and Blocked Persons published by OFAC, (b) a Person,
entity, organization, country or regime that is blocked or a target of sanctions
that have been imposed under U.S. Economic Sanctions Laws or (c) a Person that
is an agent, department or instrumentality of, or is otherwise beneficially
owned by, controlled by or acting on behalf of, directly or indirectly, any
Person, entity, organization, country or regime described in clause (a) or (b).
“Business Day” means (a) for the purposes of Section 8.6 only, a day that is (i)
in the case of U.S. Dollar Notes, any day other than a Saturday, a Sunday or a
day on which commercial banks in New York City are required or authorized to be
closed (a “New York Business Day”) and that is a TARGET Business Day for the
settlement of payments in Euro, and (ii) in the case of Euro Notes, a day that
is both a New York Business Day and a TARGET Business Day for the settlement of
payments in Euro, and (b) for the purposes of any other provision of this
Agreement, any day other than a Saturday, a Sunday or a day on which commercial
banks in New York, New York or Atlanta, Georgia are required or authorized to be
closed and that is a TARGET Business Day for the settlement of payments in
Euros.
“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.
“Change in Control” is defined in Section 8.9(h).
“Change in Control Prepayment Date” is defined in Section 8.9(c).
“Closing” is defined in Section 3.
“Closing Day” is defined in Section 3.
“Code” means the Internal Revenue Code of 1986 and the rules and regulations
promulgated thereunder from time to time.
“Company” is defined in the introductory sentence to this Agreement.
“Confidential Information” is defined in Section 20.
“Consolidated Net Worth” means, at any time, the total amount of stockholders’
equity of the Company and its Subsidiaries, determined on a consolidated basis
in accordance with GAAP, as determined as of the last day of the fiscal quarter
of the Company most recently ended at least 45 days prior to such date on a Pro
Forma Basis.


S-A-2
    

--------------------------------------------------------------------------------





“Consolidated Total Assets” means, as of the date of any determination thereof,
the total amount of all assets of the Company and its Subsidiaries, determined
on a consolidated basis in accordance with GAAP.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise; and the
terms “Controlled” and “Controlling” shall have meanings correlative to the
foregoing.
“Control Event” is defined in Section 8.9(i).
“Controlled Entity” means (a) any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates and (b) if the Company
has a parent company, such parent company and its Controlled Affiliates.
“Credit Agreement” means the Syndicated Facility Agreement, dated as of
September 11, 2012, among the Company, UAP Inc., certain designated subsidiaries
of the Company, Bank of America, N.A., as administrative agent, and each of the
lenders party thereto from time to time, as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, and including
any renewals, extensions or replacements thereof.
“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.
“Default Rate” means with respect to any Note on any date, that rate of interest
per annum that is equal to the greater of 2.00% above the rate of interest
stated in clause (a) of the first paragraph of such Note and (a) in the case of
a U.S. Dollar Note, 2.00% over the rate of interest publicly announced by
JPMorgan Chase Bank, N.A. in New York, New York as its “base” or “prime” rate,
and (b) in the case of a Euro Note, 2.00% over the rate of interest publicly
announced by JPMorgan Chase Bank, N.A. in Frankfurt, Germany as its “base” or
“prime” rate.
“Disclosure Documents” is defined in Section 5.3.
“EBITDA” means, for any period, Net Income for such period, plus, without
duplication and (other than in the case of clauses (a)(viii) and (a)(ix)) to the
extent deducted in determining such Net Income, the sum of:
(a)    (i)    interest expense for such period,
(ii)    provision for taxes based on income, profits or losses (whether paid,
estimated or accrued), including foreign withholding taxes, and for corporate
franchise, capital stock, net worth, value-added taxes and similar taxes
(including penalties and interest, if any), in each case during such period,
(iii)    all amounts attributable to depreciation, depletion and amortization
(including amortization or impairment of intangible assets and properties) for
such period


S-A-3
    

--------------------------------------------------------------------------------





(excluding amortization expense attributable to a prepaid cash expense that was
paid in a prior period),
(iv)    any extraordinary, unusual or nonrecurring losses or charges for such
period (other than charges of the type described in clause (a)(xi) below),
(v)    any Non-Cash Charges for such period; provided that any cash payment made
with respect to any Non-Cash Charges added back in computing EBITDA for any
prior period pursuant to this clause (a)(v) shall be subtracted in computing
EBITDA for the period in which such cash payment is made,
(vi)    any losses for such period attributable to early extinguishment of
Indebtedness or obligations under any Swap Contract or other derivative
instruments,
(vii)    any unrealized losses for such period attributable to the application
of “mark to market” accounting in respect of Swap Contracts or other derivative
instruments,
(viii)    any gain relating to Swap Contracts associated with transactions
realized in the current period that has been reflected in Net Income in prior
periods and excluded from EBITDA in such period pursuant to clause (c)(iv)
below,
(ix)     cash receipts in such period (or any netting arrangements resulting in
reduced cash expenses) not included in EBITDA in any prior period to the extent
non-cash gains relating to such receipts were deducted in the calculation of
EBITDA pursuant to clause (c) below for any previous period and were not added
back,
(x)    accruals and expenses (including rationalization, legal, tax, structuring
and other costs and expenses) related to the transactions contemplated by this
Agreement, acquisitions or issuances of debt or equity permitted under this
Agreement, whether or not consummated,
(xi)    restructuring charges, accruals or reserves (including restructuring and
integration costs related to acquisitions and closure of facilities and
adjustments to existing reserves) whether or not classified as restructuring
expense on the consolidated financial statements of the Company, in an aggregate
amount not to exceed U.S.$55,000,000 for any period of four consecutive fiscal
quarters,
(xii)    losses on asset sales, disposals or abandonments (other than asset
sales, disposals and abandonments in the ordinary course of business), and
(xiii)    actual net losses resulting from discontinued operations, plus (or
minus)
(b)    Pro Forma Adjustments in connection with acquisitions (including the
Acquisition) consummated during such period and Initiatives commenced during
such period; provided that (i) such Pro Forma Adjustments shall be calculated
net of the amount of actual benefits realized and (ii) the aggregate amount of
all amounts under this clause (b) that increase EBITDA in any period


S-A-4
    

--------------------------------------------------------------------------------





shall not exceed, and shall be limited to, 15% of EBITDA in respect of such
period (calculated before giving effect to such adjustments and all other
adjustments to EBITDA); and minus
(c)    without duplication and to the extent included in determining such Net
Income:
(i)    any extraordinary gains for such period,
(ii)    any non-cash gains for such period, including with respect to write-ups
of assets or goodwill,
(iii)    any gains attributable to the early extinguishment of Indebtedness or
obligations under any Swap Contract,
(iv)    any unrealized gains for such period attributable to the application of
“mark to market” accounting in respect of Swap Contracts,
(v)    any loss relating to Swap Contracts associated with transactions realized
in the current period that has been reflected in Net Income in prior periods and
included in EBITDA in such period pursuant to clause (a)(vii) above,
(vi)    gains on asset sales, disposals or abandonments (other than asset sales,
disposals and abandonments in the ordinary course of business), and
(vii)    actual net gains resulting from discontinued operations;
provided, further, that EBITDA for any period shall be calculated so as to
exclude (without duplication of any adjustment referred to above) non-cash
foreign translation gains and losses.
For purposes of calculating EBITDA for any period, if during such period the
Company or any Subsidiary shall have consummated an acquisition or any
Initiative, EBITDA for such period shall be calculated with respect to such
period on a Pro Forma Basis, giving effect to such acquisition or Initiative.
“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
Hazardous Materials.
“ERISA” means the Employee Retirement Income Security Act of 1974 and the rules
and regulations promulgated thereunder from time to time in effect.
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.


S-A-5
    

--------------------------------------------------------------------------------





“Euro”, “€” and “EUR” means the lawful currency of the member states of the
European Union that have adopted the single currency in accordance with the
Treaty establishing the European Communities, as amended by the Treaty on
European Union.
“Euro Note” means a Note denominated in Euros.
“Event of Default” is defined in Section 11.
“Excess Leverage Fee” is defined in Section 9.8.
“Excess Proceeds” is defined in Section 8.8(f).
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Excluded Sale and Leaseback Transaction” means any sale or transfer of property
acquired by the Company or any Subsidiary after the date of this Agreement to
any Person within 180 days following the acquisition or construction of such
property by the Company or any Subsidiary if the Company or such Subsidiary
shall concurrently with such sale or transfer, lease such property, as lessee.
“FATCA” means (a) sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), together with any current or
future regulations or official interpretations thereof, (b) any treaty, law or
regulation of any other jurisdiction, or relating to an intergovernmental
agreement between the United States and any other jurisdiction, which (in either
case) facilitates the implementation of the foregoing clause (a), and (c) any
agreements entered into pursuant to section 1471(b)(1) of the Code.
“Foreign Subsidiary” means any Subsidiary other than a Subsidiary that is
organized under the laws of any state or commonwealth of the United States or
the District of Columbia.
“Funding Instruction Letter” means a letter from the Company to the Purchasers
of the Notes, delivered to them at least three Business Days prior to the
Closing Day, setting forth the name of the bank, the account, the applicable ABA
number, and such other information as the Purchasers require in connection with
payment for each series of the Notes to be purchased on the Closing Day.
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States.
“Governmental Authority” means
(a)    the government of
(i)    the United States or any State or other political subdivision thereof, or


S-A-6
    

--------------------------------------------------------------------------------





(ii)    any other jurisdiction in which the Company or any Subsidiary conducts
all or any part of its business, or which asserts jurisdiction over any
properties of the Company or any Subsidiary, or
(b)    any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.
“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.
“Guarantor” means each Subsidiary which is required to execute a Guaranty
Agreement pursuant to Section 9.6 of this Agreement.
“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including obligations incurred through an
agreement, contingent or otherwise, by such Person:
(a)    to purchase such indebtedness or obligation or any property constituting
security therefor;
(b)    to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;
(c)    to lease properties or to purchase properties or services primarily for
the purpose of assuring the owner of such indebtedness or obligation of the
ability of any other Person to make payment of the indebtedness or obligation;
or
(d)    otherwise to assure the owner of such indebtedness or obligation against
loss in respect thereof.
In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.
“Guaranty Agreement” is defined in Section 9.6(a).
“Hazardous Materials” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law, including
asbestos, urea


S-A-7
    

--------------------------------------------------------------------------------





formaldehyde foam insulation, polychlorinated biphenyls, petroleum, petroleum
products, lead based paint, radon gas or similar restricted, prohibited or
penalized substances.
“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1,
provided, however, that if such Person is a nominee, then for the purposes of
Sections 7, 12, 17.2 and 18 and any related definitions in this Schedule A,
“holder” shall mean the beneficial owner of such Note whose name and address
appears in such register.
“Indebtedness” with respect to any Person means, at any time, without
duplication,
(a)    all its liabilities for borrowed money and its redemption obligations in
respect of mandatorily redeemable Preferred Stock;
(b)    all its liabilities for the deferred purchase price of property acquired
by such Person (excluding accounts payable arising in the ordinary course of
business but including all liabilities created or arising under any conditional
sale or other title retention agreement with respect to any such property);
(c)    all liabilities appearing on its balance sheet in accordance with GAAP in
respect of Capital Leases;
(d)    all liabilities for borrowed money secured by any Lien with respect to
any property owned by such Person (whether or not it has assumed or otherwise
become liable for such liabilities);
(e)    all its liabilities in respect of letters of credit or instruments
serving a similar function issued or accepted for its account by banks and other
financial institutions (whether or not representing obligations for borrowed
money);
(f)    all obligations of such Person under Swap Contracts;
(g)    the maximum commitment amount (as in effect from time to time) of all
liquidity facilities to the extent required, pursuant to the documentation
entered into in connection with any Securitization Transaction, to be dedicated
to support such Securitization Transaction (whether or not the drawings under
such liquidity facilities are outstanding); and
(h)    any Guaranty of such Person with respect to liabilities of a type
described in any of clauses (a) through (g) hereof.
For the avoidance of doubt, “Indebtedness” shall not include any obligation of
the Company or its Subsidiaries in connection with a Securitization Transaction.
“INHAM Exemption” is defined in Section 6.2(e).


S-A-8
    

--------------------------------------------------------------------------------





“Initiative” means any Specified Transaction, restructuring, business
optimization activity, cost savings initiative or other similar initiative
(including capital expenditures for future expansion and business optimization
projects resulting in restructuring charges or other similar charges and
expenses).
“Institutional Investor” means (a) any original purchaser of a Note, (b) any
holder of a Note holding (together with one or more of its affiliates) more than
5% of the aggregate principal amount of the Notes then outstanding, and (c) any
bank, trust company, savings and loan association or other financial
institution, any pension plan, any investment company, any insurance company,
any broker or dealer, or any other similar financial institution or entity,
regardless of legal form and (d) any Persons that are registered holders of
Notes in a minimum principal amount of at least U.S.$5,000,000 (or the
equivalent thereof in Euros) for whom any original purchaser of Notes manages
investments or accounts.
“Leverage Ratio” means, as of any date of determination, the ratio of (a) Total
Funded Debt as of such date to (b) EBITDA for the period of four consecutive
fiscal quarters of the Company then most recently ended.
“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capital Lease, upon or with respect
to any property or asset of such Person (including in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements).
“Limited Condition Transaction” means any consolidation, merger or conveyance,
sale or lease of all or substantially all of the assets of the Company as an
entirety the consummation of which is not conditioned on the availability of, or
on obtaining, third-party financing and which is designated as a Limited
Condition Transaction by the Company in writing to the holders of the Notes on
or prior to the date the definitive agreements for such transaction are entered
into.
“LCT Election” is defined in Section 10.3.
“LCT Test Date” is defined in Section 10.3.
“Make-Whole Amount” is defined in Section 8.6.
“Material” means material in relation to the business, operations, affairs,
financial condition, assets, or properties of the Company and its Subsidiaries
taken as a whole.
“Material Acquisition” means an acquisition (in one transaction or a series of
related transactions) that involves aggregate consideration (including cash,
equity, purchase price adjustments (but excluding earn-out or similar payments),
Indebtedness or liabilities incurred or assumed, and all transaction costs) in
excess of U.S.$250,000,000.
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Subsidiaries taken as a


S-A-9
    

--------------------------------------------------------------------------------





whole, or (b) the ability of the Company to perform its obligations under this
Agreement and the Notes, or (c) the ability of any Guarantor to perform its
obligations under its Guaranty Agreement, or (d) the validity or enforceability
of this Agreement, the Notes or any Guaranty Agreement.
“Maturity Date”, with respect to any Note, has the meaning set forth in the
first paragraph of such Note.
“Maximum Leverage Ratio” is defined in Section 10.1.
“Memorandum” is defined in Section 5.3.
“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).
“NAIC” means the National Association of Insurance Commissioners.
“NAIC Annual Statement” is defined in Section 6.2(a).
“Net Gain” is defined in Section 8.7.
“Net Income” means, for any period, the consolidated net income (or loss) of the
Company and its Subsidiaries, determined on a consolidated basis in accordance
with GAAP; provided that Net Income shall exclude (a) the net income of any
Subsidiary during such period to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary of such income is not
permitted by operation of the terms of its organization documents or any
agreement or instrument or law, order, rule or regulation applicable to such
Subsidiary during such period, except that the Company’s equity in any net loss
of any such Subsidiary for such period shall be included in determining Net
Income and (b) any income (or loss) for such period of any Person if such Person
is not a Subsidiary, except that the Company’s equity in the net income of any
such Person for such period shall be included in Net Income up to the aggregate
amount of cash actually distributed by such Person during such period to the
Company or any Subsidiary as a dividend or other distribution (and in the case
of a dividend or other distribution to a Subsidiary, such Subsidiary is not
precluded from further distributing such amount to the Company as described in
clause (a) of this proviso).
“Net Loss” is defined in Section 8.7.
“Net Proceeds” means, with respect to any sale, lease or other disposition of
any property by any Person, an amount equal to the difference of: (a) the
aggregate amount of the consideration (valued at the fair market value of such
consideration at the time of the consummation of such sale, lease or other
disposition but net of applicable taxes) received by such Person in respect of
such disposition, minus (b) all reasonable out-of-pocket costs and expenses
(including legal, accounting and investment banking fees, and sales commissions)
paid by the Company or any Subsidiary in connection with such sale, lease or
other disposition.
“Non-Cash Charges” means any non-cash charges, including (a) any write-off for
impairment of long-lived assets (including goodwill, intangible assets and fixed
assets such as property, plant and equipment), or of deferred financing fees or
investments in debt and equity


S-A-10
    

--------------------------------------------------------------------------------





securities, in each case, pursuant to GAAP, (b) non-cash expenses resulting from
the grant of stock options, restricted stock awards or other equity-based
incentives to any director, officer or employee of the Company or any Subsidiary
(excluding, for the avoidance of doubt, any cash payments of income taxes made
for the benefit of any such Person in consideration of the surrender of any
portion of such options, stock or other incentives upon the exercise or vesting
thereof), (c) any non-cash charges resulting from (i) the application of
purchase accounting or (ii) investments in minority interests in a Person, to
the extent that such investments are subject to the equity method of accounting;
provided that Non-Cash Charges shall not include additions to bad debt reserves
or bad debt expense and any non-cash charge that results from the write-down or
write-off of accounts receivable, (d) the non-cash impact of accounting changes
or restatements, (e) non-cash charges and expenses resulting from pension
adjustments and (f) any non-cash expenses and costs that result from the
issuance of stock-based awards, partnership interest-based awards and similar
incentive based compensation awards or arrangements.
“Non-Swapped Note” is defined in Section 8.6(a).
“Non-U.S. Plan” means any plan, fund or other similar program that (a) is
established or maintained outside the United States by the Company or any
Subsidiary primarily for the benefit of employees of the Company or one or more
Subsidiaries residing outside the United States, which plan, fund or other
similar program provides, or results in, retirement income, a deferral of income
in contemplation of retirement or payments to be made upon termination of
employment, and (b) is not subject to ERISA or the Code.
“Notes” is defined in Section 1.1.
“Notice of Increase in Leverage Ratio” is defined in Section 10.1.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.
“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.
“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, or a government or
agency or political subdivision thereof.
“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
that is or, within the preceding five years, has been established or maintained,
or to which contributions are


S-A-11
    

--------------------------------------------------------------------------------





or, within the preceding five years, have been made or required to be made, by
the Company or any ERISA Affiliate or with respect to which the Company or any
ERISA Affiliate may have any liability.
“Post-Transaction Period” means (a) with respect to any Specified Transaction,
the period beginning on the date such Specified Transaction is consummated and
ending on the last day of the fourth full consecutive fiscal quarter immediately
following the date on which such Specified Transaction is consummated and (b)
with respect to any other Initiative, the period beginning on the date on which
such Initiative commences and ending on the last day of the fourth full
consecutive fiscal quarter following the date on which such Initiative
commences.
“Preferred Stock” means any class of capital stock of a Person that is preferred
over any other class of capital stock (or similar equity interests) of such
Person as to the payment of dividends or the payment of any amount upon
liquidation or dissolution of such Person.
“Principal Credit Facility” means (a) the Credit Agreement, (b) the Series F
Note Purchase Agreement, (c) the Series G Note Purchase Agreement, (d) the
Series H Note Purchase Agreement, (e) any Additional Note Purchase Agreement and
(f) any other loan agreement, credit agreement, note purchase agreement,
indenture or similar document, instrument or agreement (or any two or more of
any of the foregoing forming part of a common interrelated financing or other
transaction) providing for the incurrence of Indebtedness by the Company in an
aggregate principal amount equal to or in excess of U.S.$150,000,000 (or the
equivalent thereof in any other currency), regardless of the principal amount
outstanding thereunder from time to time, in each case under clauses (a), (b),
(c), (d), (e) and (f) above, as such document, instrument or agreement may be
amended, restated, supplemented or otherwise modified from time to time and
together with any increase, refinancing, refunding or replacement thereof, in
whole or in part.
“Priority Debt” means (without duplication), as of the date of any determination
thereof, (a) all unsecured Indebtedness of Subsidiaries of the Company (other
than any such Indebtedness (1) owing to the Company or other Subsidiaries and
(2) of Guarantors), (b) all Indebtedness of the Company and its Subsidiaries
(other than any such Indebtedness owing to the Company or other Subsidiaries)
secured by Liens, and (c) the higher of the liquidation preference or the
redemption amount of Preferred Stock of any Subsidiary (other than any such
Preferred Stock issued to the Company or any Guarantor).
“Pro Forma Adjustment” means, with respect to any Initiative, for any period,
the pro forma increase or decrease (for the avoidance of doubt, net of any such
increase or decrease actually realized) in EBITDA (including the portion thereof
attributable to any assets (including equity interests) sold or acquired) from
cost savings, operating expense reductions, business optimization projects and
other cost synergies (in each case net of amounts actually realized and costs
incurred to achieve the same), in each case, related to such Initiative that are
reasonably identifiable, factually supportable and projected by the Company in
good faith to result within the applicable Post-Transaction Period from actions
taken or with respect to which substantial steps have been taken or are expected
to be taken (in the good faith determination of the Company) within (a) in the
case of any Specified Transaction, the four full consecutive fiscal quarters
after the date of consummation of such Specified Transaction and (b) in the case
of any other Initiative, the four full consecutive fiscal quarters after
commencement of such Initiative, as applicable; provided that, the cost savings


S-A-12
    

--------------------------------------------------------------------------------





and synergies related to such actions or such additional costs, as applicable,
may be assumed, for purposes of projecting such pro forma increase or decrease
to such EBITDA to be realized on a “run-rate” basis during the entirety, or, in
the case of, additional costs, as applicable, to be incurred during the entirety
of any fiscal quarters of the Company included in such period; provided,
further, that any such pro forma increase or decrease to EBITDA shall be (i)
without duplication for cost savings, synergies or additional costs already
included in EBITDA for such period and (ii) made only in a fiscal quarter during
the applicable Post-Transaction Period.
“Pro Forma Basis” and “Pro Forma Compliance” mean, with respect to compliance
with any test or covenant hereunder required by the terms of this Agreement to
be made on a Pro Forma Basis, that (a) to the extent applicable, the Pro Forma
Adjustment shall have been made (subject, for the avoidance of doubt, to the
limitations set forth in clause (b) of the definition of “EBITDA”) and (b) all
Initiatives and the following transactions in connection therewith shall be
deemed to have occurred as of (or commencing with) the first day of the
applicable period of measurement in such test or covenant: (i) income statement
items (whether positive or negative) attributable to the property or Person
subject to such Initiative (A) in the case of a disposition of all or
substantially all equity interests in any Subsidiary or any division, product
line, or facility used for operations of the Company or any of the Subsidiaries,
shall be excluded, and (B) in the case of an acquisition or investment described
in the definition of “Specified Transaction,” shall be included, (ii) any
prepayment, repayment, retirement, redemption or satisfaction of Indebtedness,
and (iii) any Indebtedness incurred or assumed by the Company or any of the
Subsidiaries in connection therewith; provided that, without limiting the
application of the Pro Forma Adjustment pursuant to clause (a) above, the
foregoing pro forma adjustments may be applied to any such test or covenant
solely to the extent that such adjustments are consistent with (and subject to
applicable limitations included in) the definition of “EBITDA” and give effect
to operating expense reductions that are (1) (x) directly attributable to such
transaction, (y) expected to have a continuing impact on the Company and the
Subsidiaries and (z) factually supportable or (2) otherwise consistent with the
definition of “Pro Forma Adjustment.”
“Projections” is defined in Section 5.3.
“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.
“Property Reinvestment Application” means, with respect to any Significant Asset
Sale Event, the application of all or a part of the Excess Proceeds with respect
to such Significant Asset Sale Event to the acquisition by the Company or any of
its Subsidiaries of productive assets used or useful in carrying on the business
of the Company and its Subsidiaries (excluding, for the avoidance of doubt, cash
and cash equivalents) and having a value at least equal to the value of such
assets which were the subject of such Significant Asset Sale Event.
“Proposed Prepayment Date” is defined in Section 8.8(b).
“PTE” is defined in Section 6.2(a).


S-A-13
    

--------------------------------------------------------------------------------





“Purchaser” or “Purchasers” means each of the purchasers that has executed and
delivered this Agreement to the Company and such Purchaser’s successors and
assigns (so long as any such assignment complies with Section 13.2), provided,
however, that any Purchaser of a Note that ceases to be the registered holder or
a beneficial owner (through a nominee) of such Note as the result of a transfer
thereof pursuant to Section 13.2 shall cease to be included within the meaning
of “Purchaser” of such Note for the purposes of this Agreement upon such
transfer.
“QPAM Exemption” is defined in Section 6.2(d).
“Receivables” means those assets classified as (a) accounts or notes receivable
under GAAP or (b) accounts or general intangibles within the meaning of the
Uniform Commercial Code of any jurisdiction.
“Required Holders” means, at any time on or after the Closing, the holder or
holders of more than 50% in principal amount of the Notes at the time
outstanding (exclusive of Notes then owned by the Company or any of its
Affiliates).
“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.
“Securities Act” means the Securities Act of 1933.
“Securitization Transaction” means a securitization transaction in which
Receivables are sold and such transaction is a true sale for bankruptcy purposes
and is accounted for by the seller as a sale in accordance with GAAP.
“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.
“Series F Note Purchase Agreement” means that certain Note Purchase Agreement
dated as of August 19, 2013, by and among the Company and The Prudential
Insurance Company of America and the other purchasers listed on schedule B
attached thereto, as amended, restated, supplemented or otherwise modified from
time to time.
“Series G Note Purchase Agreement” means that certain Note Purchase Agreement
dated as of July 29, 2016, by and among the Company and Metropolitan Life
Insurance Company and the other purchasers listed on schedule A attached
thereto, as amended, restated, supplemented or otherwise modified from time to
time.
“Series H Note Purchase Agreement” means that certain Note Purchase Agreement
dated as of October 17, 2016, by and among the Company and New York Life
Insurance Company and the other purchasers listed on schedule A attached
thereto, as amended, restated, supplemented or otherwise modified from time to
time.
“Series I Notes” is defined in Section 1.1.
“Series J Notes” is defined in Section 1.1.


S-A-14
    

--------------------------------------------------------------------------------





“Series K Notes” is defined in Section 1.1.
“Series L Notes” is defined in Section 1.1.
“Series M Notes” is defined in Section 1.1.
“Significant Asset Sale Event” is defined in Section 8.8(f).
“Significant Subsidiary” means at any time any Subsidiary that would at such
time constitute a “significant subsidiary” (as such term is defined in
Regulation S-X of the Securities and Exchange Commission as in effect on the
date of the Closing) of the Company.
“Source” is defined in Section 6.2.
“Specified Exchange Rate” means, on any day, in respect of any amount
denominated in Euros, the rate at which Euros may be exchanged into U.S.
Dollars, in each case as set forth at 10:00 A.M., Eastern time, on such date
(for spot delivery) on the applicable Bloomberg Key Cross Currency Rates Page
FXC (or any successor thereto). In the event that such rate does not appear on
such page, the Specified Exchange Rate shall be determined by reference to such
other nationally recognized, publicly available service for displaying exchange
rates selected by the Required Holders for such purposes or, at the discretion
of the Required Holders, the Specified Exchange Rate shall instead be the
arithmetic average of the spot rates of exchange operations in respect of such
date for the purchase of U.S. Dollars for delivery two Business Days (or such
other period as is customary in the relevant market) later; provided that if at
the time of any such determination, for any reason, no such spot rate is being
quoted, the Required Holders may use any other reasonable method they deem
appropriate to determine such rate, and such determination shall be presumed
correct absent manifest error.
“Specified Transaction” means, with respect to any period, any investment,
acquisition, disposition, incurrence, assumption or repayment of Indebtedness,
merger, consolidation or other event (other than another Initiative) that by the
terms of this Agreement requires Pro Forma Compliance with a test or covenant
hereunder or requires such test or covenant to be calculated on a Pro Forma
Basis.
“State Sanctions List” means a list that is adopted by any state Governmental
Authority within the United States pertaining to Persons that engage in
investment or other commercial activities in Iran or any other country that is a
target of economic sanctions imposed under U.S. Economic Sanctions Laws.
“Subsidiary” means, as to any Person, any corporation, association or other
business entity in which such Person or one or more of its Subsidiaries or such
Person and one or more of its Subsidiaries owns sufficient equity or voting
interests to enable it or them (as a group) ordinarily, in the absence of
contingencies, to elect a majority of the directors (or Persons performing
similar functions) of such entity, and any partnership or joint venture if more
than a 50% interest in the profits or capital thereof is owned by such Person or
one or more of its Subsidiaries or such Person and one or more of its
Subsidiaries (unless such partnership can and does ordinarily take major


S-A-15
    

--------------------------------------------------------------------------------





business actions without the prior approval of such Person or one or more of its
Subsidiaries). Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of the Company.
“SVO” means the Securities Valuation Office of the NAIC.
“Swapped Note” is defined in Section 8.6(b).
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement. For the purposes
of this Agreement, the amount of the obligation under any Swap Contract shall be
the amount determined in respect thereof as of the end of the then most recently
ended fiscal quarter of such Person, based on the assumption that such Swap
Contract had terminated at the end of such fiscal quarter, and in making such
determination, if any agreement relating to such Swap Contract provides for the
netting of amounts payable by and to such Person thereunder or if any such
agreement provides for the simultaneous payment of amounts by and to such
Person, then in each such case, the amount of such obligation shall be the net
amount so determined.
“TARGET Business Day” means a day on which the Trans-European Automated
Real-time Closing Settlement Express Transfer payment system (or any successor
thereto) is open for the settlement of payments in a specified currency.
“Total Funded Debt” means, as of any date, the aggregate principal amount of
Indebtedness of the Company and its Subsidiaries determined on a consolidated
basis outstanding as of such date, in the amount that would be reflected on a
balance sheet prepared as of such date on a consolidated basis in accordance
with GAAP, consisting of (a) Indebtedness for borrowed money, (b) all
obligations (contingent or otherwise) under letters of credit, (c) the principal
portion of obligations in respect of Capital Leases and (d) Guaranties in
respect of any Indebtedness described in the foregoing clauses (a) through (c).
“United States” means the United States of America.
“United States Person” has the meaning set forth in Section 7701(a)(30) of the
Code.


S-A-16
    

--------------------------------------------------------------------------------





“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001 and the rules and regulations
promulgated thereunder from time to time in effect.
“U.S. Dollar Equivalent” mean, at any time, with regard to any amount designated
in Euros, the equivalent amount in U.S. Dollars determined using the Specified
Exchange Rate as of the date two Business Days prior to such time.
“U.S. Dollar Note” means a Note denominated in U.S. Dollars.
“U.S. Dollars” or “U.S.$” means lawful money of the United States.
“U.S. Economic Sanctions Laws” means those laws, executive orders, enabling
legislation or regulations administered and enforced by the United States
pursuant to which economic sanctions have been imposed on any Person, entity,
organization, country or regime, including the Trading with the Enemy Act, the
International Emergency Economic Powers Act, the Iran Sanctions Act, the Sudan
Accountability and Divestment Act and any other OFAC Sanctions Program.




S-A-17
    

--------------------------------------------------------------------------------






INFORMATION RELATING TO PURCHASERS
Name and Address of Purchaser
Tranche
Principal
Amount of Notes to be Purchased
THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY
720 East Wisconsin Avenue
Milwaukee, WI 53202


Series J
Series K
Series L
Series M
€80,000,000 €21,000,000
€25,000,000
€25,000,000
(1) All payments on account of Notes held by such Purchaser shall be made by
wire transfer of immediately available funds, providing sufficient information
to identify the source of the transfer, the amount of the dividend and/or
redemption (as applicable) and the identity of the security as to which payment
is being made.


Please contact our Treasury & Investment Operations Department to securely
obtain wire transfer instructions for The Northwestern Mutual Life Insurance
Company.


E-mail: payments@northwesternmutual.com
Phone: (414) 665-1679


All payments with respect to the Excess Leverage Fee shall be paid in U.S.
Dollars.


(2) All notices with respect to confirmation of payments on account of the Notes
shall be delivered or mailed to:


The Northwestern Mutual Life Insurance Company
720 East Wisconsin Avenue
Milwaukee, WI 53202
Attention: Investment Operations
E-mail: payments@northwesternmutual.com
Phone: (414) 665-1679


(3) All other communications including any permitted electronic delivery of
financial and business information (or any notices related thereto) shall be
delivered or mailed to:


The Northwestern Mutual Life Insurance Company
720 East Wisconsin Avenue
Milwaukee, WI 53202
Attention: Securities Department
E-mail: privateinvest@northwesternmutual.com


(4) Address for physical delivery of the Notes:


The Northwestern Mutual Life Insurance Company
720 East Wisconsin Avenue
Milwaukee, WI 53202
Attention: Christopher M. Eisold





SCHEDULE B
(to Note Purchase Ageement)
    

--------------------------------------------------------------------------------





(5) Nominee: None


(6) Tax Identification No.: 39-0509570





S-B-2
    

--------------------------------------------------------------------------------







Name and Address of Purchaser
Tranche
Principal
Amount of Notes to be Purchased
BRIGHTHOUSE LIFE INSURANCE COMPANY
334 Madison Avenue
Convent Station, New Jersey 07961


Series K
€2,950,000
(1) All scheduled payments of principal and interest by wire transfer of
immediately available funds to:


Bank Name: JPMorgan Chase, Frankfurt
SWIFT Code: CHASDEFX
Account: JPMorgan Chase Bank, London
Account No.: 6231400604
IBAN: GB19CHAS60924224282303
F/F/C: GTI 24039 Brighthouse Life Insurance Company
Ref: PPN: 372460 D@1– Genuine Parts Company 1.81% due 10/30/2027


with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise. For all payments other than
scheduled payments of principal and interest, the Company shall seek
instructions from the holder, and in the absence of instructions to the
contrary, will make such payments to the account and in the manner set forth
above.


(2) Address for all notices and communications:


Brighthouse Life Insurance Company
c/o MetLife Investment Advisors, LLC, Investments – Private Placements
One MetLife Way
Whippany, New Jersey 07981
Attention: Christine Brown, Associate Director Priv Placements-Corporates
Emails: PPUCompliance@metlife.com and Christine.brown@metlife.com


With a copy other than with respect to deliveries of financial statements to:


Brighthouse Life Insurance Company
c/o MetLife Investment Advisors, LLC, Investments Law
One MetLife Way
Whippany, New Jersey 07981
Attention: Chief Counsel-Investments Law (PRIV)
Email: sec_invest_law@metlife.com





S-B-3
    

--------------------------------------------------------------------------------





(3) Address for physical delivery of the Note:


JP Morgan Chase Bank NA
4 Chase Metrotech Center, 3rd Floor
Brooklyn, NY 11245-0001
Attention: Physical Receive Department
Ref: G 05314


Copy to Daniel Scudder (dscudder@MetLife.com)


(4) Nominee: None


(5) Tax Identification No.: 06-0566090







S-B-4
    

--------------------------------------------------------------------------------







Name and Address of Purchaser
Tranche
Principal
Amount of Notes to be Purchased
BRIGHTHOUSE LIFE INSURANCE COMPANY
334 Madison Avenue
Convent Station, New Jersey 07961


Series L
€3,050,000
(1) All scheduled payments of principal and interest by wire transfer of
immediately available funds to:


Bank Name: JPMorgan Chase, Frankfurt
SWIFT Code: CHASDEFX
Account: JPMorgan Chase Bank, London
Account No.: 6231400604
IBAN: GB19CHAS60924224282303
F/F/C: GTI 24039 Brighthouse Life Insurance Company
Ref: PPN: 372460 D#9 – Genuine Parts Company 2.02% due 10/30/2029




with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise. For all payments other than
scheduled payments of principal and interest, the Company shall seek
instructions from the holder, and in the absence of instructions to the
contrary, will make such payments to the account and in the manner set forth
above.


(2) Address for all notices and communications:


Brighthouse Life Insurance Company
c/o MetLife Investment Advisors, LLC, Investments – Private Placements
One MetLife Way
Whippany, New Jersey 07981
Attention: Christine Brown, Associate Director Priv Placements-Corporates
Emails: PPUCompliance@metlife.com and Christine.brown@metlife.com


With a copy other than with respect to deliveries of financial statements to:


Brighthouse Life Insurance Company
c/o MetLife Investment Advisors, LLC, Investments Law
One MetLife Way
Whippany, New Jersey 07981
Attention: Chief Counsel-Investments Law (PRIV)
Email: sec_invest_law@metlife.com





S-B-5
    

--------------------------------------------------------------------------------





(3) Address for physical delivery of the Note:


JP Morgan Chase Bank NA
4 Chase Metrotech Center, 3rd Floor
Brooklyn, NY 11245-0001
Attention: Physical Receive Department
Ref: G 05314


Copy to Daniel Scudder (dscudder@MetLife.com)


(4) Nominee: None


(5) Tax Identification No.: 06-0566090







S-B-6
    

--------------------------------------------------------------------------------







Name and Address of Purchaser
Tranche
Principal
Amount of Notes to be Purchased
BRIGHTHOUSE LIFE INSURANCE COMPANY
334 Madison Avenue
Convent Station, New Jersey 07961


Series M
€3,050,000
(1) All scheduled payments of principal and interest by wire transfer of
immediately available funds to:


Bank Name: JPMorgan Chase, Frankfurt
SWIFT Code: CHASDEFX
Account: JPMorgan Chase Bank, London
Account No.: 6231400604
IBAN: GB19CHAS60924224282303
F/F/C: GTI 24039 Brighthouse Life Insurance Company
Ref: PPN: 372460 E*2 – Genuine Parts Company 2.32% due 10/30/2032


with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise. For all payments other than
scheduled payments of principal and interest, the Company shall seek
instructions from the holder, and in the absence of instructions to the
contrary, will make such payments to the account and in the manner set forth
above.


(2) Address for all notices and communications:


Brighthouse Life Insurance Company
c/o MetLife Investment Advisors, LLC, Investments – Private Placements
One MetLife Way
Whippany, New Jersey 07981
Attention: Christine Brown, Associate Director Priv Placements-Corporates
Emails: PPUCompliance@metlife.com and Christine.brown@metlife.com


With a copy other than with respect to deliveries of financial statements to:


Brighthouse Life Insurance Company
c/o MetLife Investment Advisors, LLC, Investments Law
One MetLife Way
Whippany, New Jersey 07981
Attention: Chief Counsel-Investments Law (PRIV)
Email: sec_invest_law@metlife.com





S-B-7
    

--------------------------------------------------------------------------------





(3) Address for physical delivery of the Note:


JP Morgan Chase Bank NA
4 Chase Metrotech Center, 3rd Floor
Brooklyn, NY 11245-0001
Attention: Physical Receive Department
Ref: G 05314




Copy to Daniel Scudder (dscudder@MetLife.com)


(4) Nominee: None


(5) Tax Identification No.: 06-0566090







S-B-8
    

--------------------------------------------------------------------------------









Name and Address of Purchaser
Tranche
Principal
Amount of Notes to be Purchased
BRIGHTHOUSE LIFE INSURANCE COMPANY
334 Madison Avenue
Convent Station, New Jersey 07961


Series K
€2,950,000
(1) All scheduled payments of principal and interest by wire transfer of
immediately available funds to:


Bank Name: JPMorgan AG Frankfurt am Main
SWIFT: CHASGB2L
Account No.: 41350564
IBAN: GB92CHAS60924241350564
F/F/C: GTI AFQ13
Account Name: BrightHouse Life Insurance Company Separate Account SA Global
Ref: PPN: 372460 D@1 – Genuine Parts Company 1.81% due 10/30/2027


with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise. For all payments other than
scheduled payments of principal and interest, the Company shall seek
instructions from the holder, and in the absence of instructions to the
contrary, will make such payments to the account and in the manner set forth
above.


(2) Address for all notices and communications:


Brighthouse Life Insurance Company
c/o MetLife Investment Advisors, LLC, Investments - Private Placements
One MetLife Way
Whippany, New Jersey 07981
Attention: Christine Brown, Associate Director Priv Placements-Corporates
Emails: PPUCompliance@metlife.com and Christine.brown@metlife.com


With a copy other than with respect to deliveries of financial statements to:


Brighthouse Life Insurance Company
c/o MetLife Investment Advisors, LLC, Investments Law
One MetLife Way
Whippany, New Jersey 07981
Attention: Chief Counsel-Investments Law (PRIV)
Email: sec_invest_law@metlife.com





S-B-9
    

--------------------------------------------------------------------------------





(3) Address for physical delivery of the Note:


JP Morgan Chase Bank NA
4 Chase Metrotech Center, 3rd Floor
Brooklyn, NY 11245-0001
Attention: Physical Receive Department
Ref: P 19425


Copy to Daniel Scudder (dscudder@MetLife.com)


(4) Nominee: Brighthouse Life Insurance Company, on behalf of its Separate
Account SA (Structured Annuity)


(5) Tax Identification No.: 06-0566090







S-B-10
    

--------------------------------------------------------------------------------







Name and Address of Purchaser
Tranche
Principal
Amount of Notes to be Purchased
BRIGHTHOUSE LIFE INSURANCE COMPANY
334 Madison Avenue
Convent Station, New Jersey 07961


Series L
€3,050,000
(1) All scheduled payments of principal and interest by wire transfer of
immediately available funds to:


Bank Name: JPMorgan AG Frankfurt am Main
SWIFT: CHASGB2L
Account No.: 41350564
IBAN: GB92CHAS60924241350564
F/F/C: GTI AFQ13
Account Name: BrightHouse Life Insurance Company Separate Account SA Global
Ref: PPN: 372460 D#9 – Genuine Parts Company 2.02% due 10/30/2029




with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise. For all payments other than
scheduled payments of principal and interest, the Company shall seek
instructions from the holder, and in the absence of instructions to the
contrary, will make such payments to the account and in the manner set forth
above.


(2) Address for all notices and communications:


Brighthouse Life Insurance Company
c/o MetLife Investment Advisors, LLC, Investments - Private Placements
One MetLife Way
Whippany, New Jersey 07981
Attention: Christine Brown, Associate Director Priv Placements-Corporates
Emails: PPUCompliance@metlife.com and Christine.brown@metlife.com


With a copy OTHER than with respect to deliveries of financial statements to:


Brighthouse Life Insurance Company
c/o MetLife Investment Advisors, LLC, Investments Law
One MetLife Way
Whippany, New Jersey 07981
Attention: Chief Counsel-Investments Law (PRIV)
Email: sec_invest_law@metlife.com



S-B-11
    

--------------------------------------------------------------------------------





(3) Address for physical delivery of the Note:


JP Morgan Chase Bank NA
4 Chase Metrotech Center, 3rd Floor
Brooklyn, NY 11245-0001
Attention: Physical Receive Department
Ref: P 19425


Copy to Daniel Scudder (dscudder@MetLife.com)


(4) Nominee: Brighthouse Life Insurance Company, on behalf of its Separate
Account SA (Structured Annuity)


(5) Tax Identification No.: 06-0566090







S-B-12
    

--------------------------------------------------------------------------------







Name and Address of Purchaser
Tranche
Principal
Amount of Notes to be Purchased
BRIGHTHOUSE LIFE INSURANCE COMPANY
334 Madison Avenue
Convent Station, New Jersey 07961


Series M
€3,050,000
(1) All scheduled payments of principal and interest by wire transfer of
immediately available funds to:


Bank Name: JPMorgan AG Frankfurt am Main
SWIFT: CHASGB2L
Account No.: 41350564
IBAN: GB92CHAS60924241350564
F/F/C: GTI AFQ13
Account Name: BrightHouse Life Insurance Company Separate Account SA Global
Ref: PPN: 372460 E*2 – Genuine Parts Company 2.32% due 10/30/2032


with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise. For all payments other than
scheduled payments of principal and interest, the Company shall seek
instructions from the holder, and in the absence of instructions to the
contrary, will make such payments to the account and in the manner set forth
above.


(2) Address for all notices and communications:


Brighthouse Life Insurance Company
c/o MetLife Investment Advisors, LLC, Investments - Private Placements
One MetLife Way
Whippany, New Jersey 07981
Attention: Christine Brown, Associate Director Priv Placements-Corporates
Emails: PPUCompliance@metlife.com and Christine.brown@metlife.com


With a copy other than with respect to deliveries of financial statements to:


Brighthouse Life Insurance Company
c/o MetLife Investment Advisors, LLC, Investments Law
One MetLife Way
Whippany, New Jersey 07981
Attention: Chief Counsel-Investments Law (PRIV)
Email: sec_invest_law@metlife.com





S-B-13
    

--------------------------------------------------------------------------------





(3) Address for physical delivery of the Note:


JP Morgan Chase Bank NA
4 Chase Metrotech Center, 3rd Floor
Brooklyn, NY 11245-0001
Attention: Physical Receive Department
Ref: P 19425


Copy to Daniel Scudder (dscudder@MetLife.com)


(4) Nominee: Brighthouse Life Insurance Company, on behalf of its Separate
Account SA (Structured Annuity)


(5) Tax Identification No.: 06-0566090







S-B-14
    

--------------------------------------------------------------------------------







Name and Address of Purchaser
Tranche
Principal
Amount of Notes to be Purchased
METLIFE INSURANCE K.K.
1-3, Kioicho, Chiyoda-ku
Tokyo, 102-8525 JAPAN


Series L
€12,700,000
(1) All scheduled payments of principal and interest by wire transfer of
immediately available funds to:


Beneficiary Bank: Citibank N.A., Hong Kong
Beneficiary Bank BIC: CITIHKHX
Intermediary Bank: Citibank N.A., London
Intermediary Bank BIC: CITIGB2L
Beneficiary Bank Account: 655821
IBAN: GB44CITI18500800655821
Beneficiary Account No.: 1068626028
Beneficiary Name: MetLife Insurance K.K.
Ref: PPN: 372460 D#9 – Genuine Parts Company 2.02% due 10/30/2029


with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise. For all payments other than
scheduled payments of principal and interest, the Company shall seek
instructions from the holder, and in the absence of instructions to the
contrary, will make such payments to the account and in the manner set forth
above.





S-B-15
    

--------------------------------------------------------------------------------





(2) Address for all notices and communications:


MetLife Asset Management Corp. (Japan)
Administration Department
Tokyo Garden Terrace Kioicho Kioi Tower 25F
1-3, Kioicho, Chiyoda-ku, Tokyo 102-8525 Japan
Attention: Administration Dept. Manager
Email: saura@metlife.co.jp


With a copy to:


MetLife Insurance K.K.
c/o MetLife Investment Advisors, LLC
Investments, Private Placements
One MetLife Way
Whippany, New Jersey 07981
Attention: Christine Brown, Associate Director Priv Placements-Corporates
Emails: PPUCompliance@metlife.com and Christine.brown@metlife.com


With another copy other than with respect to deliveries of financial statements
to:


MetLife Insurance K.K.
c/o MetLife Investment Advisors, LLC, Investments Law
One MetLife Way
Whippany, New Jersey 07981
Attention: Chief Counsel-Investments Law (PRIV)
Email: sec_invest_law@metlife.com


(3) Address for audit requests:


Soft copy: AuditConfirms.PvtPlacements@metlife.com


Hard copy to:


Metropolitan Life Insurance Company
Attn: Private Placements Operations (ATTN: Audit Confirmations)
18210 Crane Nest Drive – 5th Floor
Tampa, FL 33647


(4) Address for physical delivery of the Note:


MetLife Insurance K.K.
c/o MetLife Investment Advisors, LLC, Investments Law
One MetLife Way
Whippany, New Jersey 07981
Attention: Dan Scudder, Vice President and Associate General Counsel


(5) Nominee: None


(6) Tax Identification No.: 98-1037269 (USA) and 00661996 (Japan)


(7) UK Passport Treaty Number: 43/M/359828/DTTP



S-B-16
    

--------------------------------------------------------------------------------









S-B-17
    

--------------------------------------------------------------------------------







Name and Address of Purchaser
Tranche
Principal
Amount of Notes to be Purchased
METLIFE INSURANCE K.K.
1-3, Kioicho, Chiyoda-ku
Tokyo, 102-8525 JAPAN


Series M
€12,700,000
(1) All scheduled payments of principal and interest by wire transfer of
immediately available funds to:


Beneficiary Bank: Citibank N.A., Hong Kong
Beneficiary Bank BIC: CITIHKHX
Intermediary Bank: Citibank N.A., London
Intermediary Bank BIC: CITIGB2L
Beneficiary Bank Account: 655821
IBAN: GB44CITI18500800655821
Beneficiary Account No.: 1068626028
Beneficiary Name: MetLife Insurance K.K.
Ref: PPN: 372460 E*2 – Genuine Parts Company 2.32% due 10/30/2032


with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise. For all payments other than
scheduled payments of principal and interest, the Company shall seek
instructions from the holder, and in the absence of instructions to the
contrary, will make such payments to the account and in the manner set forth
above.





S-B-18
    

--------------------------------------------------------------------------------





(2) Address for all notices and communications:


MetLife Asset Management Corp. (Japan)
Administration Department
Tokyo Garden Terrace Kioicho Kioi Tower 25F
1-3, Kioicho, Chiyoda-ku, Tokyo 102-8525 Japan
Attention: Administration Dept. Manager
Email: saura@metlife.co.jp


With a copy to:


MetLife Insurance K.K.
c/o MetLife Investment Advisors, LLC
Investments, Private Placements
One MetLife Way
Whippany, New Jersey 07981
Attention: Christine Brown, Associate Director Priv Placements-Corporates
Emails: PPUCompliance@metlife.com and Christine.brown@metlife.com


With another copy other than with respect to deliveries of financial statements
to:


MetLife Insurance K.K.
c/o MetLife Investment Advisors, LLC, Investments Law
One MetLife Way
Whippany, New Jersey 07981
Attention: Chief Counsel-Investments Law (PRIV)
Email: sec_invest_law@metlife.com


(3) Address for audit requests:


Soft copy: AuditConfirms.PvtPlacements@metlife.com


Hard copy to:


Metropolitan Life Insurance Company
Attn: Private Placements Operations (ATTN: Audit Confirmations)
18210 Crane Nest Drive – 5th Floor
Tampa, FL 33647


(4) Address for physical delivery of the Note:


MetLife Insurance K.K.
c/o MetLife Investment Advisors, LLC, Investments Law
One MetLife Way
Whippany, New Jersey 07981
Attention: Dan Scudder, Vice President and Associate General Counsel


(5) Nominee: None


(6) Tax Identification No.: 98-1037269 (USA) and 00661996 (Japan)


(7) UK Passport Treaty Number: 43/M/359828/DTTP



S-B-19
    

--------------------------------------------------------------------------------









S-B-20
    

--------------------------------------------------------------------------------







Name and Address of Purchaser
Tranche
Principal
Amount of Notes to be Purchased
METLIFE INSURANCE K.K.
1-3, Kioicho, Chiyoda-ku
Tokyo, 102-8525 JAPAN


Series L
€5,200,000
(1) All scheduled payments of principal and interest by wire transfer of
immediately available funds to:


   Beneficiary Bank: Citibank N.A., Hong Kong
   Beneficiary Bank BIC: CITIHKHX
   Intermediary Bank: Citibank N.A., London
   Intermediary Bank BIC: CITIGB2L
   Beneficiary Bank Account: 655821
   IBAN: GB44CITI18500800655821
   Beneficiary Account No.: 1070689029
   Beneficiary Name: MetLife Insurance K.K.
Ref: PPN: 372460 D#9 – Genuine Parts Company 2.02% due 10/30/2029


with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise. For all payments other than
scheduled payments of principal and interest, the Company shall seek
instructions from the holder, and in the absence of instructions to the
contrary, will make such payments to the account and in the manner set forth
above.





S-B-21
    

--------------------------------------------------------------------------------





(2) Address for all notices and communications:


MetLife Asset Management Corp. (Japan)
Administration Department
Tokyo Garden Terrace Kioicho Kioi Tower 25F
1-3, Kioicho, Chiyoda-ku, Tokyo 102-8525 Japan
Attention: Administration Dept. Manager
Email: saura@metlife.co.jp


With a copy to:


MetLife Insurance K.K.
c/o MetLife Investment Advisors, LLC
Investments, Private Placements
One MetLife Way
Whippany, New Jersey 07981
Attention: Christine Brown, Associate Director Priv Placements-Corporates
Emails: PPUCompliance@metlife.com and Christine.brown@metlife.com


With another copy other than with respect to deliveries of financial statements
to:


MetLife Insurance K.K.
c/o MetLife Investment Advisors, LLC, Investments Law
One MetLife Way
Whippany, New Jersey 07981
Attention: Chief Counsel-Investments Law (PRIV)
Email: sec_invest_law@metlife.com


(3) Address for audit requests:


Soft copy: AuditConfirms.PvtPlacements@metlife.com


Hard copy to:


Metropolitan Life Insurance Company
Attn: Private Placements Operations (ATTN: Audit Confirmations)
18210 Crane Nest Drive – 5th Floor
Tampa, FL 33647


(4) Address for physical delivery of the Note:


MetLife Insurance K.K.
c/o MetLife Investment Advisors, LLC, Investments Law
One MetLife Way
Whippany, New Jersey 07981
Attention: Dan Scudder, Vice President and Associate General Counsel


(5) Nominee: None


(6) Tax Identification No.: 98-1037269 (USA) and 00661996 (Japan)


(7) UK Passport Treaty Number: 43/M/359828/DTTP



S-B-22
    

--------------------------------------------------------------------------------









S-B-23
    

--------------------------------------------------------------------------------







Name and Address of Purchaser
Tranche
Principal
Amount of Notes to be Purchased
METLIFE INSURANCE K.K.
1-3, Kioicho, Chiyoda-ku
Tokyo, 102-8525 JAPAN


Series M
€5,200,000
(1) All scheduled payments of principal and interest by wire transfer of
immediately available funds to:


   Beneficiary Bank: Citibank N.A., Hong Kong
   Beneficiary Bank BIC: CITIHKHX
   Intermediary Bank: Citibank N.A., London
   Intermediary Bank BIC: CITIGB2L
   Beneficiary Bank Account: 655821
   IBAN: GB44CITI18500800655821
   Beneficiary Account No.: 1070689029
   Beneficiary Name: MetLife Insurance K.K.
Ref: PPN: 372460 E*2– Genuine Parts Company 2.32% due 10/30/2032


with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise. For all payments other than
scheduled payments of principal and interest, the Company shall seek
instructions from the holder, and in the absence of instructions to the
contrary, will make such payments to the account and in the manner set forth
above.





S-B-24
    

--------------------------------------------------------------------------------





(2) Address for all notices and communications:


MetLife Asset Management Corp. (Japan)
Administration Department
Tokyo Garden Terrace Kioicho Kioi Tower 25F
1-3, Kioicho, Chiyoda-ku, Tokyo 102-8525 Japan
Attention: Administration Dept. Manager
Email: saura@metlife.co.jp


With a copy to:


MetLife Insurance K.K.
c/o MetLife Investment Advisors, LLC
Investments, Private Placements
One MetLife Way
Whippany, New Jersey 07981
Attention: Christine Brown, Associate Director Priv Placements-Corporates
Emails: PPUCompliance@metlife.com and Christine.brown@metlife.com


With another copy other than with respect to deliveries of financial statements
to:


MetLife Insurance K.K.
c/o MetLife Investment Advisors, LLC, Investments Law
One MetLife Way
Whippany, New Jersey 07981
Attention: Chief Counsel-Investments Law (PRIV)
Email: sec_invest_law@metlife.com


(3) Address for audit requests:


Soft copy: AuditConfirms.PvtPlacements@metlife.com


Hard copy to:


Metropolitan Life Insurance Company
Attn: Private Placements Operations (ATTN: Audit Confirmations)
18210 Crane Nest Drive – 5th Floor
Tampa, FL 33647


(4) Address for physical delivery of the Note:


MetLife Insurance K.K.
c/o MetLife Investment Advisors, LLC, Investments Law
One MetLife Way
Whippany, New Jersey 07981
Attention: Dan Scudder, Vice President and Associate General Counsel


(5) Nominee: None


(6) Tax Identification No.: 98-1037269 (USA) and 00661996 (Japan)


(7) UK Passport Treaty Number: 43/M/359828/DTTP



S-B-25
    

--------------------------------------------------------------------------------









S-B-26
    

--------------------------------------------------------------------------------







Name and Address of Purchaser
Tranche
Principal
Amount of Notes to be Purchased
METLIFE INSURANCE K.K.
1-3, Kioicho, Chiyoda-ku
Tokyo, 102-8525 JAPAN


Series L
€17,800,000
(1) All scheduled payments of principal and interest by wire transfer of
immediately available funds to:


Beneficiary Bank: Citibank N.A., Hong Kong
Beneficiary Bank BIC: CITIHKHX
Intermediary Bank: Citibank N.A., London
Intermediary Bank BIC: CITIGB2L
Beneficiary Bank A/C #: 655821
IBAN: GB44CITI18500800655821
Beneficiary Account No.: 1200955036
Beneficiary Name: MetLife Insurance K.K.
Ref: PPN: 372460 D#9 – Genuine Parts Company 2.02% due 10/30/2029


with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise. For all payments other than
scheduled payments of principal and interest, the Company shall seek
instructions from the holder, and in the absence of instructions to the
contrary, will make such payments to the account and in the manner set forth
above.





S-B-27
    

--------------------------------------------------------------------------------





(2) Address for all notices and communications:


MetLife Asset Management Corp. (Japan)
Administration Department
Tokyo Garden Terrace Kioicho Kioi Tower 25F
1-3, Kioicho, Chiyoda-ku, Tokyo 102-8525 Japan
Attention: Administration Dept. Manager
Email: saura@metlife.co.jp


With a copy to:


MetLife Insurance K.K.
c/o MetLife Investment Advisors, LLC
Investments, Private Placements
One MetLife Way
Whippany, New Jersey 07981
Attention: Christine Brown, Associate Director Priv Placements-Corporates
Emails: PPUCompliance@metlife.com and Christine.brown@metlife.com


With another copy other than with respect to deliveries of financial statements
to:


MetLife Insurance K.K.
c/o MetLife Investment Advisors, LLC, Investments Law
One MetLife Way
Whippany, New Jersey 07981
Attention: Chief Counsel-Investments Law (PRIV)
Email: sec_invest_law@metlife.com


(3) Address for audit requests:


Soft copy: AuditConfirms.PvtPlacements@metlife.com


Hard copy to:


Metropolitan Life Insurance Company
Attn: Private Placements Operations (ATTN: Audit Confirmations)
18210 Crane Nest Drive – 5th Floor
Tampa, FL 33647


(4) Address for physical delivery of the Note:


MetLife Insurance K.K.
c/o MetLife Investment Advisors, LLC, Investments Law
One MetLife Way
Whippany, New Jersey 07981
Attention: Dan Scudder, Vice President and Associate General Counsel


(5) Nominee: None


(6) Tax Identification No.: 98-1037269 (USA) and 00661996 (Japan)


(7) UK Passport Treaty Number: 43/M/359828/DTTP



S-B-28
    

--------------------------------------------------------------------------------









S-B-29
    

--------------------------------------------------------------------------------







Name and Address of Purchaser
Tranche
Principal
Amount of Notes to be Purchased
METLIFE INSURANCE K.K.
1-3, Kioicho, Chiyoda-ku
Tokyo, 102-8525 JAPAN


Series M
€17,800,000
(1) All scheduled payments of principal and interest by wire transfer of
immediately available funds to:


Beneficiary Bank: Citibank N.A., Hong Kong
Beneficiary Bank BIC: CITIHKHX
Intermediary Bank: Citibank N.A., London
Intermediary Bank BIC: CITIGB2L
Beneficiary Bank A/C #: 655821
IBAN: GB44CITI18500800655821
Beneficiary Account No.: 1200955036
Beneficiary Name: MetLife Insurance K.K.
Ref: PPN: 372460 E*2 – Genuine Parts Company 2.32% due 10/30/2032


with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise. For all payments other than
scheduled payments of principal and interest, the Company shall seek
instructions from the holder, and in the absence of instructions to the
contrary, will make such payments to the account and in the manner set forth
above.





S-B-30
    

--------------------------------------------------------------------------------





(2) Address for all notices and communications:


MetLife Asset Management Corp. (Japan)
Administration Department
Tokyo Garden Terrace Kioicho Kioi Tower 25F
1-3, Kioicho, Chiyoda-ku, Tokyo 102-8525 Japan
Attention: Administration Dept. Manager
Email: saura@metlife.co.jp


With a copy to:


MetLife Insurance K.K.
c/o MetLife Investment Advisors, LLC
Investments, Private Placements
One MetLife Way
Whippany, New Jersey 07981
Attention: Christine Brown, Associate Director Priv Placements-Corporates
Emails: PPUCompliance@metlife.com and Christine.brown@metlife.com


With another copy other than with respect to deliveries of financial statements
to:


MetLife Insurance K.K.
c/o MetLife Investment Advisors, LLC, Investments Law
One MetLife Way
Whippany, New Jersey 07981
Attention: Chief Counsel-Investments Law (PRIV)
Email: sec_invest_law@metlife.com


(3) Address for audit requests:


Soft copy: AuditConfirms.PvtPlacements@metlife.com


Hard copy to:


Metropolitan Life Insurance Company
Attn: Private Placements Operations (ATTN: Audit Confirmations)
18210 Crane Nest Drive – 5th Floor
Tampa, FL 33647


(4) Address for physical delivery of the Note:


MetLife Insurance K.K.
c/o MetLife Investment Advisors, LLC, Investments Law
One MetLife Way
Whippany, New Jersey 07981
Attention: Dan Scudder, Vice President and Associate General Counsel


(5) Nominee: None


(6) Tax Identification No.: 98-1037269 (USA) and 00661996 (Japan)


(7) UK Passport Treaty Number: 43/M/359828/DTTP



S-B-31
    

--------------------------------------------------------------------------------









S-B-32
    

--------------------------------------------------------------------------------







Name and Address of Purchaser
Tranche
Principal
Amount of Notes to be Purchased
METROPOLITAN LIFE INSURANCE COMPANY
200 Park Avenue
New York, New York 10166


Series K
€13,700,000
(1) All scheduled payments of principal and interest by wire transfer of
immediately available funds to:


Bank Name: JPMorgan Chase Bank, Frankfurt
SWIFT Code: CHASDEFX
Account: JP Morgan Chase Bank, London
Account No.: 6231400604
F/F/C: GTI 07900 Metropolitan Life Insurance Company
Ref: PPN: 372460 D@1 – Genuine Parts Company 1.81% due 10/30/2027


with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise. For all payments other than
scheduled payments of principal and interest, the Company shall seek
instructions from the holder, and in the absence of instructions to the
contrary, will make such payments to the account and in the manner set forth
above.


(2) Address for all notices and communications:


Metropolitan Life Insurance Company
Investments, Private Placements
One MetLife Way
Whippany, New Jersey 07981
Attention: Christine Brown, Associate Director Priv Placements-Corporates
Emails: PPUCompliance@metlife.com and Christine.brown@metlife.com


With a copy other than with respect to deliveries of financial statements to:


Metropolitan Life Insurance Company, Investments Law
One MetLife Way
Whippany, New Jersey 07981
Attention: Chief Counsel-Investments Law (PRIV)
Email: sec_invest_law@metlife.com:





S-B-33
    

--------------------------------------------------------------------------------





(3) Address for audit requests:


Soft copy: AuditConfirms.PvtPlacements@metlife.com


Hard copy to:


Metropolitan Life Insurance Company
Attn: Private Placements Operations (ATTN: Audit Confirmations)
18210 Crane Nest Drive – 5th Floor
Tampa, FL 33647


(4) Address for physical delivery of the Note:


Metropolitan Life Insurance Company, Investments Law
One MetLife Way
Whippany, New Jersey 07981
Attention: Dan Scudder, Vice President and Associate General Counsel


(5) Nominee: None


(6) Tax Identification No.: 13-5581829







S-B-34
    

--------------------------------------------------------------------------------







Name and Address of Purchaser
Tranche
Principal
Amount of Notes to be Purchased
METROPOLITAN LIFE INSURANCE COMPANY
200 Park Avenue
New York, New York 10166


Series L
€21,800,000
(1) All scheduled payments of principal and interest by wire transfer of
immediately available funds to:


   Bank Name: JPMorgan Chase Bank, Frankfurt
   SWIFT Code: CHASDEFX
   Account: JP Morgan Chase Bank, London
   Account No.: 6231400604
   F/F/C: GTI 07900 Metropolitan Life Insurance Company
   Ref: PPN: 372460 D#9 – Genuine Parts Company 2.02% due 10/30/2029




with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise. For all payments other than
scheduled payments of principal and interest, the Company shall seek
instructions from the holder, and in the absence of instructions to the
contrary, will make such payments to the account and in the manner set forth
above.


(2) Address for all notices and communications:


Metropolitan Life Insurance Company
Investments, Private Placements
One MetLife Way
Whippany, New Jersey 07981
Attention: Christine Brown, Associate Director Priv Placements-Corporates
Emails: PPUCompliance@metlife.com and Christine.brown@metlife.com


With a copy other than with respect to deliveries of financial statements to:


Metropolitan Life Insurance Company, Investments Law
One MetLife Way
Whippany, New Jersey 07981
Attention: Chief Counsel-Investments Law (PRIV)
Email: sec_invest_law@metlife.com:





S-B-35
    

--------------------------------------------------------------------------------





(3) Address for audit requests:


Soft copy: AuditConfirms.PvtPlacements@metlife.com


Hard copy to:


Metropolitan Life Insurance Company
Attn: Private Placements Operations (ATTN: Audit Confirmations)
18210 Crane Nest Drive – 5th Floor
Tampa, FL 33647


(4) Address for physical delivery of the Note:


Metropolitan Life Insurance Company, Investments Law
One MetLife Way
Whippany, New Jersey 07981
Attention: Dan Scudder, Vice President and Associate General Counsel


(5) Nominee: None


(6) Tax Identification No.: 13-5581829







S-B-36
    

--------------------------------------------------------------------------------







Name and Address of Purchaser
Tranche
Principal
Amount of Notes to be Purchased
METROPOLITAN LIFE INSURANCE COMPANY
200 Park Avenue
New York, New York 10166


Series M
€21,800,000
(1) All scheduled payments of principal and interest by wire transfer of
immediately available funds to:


   Bank Name: JPMorgan Chase Bank, Frankfurt
   SWIFT Code: CHASDEFX
   Account: JP Morgan Chase Bank, London
   Account No.: 6231400604
   F/F/C: GTI 07900 Metropolitan Life Insurance Company
   Ref: PPN: 372460 E*2 – Genuine Parts Company 2.32% due 10/30/2032


with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise. For all payments other than
scheduled payments of principal and interest, the Company shall seek
instructions from the holder, and in the absence of instructions to the
contrary, will make such payments to the account and in the manner set forth
above.


(2) Address for all notices and communications:


Metropolitan Life Insurance Company
Investments, Private Placements
One MetLife Way
Whippany, New Jersey 07981
Attention: Christine Brown, Associate Director Priv Placements-Corporates
Emails: PPUCompliance@metlife.com and Christine.brown@metlife.com


With a copy other than with respect to deliveries of financial statements to:


Metropolitan Life Insurance Company, Investments Law
One MetLife Way
Whippany, New Jersey 07981
Attention: Chief Counsel-Investments Law (PRIV)
Email: sec_invest_law@metlife.com:





S-B-37
    

--------------------------------------------------------------------------------





(3) Address for audit requests:


Soft copy: AuditConfirms.PvtPlacements@metlife.com


Hard copy to:


Metropolitan Life Insurance Company
Attn: Private Placements Operations (ATTN: Audit Confirmations)
18210 Crane Nest Drive – 5th Floor
Tampa, FL 33647


(4) Address for physical delivery of the Note:


Metropolitan Life Insurance Company, Investments Law
One MetLife Way
Whippany, New Jersey 07981
Attention: Dan Scudder, Vice President and Associate General Counsel


(5) Nominee: None


(6) Tax Identification No.: 13-5581829


(7) UK Passport Treaty Number: 13/M/61303/DTTP





S-B-38
    

--------------------------------------------------------------------------------







Name and Address of Purchaser
Tranche
Principal
Amount of Notes to be Purchased
PENSIONSKASSE DES BUNDES PUBLICA
Attn. Asset Management
Eigerstrasse 57
3007 Bern, Switzerland


Series K
€1,400,000
(1) All scheduled payments of principal and interest by wire transfer of
immediately available funds to:


Currency: EUR
Bank Name: J.P. Morgan Chase Bank, N.A.
SWIFT: CHASGB2L
Account No.: GB42CHAS60924241360776
Name: PUBLICA - PRIVATE PLACEMENT METLIFE
Ref: PPN: 372460 D@1 - Genuine Parts Company 1.81% due 10/30/2027


with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise. For all payments other than
scheduled payments of principal and interest, the Company shall seek
instructions from the holder, and in the absence of instructions to the
contrary, will make such payments to the account and in the manner set forth
above.





S-B-39
    

--------------------------------------------------------------------------------





(2) Address for all notices and communications:


Publica
c/o MetLife Investment Management Limited
Investments, Private Placements
One MetLife Way
Whippany, NJ 07981
Attention: Christine Brown, Associate Director Priv Placements-Corporates
Emails: PPUCompliance@metlife.com and Christine.brown@metlife.com


With a copy other than with respect to deliveries of financial statements to:


Pensionskasse des Bundes PUBLICA
Attn. Asset Management
Eigerstrasse 57
3007 Bern, Switzerland
Facsimile: +41 58 485 2113


and


Publica
c/o MetLife Investment Management Limited
One MetLife Way
Whippany, NJ 07981
Attention: Chief Counsel-Investments Law (PRIV)
Email: sec_invest_law@metlife.com


(3) Address for physical delivery of the Note:


JPMorgan Chase Bank, N.A.
4 Chase Metrotech Center, 3rd Floor
Brooklyn, New York 11245-0001
Attention:  Physical Receive Department
Reference Account: GTI EAQ51
Reference:  Account Name - PUBLICA - PRIVATE PLACEMENT METLIFE


Copy to Daniel Scudder (dscudder@MetLife.com)


(4) Nominee: None


(5) Taxpayer I.D. No.: ZPV 230’763’575


(6) UK Passport Treaty Number: 6/P/344506/DTTP





S-B-40
    

--------------------------------------------------------------------------------







Name and Address of Purchaser
Tranche
Principal
Amount of Notes to be Purchased
PENSIONSKASSE DES BUNDES PUBLICA
Attn. Asset Management
Eigerstrasse 57
3007 Bern, Switzerland


Series L
€1,400,000
(1) All scheduled payments of principal and interest by wire transfer of
immediately available funds to:


Currency: EUR
Bank Name: J.P. Morgan Chase Bank, N.A.
SWIFT: CHASGB2L
Account No.: GB42CHAS60924241360776
Name: PUBLICA - PRIVATE PLACEMENT METLIFE
Ref: PPN: 372460 D#9 - Genuine Parts Company 2.02% due 10/30/2029


with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise. For all payments other than
scheduled payments of principal and interest, the Company shall seek
instructions from the holder, and in the absence of instructions to the
contrary, will make such payments to the account and in the manner set forth
above.





S-B-41
    

--------------------------------------------------------------------------------





(2) Address for all notices and communications:


Publica
c/o MetLife Investment Management Limited
Investments, Private Placements
One MetLife Way
Whippany, NJ 07981
Attention: Christine Brown, Associate Director Priv Placements-Corporates
Emails: PPUCompliance@metlife.com and Christine.brown@metlife.com


With a copy other than with respect to deliveries of financial statements to:


Pensionskasse des Bundes PUBLICA
Attn. Asset Management
Eigerstrasse 57
3007 Bern, Switzerland
Facsimile: +41 58 485 2113


and


Publica
c/o MetLife Investment Management Limited
One MetLife Way
Whippany, NJ 07981
Attention: Chief Counsel-Investments Law (PRIV)
Email: sec_invest_law@metlife.com


(3) Address for physical delivery of the Note:


JPMorgan Chase Bank, N.A.
4 Chase Metrotech Center, 3rd Floor
Brooklyn, New York 11245-0001
Attention:  Physical Receive Department
Reference Account: GTI EAQ51
Reference:  Account Name - PUBLICA - PRIVATE PLACEMENT METLIFE


Copy to Daniel Scudder (dscudder@MetLife.com)


(4) Nominee: None


(5) Taxpayer I.D. No.: ZPV 230’763’575


(6) UK Passport Treaty Number: 6/P/344506/DTTP





S-B-42
    

--------------------------------------------------------------------------------







Name and Address of Purchaser
Tranche
Principal
Amount of Notes to be Purchased
PENSIONSKASSE DES BUNDES PUBLICA
Attn. Asset Management
Eigerstrasse 57
3007 Bern, Switzerland


Series M
€1,400,000
(1) All scheduled payments of principal and interest by wire transfer of
immediately available funds to:


Currency: EUR
Bank Name: J.P. Morgan Chase Bank, N.A.
SWIFT: CHASGB2L
Account No.: GB42CHAS60924241360776
Name: PUBLICA - PRIVATE PLACEMENT METLIFE
   Ref: PPN: 372460 E*2 - Genuine Parts Company 2.32% due 10/30/2032


with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise. For all payments other than
scheduled payments of principal and interest, the Company shall seek
instructions from the holder, and in the absence of instructions to the
contrary, will make such payments to the account and in the manner set forth
above.





S-B-43
    

--------------------------------------------------------------------------------





(2) Address for all notices and communications:


Publica
c/o MetLife Investment Management Limited
Investments, Private Placements
One MetLife Way
Whippany, NJ 07981
Attention: Christine Brown, Associate Director Priv Placements-Corporates
Emails: PPUCompliance@metlife.com and Christine.brown@metlife.com


With a copy other than with respect to deliveries of financial statements to:


Pensionskasse des Bundes PUBLICA
Attn. Asset Management
Eigerstrasse 57
3007 Bern, Switzerland
Facsimile: +41 58 485 2113


and


Publica
c/o MetLife Investment Management Limited
One MetLife Way
Whippany, NJ 07981
Attention: Chief Counsel-Investments Law (PRIV)
Email: sec_invest_law@metlife.com


(3) Address for physical delivery of the Note:


JPMorgan Chase Bank, N.A.
4 Chase Metrotech Center, 3rd Floor
Brooklyn, New York 11245-0001
Attention:  Physical Receive Department
Reference Account: GTI EAQ51
Reference:  Account Name - PUBLICA - PRIVATE PLACEMENT METLIFE


Copy to Daniel Scudder (dscudder@MetLife.com)


(4) Nominee: None


(5) Taxpayer I.D. No.: ZPV 230’763’575


(6) UK Passport Treaty Number: 6/P/344506/DTTP





S-B-44
    

--------------------------------------------------------------------------------







Name and Address of Purchaser
Tranche
Principal
Amount of Notes to be Purchased
MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY
c/o Barings LLC
1500 Main Street – Suite 2200
PO Box 15189
Springfield, MA 01115-5189


Series K
€100,000,000


(1) All payments on account of the Note shall be made by crediting in the form
of bank wire transfer of Federal or other immediately available funds,
(identifying each payment as Genuine Parts Company, 1.81% Series K Senior Notes
due October 30, 2027, interest and principal), to:


Account Name: Massachusetts Mutual Life Insurance Company
Account #: 11872591
IBAN # GB72CITI18500811872591
Bank: Citibank London
SWIFT: CITIGB2L
Ref: Payment with cover under MT103
         1.81% Series K Senior Notes due October 30, 2027, Cusip: 372460 D@1,
principal and interest split


With advice of payment to the Treasury Operations Securities Management
Department at Massachusetts Mutual Life Insurance Company at
mmincometeam@massmutual.com or (413) 226-4295 (facsimile).


(2) Address for notices of payment:


Massachusetts Mutual Life Insurance Company
Treasury Operations Securities Management
1295 State Street
Springfield, MA 01111
Attn: Janelle Tarantino


With a copy to:


Massachusetts Mutual Life Insurance Company
c/o Barings LLC
1500 Main Street – Suite 2200
PO Box 15189
Springfield, MA 01115





S-B-45
    

--------------------------------------------------------------------------------





(3) Address for other communications and notices:
Massachusetts Mutual Life Insurance Company
c/o Barings LLC
1500 Main Street – Suite 2200
PO Box 15189
Springfield, MA 01115-5189


(4) Address for electronic delivery of financials and other information:


Massachusetts Mutual Life Insurance Company
c/o Barings LLC
1500 Main Street – Suite 2200
PO Box 15189
Springfield, MA 01115-5189


With notification to:


privateplacements@barings.com
john.wheeler@barings.com


(5) Address for physical delivery of Note:


Massachusetts Mutual Life Insurance Company
1295 State Street, MIP: E415
Springfield, MA 01111
Attention: Janelle Tarantino, Treasury Operations Securities Management
Telephone: 413-744-1885
E-mail: Jtarantino@massmutual.com


With a copy to:


Michelle.kearney@barings.com
Diane.murphy@barings.com
Steve.katz@barings.com
Nancy.wood@barings.com


(6) Nominee: None


(7) Tax Identification No.: 04-1590850





S-B-46
    

--------------------------------------------------------------------------------







Name and Address of Purchaser
Tranche
Principal
Amount of Notes to be Purchased
NATIONWIDE LIFE INSURANCE COMPANY
One Nationwide Plaza
Columbus, OH 43215-2220


Series J
Series K
€30,000,000
€25,000,000


(1) All payments on account of Notes held by such Purchaser shall be made by
wire transfer of immediately available funds for credit to:


Market Name: Germany
ISO Currency Code: EUR
Global Custodian BIC: IRVTBEBBXXX
Global Custodian Account Name: The Bank of New York Mellon SA/NV
Beneficiary Account Name: Nationwide Life Insurance Company
Beneficiary Account #: 2679949780
Beneficiary Account IBAN: BE78519267994086
PPN #: [Series J: 372460 D*3] [Series K: 372460 D@1]
Security Description: [1.40% Series J Senior Notes due October 30, 2024] [1.81%
Series K Senior Notes due October 30, 2027]


(2) Address for notices of payment:


Nationwide Life Insurance Company
Nationwide Investments – Private Placements
One Nationwide Plaza
Mail Code 1-05-801
Columbus, OH 43215-2220
E-mail: ooinwpp@nationwide.com


(3) Address for financials, compliance reports and all other communications:


Nationwide Life Insurance Company
Nationwide Investments – Private Placements
One Nationwide Plaza
Mail Code 1-05-801
Columbus, OH 43215-2220
Email: ooinwpp@nationwide.com





S-B-47
    

--------------------------------------------------------------------------------





(4) Address for physical delivery of Notes:


The Depository Trust Company
570 Washington Blvd – 5th Floor
Jersey City, NJ 07310
Attn: BNY Mellon/Branch Deposit Department
F/A/O Nationwide Life Insurance Co. Acct #267829
PPN: [Series J: 372460 D*3] [Series K: 372460 D@1]


Copy to David Simaitis: (dave.simaitis@nationwide.com)


(5) Nominee: None


(6) Tax Identification No.: 31-4156830







S-B-48
    

--------------------------------------------------------------------------------







Name and Address of Purchaser
Tranche
Principal
Amount of Notes to be Purchased
PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY
c/o Prudential Capital Group
1075 Peachtree Street, Suite 3600
Atlanta, GA 30309


Series J


€50,000,000


(1) All payments on account of Notes held by such Purchaser shall be made by
wire transfer of immediately available funds for credit to:


JP Morgan Chase Bank N.A., London
SWIFT Code: CHASGB2L
IBAN: GB24CHAS60924225491221
Account Name: PGF-INC-EUR
Account No.: 25491221 (please do not include spaces)


Each such wire transfer shall set forth the name of the Company, a reference to
“1.40% Senior Notes, Series J, due October 30, 2024, Security No. INV07758, PPN:
372460 D*3” and the due date and application (as among principal, interest,
Make-Whole Amount, etc.) of the payment being made.


All payments with respect to the Excess Leverage Fee shall be paid in U.S.
Dollars.


(2) Address for all notices relating solely to scheduled principal and interest
payments:


Prudential Retirement Insurance and Annuity Company
c/o PGIM, Inc.
Prudential Tower
655 Broad Street
14th Floor - South Tower
Newark, NJ 07102
Attention: PIM Private Accounting Processing Team
Email: Pim.Private.Accounting.Processing.Team@prudential.com


(3) Address for all other communications and notices:


Prudential Retirement Insurance and Annuity Company
c/o Prudential Capital Group
1075 Peachtree Street
Suite 3600
Atlanta, GA 30309
Attention: Managing Director
cc: Vice President and Corporate Counsel





S-B-49
    

--------------------------------------------------------------------------------





(4) Address for physical delivery of Note:


PGIM, Inc.
655 Broad Street
14th Floor - South Tower
Newark, NJ 07102
Attention: Michael Iacono - Trade Management Manager


With copy to:


Michael Fierro
michael.fierro@prudential.com
(404) 870-3753


and


Private.Disbursements@Prudential.com


(5) Nominee: None


(6) Tax Identification No.: 06-1050034





S-B-50
    

--------------------------------------------------------------------------------







Name and Address of Purchaser
Tranche
Principal
Amount of Notes to be Purchased
CONNECTICUT GENERAL LIFE INSURANCE COMPANY
900 Cottage Grove Rd.
Bloomfield, CT 06002


Series J
Series J
Series J
Series K
Series K
Series K


€1,000,000
€3,500,000
€2,500,000
€1,000,000
€2,500,000
€2,500,000


(1) All payments on account of Notes held by such purchaser shall be made by
wire transfer of immediately available funds for credit to:


J.P Morgan AG, Frankfurt
BIC: CHASDEFX
A/C: JP Morgan Chase Bank London
BIC:  CHASGB2L
F/O: CONNECTICUT GENERAL LIFE INSURANCE
IBAN:  GB88CHAS60924225385503
REF: 32450


OBI= Genuine Parts Company; [1.40% Series J Senior Notes due October 30, 2024;
PPN/CUSIP: 372460 D*3] [1.81% Series K Senior Notes due October 30, 2027;
PPN/CUSIP: 372460 D@1]


(2) Address for all notices relating to payment:


CIG & Co.
c/o Cigna Investments, Inc.
Attention: Fixed Income Securities
Wilde Building, A5PRI
900 Cottage Grove Rd.
Bloomfield, Connecticut 06002
E-Mail: CIMFixedIncomeSecurities@Cigna.com
E-Mail: JASON.SMITH3@Cigna.com


(3) Address for all other notices:


CIG & Co.
c/o Cigna Investments, Inc.
Attention: Fixed Income Securities
Wilde Building, A5PRI
900 Cottage Grove Rd.
Bloomfield, Connecticut 06002
E-Mail: CIMFixedIncomeSecurities@Cigna.com
E-Mail: JASON.SMITH3@Cigna.com





S-B-51
    

--------------------------------------------------------------------------------





(4) Address for physical delivery of the Notes:


J.P. Morgan Chase Bank , N.A.
4 Chase Metrotech Center
3rd Floor (for overnight or US mail)
Brooklyn, New York 11245-0001
Attn: Physical Receive Department
718-242-0264


Copy to Kari Comfry (Kari.Comfry@Cigna.com)


(5) Nominee: CIG & Co.


(6) Tax Identification No.: 13-3574027 (CIG & Co.)





S-B-52
    

--------------------------------------------------------------------------------







Name and Address of Purchaser
Tranche
Principal
Amount of Notes to be Purchased
CIGNA HEALTH AND LIFE INSURANCE COMPANY
900 Cottage Grove Rd.
Bloomfield, Connecticut 06002


Series J
Series J
Series K
Series K
€12,000,000
€6,000,000
€11,500,000
€5,500,000


(1) All payments on account of Notes held by such purchaser shall be made by
wire transfer of immediately available funds for credit to:


J.P Morgan AG, Frankfurt
BIC: CHASDEFX
A/C: JP Morgan Chase Bank London
BIC: CHASGB2L
F/O: Cigna Health and Life Insurance Co
IBAN: GB28CHAS60924241398276
REF: EJN05


OBI= Genuine Parts Company; [1.40% Series J Senior Notes due October 30, 2024;
PPN/CUSIP: 372460 D*3] [1.81% Series K Senior Notes due October 30, 2027;
PPN/CUSIP: 372460 D@1]


(2) Address for all notices relating to payment:


CIG & Co.
c/o Cigna Investments, Inc.
Attention: Fixed Income Securities
Wilde Building, A5PRI
900 Cottage Grove Rd.
Bloomfield, Connecticut 06002
E-Mail: CIMFixedIncomeSecurities@Cigna.com
E-Mail: JASON.SMITH3@Cigna.com


(3) Address for all other notices:


CIG & Co.
c/o Cigna Investments, Inc.
Attention: Fixed Income Securities
Wilde Building, A5PRI
900 Cottage Grove Rd.
Bloomfield, Connecticut 06002
E-Mail: CIMFixedIncomeSecurities@Cigna.com
E-Mail: JASON.SMITH3@Cigna.com





S-B-53
    

--------------------------------------------------------------------------------





(4) Address for physical delivery of the Notes:


J.P. Morgan Chase Bank , N.A.
4 Chase Metrotech Center
3rd Floor (for overnight or US mail)
Brooklyn, New York 11245-0001
Attn: Physical Receive Department
718-242-0264


Copy to Kari Comfry (Kari.Comfry@Cigna.com)


(5) Nominee: CIG & Co.


(6) Tax Identification No.: 13-3574027 (CIG & Co.)





S-B-54
    

--------------------------------------------------------------------------------







Name and Address of Purchaser
Tranche
Principal
Amount of Notes to be Purchased
VOYA INSURANCE AND ANNUITY COMPANY
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347


Series I


$5,900,000


(1) All payments on account of Notes held by such Purchaser should be made by
wire transfer of immediately available funds for credit to:


For scheduled principal and interest payments:


The Bank of New York Mellon
ABA#: 021000018 or via SWIFT IRVTUS3NAMS
BNF: GLA111566
Attention: Income Collection Department
For further credit to: Voya Ins and Ann Co GEN AC/Acct. 136373
Reference: CUSIP: 372460 C#0


For all payments other than scheduled principal and interest:


The Bank of New York Mellon
ABA#: 021000018 or via SWIFT IRVTUS3NAMS
Account No.: 1363738400
Account Name: Voya Ins and Ann Co GEN AC
Reference: CUSIP: 372460 C#0


Each such wire transfer should set forth the name of the issuer, the full title
(including the coupon rate, issuance date, and final maturity date) of the Notes
on account of which such payment is made, and the due date and application (as
among principal, premium, interest, etc.) of the payment being made.


(2) Address for all notices relating to payments:


Voya Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347
Attn: Operations/Settlements
Email: VoyaIMCashOperations@Voya.com





S-B-55
    

--------------------------------------------------------------------------------





(3) Address for all other communications and notices:


Voya Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347
Attn: Private Placements
Fax: (770) 690-5342
Email: Private.Placements@Voya.com


(4) Address for physical delivery of the Note:


The Depository Trust Company
570 Washington Blvd - 5th floor
Jersey City, NJ  07310
Attn:  BNY Mellon/Branch Deposit Department


with a copy to:


Voya Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347
Attn: John Retsos
Email: John.Retsos@voya.com
and: Loris.Jakielski@voya.com
and: opssettlements@voya.com


Each cover letter accompanying the above Notes should set forth the name of the
issuer, a description of the Notes (Genuine Parts Company, 3.70% Series I Senior
Notes due October 30, 2027, PPN: 372460 C#0), and the name of the Purchaser and
its account at The Bank of New York Mellon (Voya Ins and Ann Co GEN AC/Acct.
136373) and the following:


The contact person at the issuer of the Notes related to payments on the Notes
is:


Name: Matt Brigham
Telephone #: 678-934-5425
E-Mail: matt_brigham@genpt.com


(5) Nominee: None


(6) Tax Identification No.: 41-0991508





S-B-56
    

--------------------------------------------------------------------------------







Name and Address of Purchaser
Tranche
Principal
Amount of Notes to be Purchased
VOYA INSURANCE AND ANNUITY COMPANY
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347


Series I


$2,700,000


(1) All payments on account of Notes held by such Purchaser should be made by
wire transfer of immediately available funds for credit to:


For all payments of scheduled principal and interest:


The Bank of New York Mellon
ABA#: 021000018 or via SWIFT IRVTUS3NAMS
BNF: GLA111566
Attention: Income Collection Department
For credit to: Voya Ins and Ann Co - SLDI/Acct. 179369
Reference: CUSIP: 372460 C#0


For all payments other than scheduled principal and interest:


The Bank of New York Mellon
ABA#: 021000018 or via SWIFT IRVTUS3NAMS
Account No.: 1793698400
Account Name: Voya Ins and Ann Co - SLDI
Reference: CUSIP: 372460 C#0


Each such wire transfer should set forth the name of the issuer, the full title
(including the coupon rate, issuance date, and final maturity date) of the Notes
on account of which such payment is made, and the due date and application (as
among principal, premium, interest, etc.) of the payment being made


(2) Address for all notices relating to payments:


Voya Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347
Attn: Operations/Settlements
Email: VoyaIMCashOperations@Voya.com


With copy to:


The Bank of New York
Insurance Trust Dept.
101 Barclay 8 West
New York, NY 10286
Attn.: Bailey Eng
Email: Baileyeng@bankofny.com





S-B-57
    

--------------------------------------------------------------------------------





(3) Address for all other communications and notices:


Voya Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347
Attn: Private Placements
Fax: (770) 690-5342
Email: Private.Placements@Voya.com


(4) Address for physical delivery of the Note:


The Depository Trust Company
570 Washington Blvd - 5th floor
Jersey City, NJ  07310
Attn:  BNY Mellon/Branch Deposit Department


with a copy to:


Voya Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347
Attn: John Retsos
Email: John.Retsos@voya.com
and: Loris.Jakielski@voya.com
and: opssettlements@voya.com


Each cover letter accompanying the above Notes should set forth the name of the
issuer, a description of the Notes (Genuine Parts Company, 3.70% Series I Senior
Notes due October 30, 2027, PPN: 372460 C#0), and the name of the Purchaser and
its account number at The Bank of New York Mellon (VOYA Ins and Ann
Co-SLDI/Acct. 179369) and the following: 


The contact person at the issuer of the Notes related to payments on the Notes
is:


Name: Matt Brigham
Telephone #: 678-934-5425
E-Mail: matt_brigham@genpt.com




(5) Nominee: None


(6) Tax Identification No.: 41-0991508





S-B-58
    

--------------------------------------------------------------------------------









Name and Address of Purchaser
Tranche
Principal
Amount of Notes to be Purchased
SECURITY LIFE OF DENVER INSURANCE COMPANY
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347


Series I


$100,000


(1) All payments on account of Notes held by such Purchaser should be made by
wire transfer of immediately available funds for credit to:


For all payments of scheduled principal and interest:


The Bank of New York Mellon
ABA#: 021000018 or via SWIFT IRVTUS3NAMS
BNF: GLA111566
Attention: Income Collection Department
Reference: A/C#: 1781658400
For further credit to: Security Life of Denver Ins – SSA / 178165
Reference: CUSIP: 372460 C#0


For all payments other than scheduled principal and interest:


The Bank of New York Mellon
ABA#: 021000018 or via SWIFT IRVTUS3NAMS
A/C#: 1781658400
Account Name: Security Life of Denver Ins -- SSA
Reference: CUSIP: 372460 C#0


Each such wire transfer should set forth the name of the issuer, the full title
(including the coupon rate, issuance date, and final maturity date) of the Notes
on account of which such payment is made, and the due date and application (as
among principal, premium, interest, etc.) of the payment being made.


(2) Address for all notices relating to payments:


Voya Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347
Attn: Operations/Settlements
Email: VoyaIMCashOperations@Voya.com





S-B-59
    

--------------------------------------------------------------------------------





(3) Address for all other communications and notices:


Voya Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347
Attn: Private Placements
Fax: (770) 690-5342
Email: Private.Placements@Voya.com


(4) Address for physical delivery of the Note:


The Depository Trust Company
570 Washington Blvd - 5th floor
Jersey City, NJ  07310
Attn:  BNY Mellon/Branch Deposit Department


with a copy to:


Voya Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347
Attn: John Retsos
Email: John.Retsos@voya.com
and: Loris.Jakielski@voya.com
and: opssettlements@voya.com


Each cover letter accompanying the above Notes should set forth the name of the
issuer, a description of the Notes (Genuine Parts Company, 3.70% Series I Senior
Notes due October 30, 2027, PPN: 372460 C#0), and the name of the Purchaser and
its account number at The Bank of New York Mellon (Security Life of Denver Ins –
SSA / 178165) and the following:


The contact person at the issuer of the Notes related to payments on the Notes
is:


Name: Matt Brigham
Telephone #: 678-934-5425
E-Mail: matt_brigham@genpt.com


(5) Nominee: None


(6) Tax Identification No.: 84-0499703





S-B-60
    

--------------------------------------------------------------------------------









Name and Address of Purchaser
Tranche
Principal
Amount of Notes to be Purchased
RELIASTAR LIFE INSURANCE COMPANY
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347


Series I


$1,300,000


(1) All payments on account of Notes held by such Purchaser should be made by
wire transfer of immediately available funds for credit to:


For all payments of scheduled principal and interest:


The Bank of New York Mellon
ABA#: 021000018 or via SWIFT IRVTUS3NAMS
BNF: GLA111566
Attention: Income Collection Department
For further credit to: RLIC/Acct. 187035
Reference: CUSIP: 372460 C#0


For all payments other than scheduled principal and interest:


The Bank of New York Mellon
ABA#: 021000018 or via SWIFT IRVTUS3NAMS
Account No.: 1870358400
Account Name: RLIC
Reference: CUSIP: 372460 C#0


Each such wire transfer should set forth the name of the issuer, the full title
(including the coupon rate, issuance date, and final maturity date) of the Notes
on account of which such payment is made, and the due date and application (as
among principal, premium, interest, etc.) of the payment being made.


(2) Address for all notices relating to payments:


Voya Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347
Attn: Operations/Settlements
Email: VoyaIMCashOperations@Voya.com





S-B-61
    

--------------------------------------------------------------------------------





(3) Address for all other communications and notices:


Voya Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347
Attn: Private Placements
Fax: (770) 690-5342
Email: Private.Placements@Voya.com


(4) Address for physical delivery of the Note:


The Depository Trust Company
570 Washington Blvd - 5th floor
Jersey City, NJ  07310
Attn:  BNY Mellon/Branch Deposit Department


with a copy to:


Voya Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347
Attn: John Retsos
Email: John.Retsos@voya.com
and: Loris.Jakielski@voya.com
and: opssettlements@voya.com


Each cover letter accompanying the above Notes should set forth the name of the
issuer, a description of the Notes (Genuine Parts Company, 3.70% Series I Senior
Notes due October 30, 2027, PPN: 372460 C#0), and the name of the Purchaser and
its account number at The Bank of New York Mellon (RLIC/Acct. 187035) and the
following:


The contact person at the issuer of the Notes related to payments on the Notes
is:


Name: Matt Brigham
Telephone #: 678-934-5425
E-Mail: matt_brigham@genpt.com


(5) Nominee: None


(6) Tax Identification No.: 41-0451140





S-B-62
    

--------------------------------------------------------------------------------









Name and Address of Purchaser
Tranche
Principal
Amount of Notes to be Purchased
RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347


Series I


$100,000


(1) All payments on account of Notes held by such Purchaser should be made by
wire transfer of immediately available funds for credit to:


For all payments of scheduled principal and interest:


The Bank of New York Mellon
ABA#: 021000018 or via SWIFT IRVTUS3NAMS
BNF: GLA111566
Attention: Income Collection Department
For further credit to: RLNY/Acct. 187038
Reference: CUSIP: 372460 C#0


For all payments other than scheduled principal and interest:


The Bank of New York Mellon
ABA#: 021000018 or via SWIFT IRVTUS3NAMS
Account No.: 1870388400
Account Name: RLNY
Reference: CUSIP: 372460 C#0


Each such wire transfer should set forth the name of the issuer, the full title
(including the coupon rate, issuance date, and final maturity date) of the Notes
on account of which such payment is made, and the due date and application (as
among principal, premium, interest, etc.) of the payment being made.


(2) Address for all notices relating to payments:


Voya Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347
Attn: Operations/Settlements
Email: VoyaIMCashOperations@Voya.com





S-B-63
    

--------------------------------------------------------------------------------





(3) Address for all other communications and notices:


Voya Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347
Attn: Private Placements
Fax: (770) 690-5342
Email: Private.Placements@Voya.com


(4) Address for physical delivery of the Note:


The Depository Trust Company
570 Washington Blvd - 5th floor
Jersey City, NJ  07310
Attn:  BNY Mellon/Branch Deposit Department


with a copy to:


Voya Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347
Attn: John Retsos
Email: John.Retsos@voya.com
and: Loris.Jakielski@voya.com
and: opssettlements@voya.com


Each cover letter accompanying the above Notes should set forth the name of the
issuer, a description of the Notes (Genuine Parts Company, 3.70% Series I Senior
Notes due October 30, 2027, PPN: 372460 C#0), and the name of the Purchaser and
its account number at The Bank of New York Mellon (RLNY/Acct. 187038) and the
following:


The contact person at the issuer of the Notes related to payments on the Notes
is:


Name: Matt Brigham
Telephone #: 678-934-5425
E-Mail: matt_brigham@genpt.com


(5) Nominee: None


(6) Tax Identification No.: 53-0242530





S-B-64
    

--------------------------------------------------------------------------------







Name and Address of Purchaser
Tranche
Principal
Amount of Notes to be Purchased
VOYA RETIREMENT INSURANCE AND ANNUITY COMPANY
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347


Series I


$9,900,000


(1) All payments on account of Notes held by such Purchaser should be made by
wire
transfer of immediately available funds for credit to:


For all payments of scheduled principal and interest:


The Bank of New York Mellon
ABA#: 021000018 or via SWIFT IRVTUS3NAMS
BNF: GLA111566
Attention: Income Collection Department
For further credit to: VRIAC/Acct. 216101
Reference: CUSIP: 372460 C#0


For all payments other than scheduled principal and interest:


The Bank of New York Mellon
ABA#: 021000018 or via SWIFT IRVTUS3NAMS
Account No.: 2161018400
Account Name: VRIAC
Reference: CUSIP: 372460 C#0


Each such wire transfer should set forth the name of the issuer, the full title
(including the coupon rate, issuance date, and final maturity date) of the Notes
on account of which such payment is made, and the due date and application (as
among principal, premium, interest, etc.) of the payment being made.


(2) Address for all notices relating to payments:


Voya Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347
Attn: Operations/Settlements
Email: VoyaIMCashOperations@Voya.com





S-B-65
    

--------------------------------------------------------------------------------





(3) Address for all other communications and notices:


Voya Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347
Attn: Private Placements
Fax: (770) 690-5342
Email: Private.Placements@Voya.com


(4) Address for physical delivery of the Note:


The Depository Trust Company
570 Washington Blvd - 5th floor
Jersey City, NJ  07310
Attn:  BNY Mellon/Branch Deposit Department


with a copy to:


Voya Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347
Attn: John Retsos
Email: John.Retsos@voya.com
and: Loris.Jakielski@voya.com
and: opssettlements@voya.com


Each cover letter accompanying the above Notes should set forth the name of the
issuer, a description of the Notes (Genuine Parts Company, 3.70% Series I Senior
Notes due October 30, 2027, PPN: 372460 C#0), and the name of the Purchaser and
its account number at The Bank of New York Mellon (VOYA Retiremt Ins and Ann
Co/Acct. 216101) and the following: 


The contact person at the Issuer of the Notes related to payments on the Notes
is:


Name: Matt Brigham
Telephone #: 678-934-5425
E-Mail: matt_brigham@genpt.com


(5) Nominee: None


(6) Tax Identification No.: 71-0294708





S-B-66
    

--------------------------------------------------------------------------------







Name and Address of Purchaser
Tranche
Principal
Amount of Notes to be Purchased
VOYA INSURANCE AND ANNUITY COMPANY
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347


Series J


€10,300,000


(1) All payments on account of Notes held by such Purchaser should be made by
wire transfer of immediately available funds for credit to:


The Bank of New York Mellon SA NV
SWIFT: IRVTBEBBXXX
Account No: 1363739780
Account Name: Voya Insurance and Annuity Company
Reference: CUSIP: 372460 D*3


Each such wire transfer should set forth the name of the issuer, the full title
(including the coupon rate, issuance date, and final maturity date) of the Notes
on account of which such payment is made, and the due date and application (as
among principal, premium, interest, etc.) of the payment being made.


(2) Address for all notices relating to payments:


Voya Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347
Attn: Operations/Settlements
Email: VoyaIMCashOperations@Voya.com


(3) Address for all other communications and notices:


Voya Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347
Attn: Private Placements
Fax: (770) 690-5342
Email: Private.Placements@Voya.com





S-B-67
    

--------------------------------------------------------------------------------





(4) Address for physical delivery of the Note:


The Depository Trust Company
570 Washington Blvd - 5th floor
Jersey City, NJ 07310
Attn: BNY Mellon/Branch Deposit Department


with a copy to:


Voya Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347
Attn: John Retsos
Email: John.Retsos@voya.com
and: Loris.Jakielski@voya.com
and: opssettlements@voya.com


Each cover letter accompanying the above Notes should set forth the name of the
issuer, a description of the Notes (Genuine Parts Company, 1.40% Series J Senior
Notes due October 30, 2024, PPN: 372460 D*3), and the name of the Purchaser and
its account number at The Bank of New York Mellon (Voya Insurance and Annuity Co
/Acct. 1363739780) and the following:


The contact person at the issuer of the Notes related to payments on the Notes
is:


Name: Matt Brigham
Telephone #: 678-934-5425
E-Mail: matt_brigham@genpt.com


(5) Nominee: None


(6) Tax Identification No.: 41-0991508





S-B-68
    

--------------------------------------------------------------------------------









Name and Address of Purchaser
Tranche
Principal
Amount of Notes to be Purchased
VOYA RETIREMENT INSURANCE AND ANNUITY COMPANY
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347


Series J


€17,300,000


(1) All payments on account of Notes held by such Purchaser should be made by
wire transfer of immediately available funds for credit to:


The Bank of New York Mellon SA NV
SWIFT: IRVTBEBBXXX
Account No: 2161019780
Account Name: Voya Retirement Insurance and Annuity Company
Reference: CUSIP: 372460 D*3


Each such wire transfer should set forth the name of the issuer, the full title
(including the coupon rate, issuance date, and final maturity date) of the Notes
on account of which such payment is made, and the due date and application (as
among principal, premium, interest, etc.) of the payment being made.


(2) Address for all notices relating to payments:


Voya Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347
Attn: Operations/Settlements
Email: VoyaIMCashOperations@Voya.com


(3) Address for all other communications and notices:


Voya Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347
Attn: Private Placements
Fax: (770) 690-5342
Email: Private.Placements@Voya.com





S-B-69
    

--------------------------------------------------------------------------------





(4) Address for physical delivery of the Note:


The Depository Trust Company
570 Washington Blvd - 5th floor
Jersey City, NJ 07310
Attn: BNY Mellon/Branch Deposit Department


with a copy to:


Voya Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347
Attn: John Retsos
Email: John.Retsos@voya.com
and: Loris.Jakielski@voya.com
and: opssettlements@voya.com


Each cover letter accompanying the above Notes should set forth the name of the
issuer, a description of the Notes (Genuine Parts Company, 1.40% Series J Senior
Notes due October 30, 2024, PPN: 372460 D*3), and the name of the Purchaser and
its account number at The Bank of New York Mellon (Voya Retirement Insurance and
Annuity Co/Acct. 2161019780) and the following:


The contact person at the issuer of the Notes related to payments on the Notes
is:


Name: Matt Brigham
Telephone #: 678-934-5425
E-Mail: matt_brigham@genpt.com


(5) Nominee: None


(6) Tax Identification No.: 71-0294708





S-B-70
    

--------------------------------------------------------------------------------







Name and Address of Purchaser
Tranche
Principal
Amount of Notes to be Purchased
SECURITY LIFE OF DENVER INSURANCE COMPANY
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347


Series J


€100,000


(1) All payments on account of Notes held by such Purchaser should be made by
wire transfer of immediately available funds for credit to:


The Bank of New York Mellon SA NV
SWIFT: IRVTBEBBXXX
Account No: 1781659780
Account Name: Security Life of Denver Insurance Company
Reference: CUSIP: 372460 D*3


Each such wire transfer should set forth the name of the issuer, the full title
(including the coupon rate, issuance date, and final maturity date) of the Notes
on account of which such payment is made, and the due date and application (as
among principal, premium, interest, etc.) of the payment being made.


(2) Address for all notices relating to payments:


Voya Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347
Attn: Operations/Settlements
Email: VoyaIMCashOperations@Voya.com


(3) Address for all other communications and notices:


Voya Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347
Attn: Private Placements
Fax: (770) 690-5342
Email: Private.Placements@Voya.com





S-B-71
    

--------------------------------------------------------------------------------





(4) Address for physical delivery of the Note:


The Depository Trust Company
570 Washington Blvd - 5th floor
Jersey City, NJ 07310
Attn: BNY Mellon/Branch Deposit Department


with a copy to:


Voya Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347
Attn: John Retsos
Email: John.Retsos@voya.com
and: Loris.Jakielski@voya.com
and: opssettlements@voya.com


Each cover letter accompanying the above Notes should set forth the name of the
issuer, a description of the Notes (Genuine Parts Company, 1.40% Series J Senior
Notes due October 30, 2024, PPN: 372460 D*3), and the name of the Purchaser and
its account number at The Bank of New York Mellon (Security Life of Denver Ins –
SSA / 1781659780) and the following:


The contact person at the issuer of the Notes related to payments on the Notes
is:


Name: Matt Brigham
Telephone #: 678-934-5425
E-Mail: matt_brigham@genpt.com


(5) Nominee: None


(6) Tax Identification No.: 84-0499703





S-B-72
    

--------------------------------------------------------------------------------









Name and Address of Purchaser
Tranche
Principal
Amount of Notes to be Purchased
RELIASTAR LIFE INSURANCE COMPANY
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347


Series J


€2,200,000


(1) All payments on account of Notes held by such Purchaser should be made by
wire transfer of immediately available funds for credit to:


The Bank of New York Mellon SA NV
SWIFT: IRVTBEBBXXX
Account No: 1870359780
Account Name: Reliastar Life Insurance Company
Reference: CUSIP: 372460 D*3


Each such wire transfer should set forth the name of the issuer, the full title
(including the coupon rate, issuance date, and final maturity date) of the Notes
on account of which such payment is made, and the due date and application (as
among principal, premium, interest, etc.) of the payment being made.


(2) Address for all notices relating to payments:


Voya Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347
Attn: Operations/Settlements
Email: VoyaIMCashOperations@Voya.com


(3) Address for all other communications and notices:


Voya Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347
Attn: Private Placements
Fax: (770) 690-5342
Email: Private.Placements@Voya.com





S-B-73
    

--------------------------------------------------------------------------------





(4) Address for physical delivery of the Note:


The Depository Trust Company
570 Washington Blvd - 5th floor
Jersey City, NJ 07310
Attn: BNY Mellon/Branch Deposit Department


with a copy to:


Voya Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347
Attn: John Retsos
Email: John.Retsos@voya.com
and: Loris.Jakielski@voya.com
and: opssettlements@voya.com


Each cover letter accompanying the above Notes should set forth the name of the
issuer, a description of the Notes (Genuine Parts Company, 1.40% Series J Senior
Notes due October 30, 2024, PPN: 372460 D*3), and the name of the Purchaser and
its account number at The Bank of New York Mellon (RLIC/Acct. 1870359780) and
the following:


The contact person at the issuer of the Notes related to payments on the Notes
is:


Name: Matt Brigham
Telephone #: 678-934-5425
E-Mail: matt_brigham@genpt.com


(5) Nominee: None


(6) Tax Identification No.: 41-0451140





S-B-74
    

--------------------------------------------------------------------------------









Name and Address of Purchaser
Tranche
Principal
Amount of Notes to be Purchased
RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347


Series J


€100,000


(1) All payments on account of Notes held by such Purchaser should be made by
wire transfer of immediately available funds for credit to:


The Bank of New York Mellon SA NV
SWIFT: IRVTBEBBXXX
Account No: 1870389780
Account Name: Reliastar Life Insurance Company of New York
Reference: CUSIP: 372460 D*3


Each such wire transfer should set forth the name of the issuer, the full title
(including the coupon rate, issuance date, and final maturity date) of the Notes
on account of which such payment is made, and the due date and application (as
among principal, premium, interest, etc.) of the payment being made.


(2) Address for all notices relating to payments:


Voya Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347
Attn: Operations/Settlements
Email: VoyaIMCashOperations@Voya.com


(3) Address for all other communications and notices:


Voya Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347
Attn: Private Placements
Fax: (770) 690-5342
Email: Private.Placements@Voya.com





S-B-75
    

--------------------------------------------------------------------------------





(4) Address for physical delivery of the Note:


The Depository Trust Company
570 Washington Blvd - 5th floor
Jersey City, NJ 07310
Attn: BNY Mellon/Branch Deposit Department


with a copy to:


Voya Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347
Attn: John Retsos
Email: John.Retsos@voya.com
and: Loris.Jakielski@voya.com
and: opssettlements@voya.com


Each cover letter accompanying the above Notes should set forth the name of the
issuer, a description of the Notes (Genuine Parts Company, 1.40% Series J Senior
Notes due October 30, 2024, PPN: 372460 D*3), and the name of the Purchaser and
its account number at The Bank of New York Mellon (RLNY/Acct. 1870389780) and
the following:


The contact person at the issuer of the Notes related to payments on the Notes
is:


Name: Matt Brigham
Telephone #: 678-934-5425
E-Mail: matt_brigham@genpt.com


(5) Nominee: None


(6) Tax Identification No.: 53-0242530





S-B-76
    

--------------------------------------------------------------------------------







Name and Address of Purchaser
Tranche
Principal
Amount of Notes to be Purchased
PACIFIC LIFE INSURANCE COMPANY
700 Newport Center Drive
Newport Beach, CA 92660-6397


Series I
Series I
$5,000,000
$5,000,000
(1) Payments with respect to the Note shall be made by wire transfer of
immediately available funds to:


Bank: The Bank of New York Mellon
ABA: 021000018
Acct Number: GLA 111566
Acct Name: The Bank of New York Mellon – P&I Dept
FFC: Account 5966218400 – PACIFIC LIFE INS CO – GENERAL ACCOUNT
** CUSIP: 372460 C#0, 3.70% Series I Senior Notes due October 30, 2027 and P&I
breakdown. **


(2) Address for notices of payments and written confirmation of such wire
transfers:


The Bank of New York Mellon
Attn: Pacific Life Accounting Team
One Mellon Bank Center – Room 1130
Pittsburgh, PA 15258-0001


And


Pacific Life Insurance Company
Attn: IM – Cash Team
700 Newport Center Drive
Newport Beach, CA 92660
Fax: 949-718-5845


(3) Address for all other communications:


Pacific Life Insurance Company
Attn: IM – Credit Analysis
700 Newport Center Drive
Newport Beach, CA 92660-6397
PrivatePlacementCompliance@PacificLife.com





S-B-77
    

--------------------------------------------------------------------------------





(4) Address for physical delivery of the Notes:


The Depository Trust Company
Attn: BNY Mellon/Branch Deposit Department
570 Washington Blvd – 5th Floor
Jersey City, NJ 07310
Account Name: PACIFIC LIFE INS CO – GENERAL ACCOUNT
Account Number: 5966218400


Copy to Jennifer Fitzpatrick (Jennifer.Fitzpatrick@PacificLife.com)


(5) Nominee: Mac & Co., as nominee for Pacific Life Insurance Company


(6) Tax Identification No.: 95-1079000





S-B-78
    

--------------------------------------------------------------------------------







Name and Address of Purchaser
Tranche
Principal
Amount of Notes to be Purchased
PACIFIC LIFE INSURANCE COMPANY
700 Newport Center Drive
Newport Beach, CA 92660-6397


Series K
Series K
Series K
Series K
Series K
Series K


€5,000,000
€5,000,000
€5,000,000
€5,000,000
€5,000,000
€5,000,000
(1) Payments with respect to the Note shall be made by wire transfer of
immediately available funds to:


Cash Correspondent Name: Bank of New York Mellon, Frankfurt
Cash Correspondent SWIFT/BIC: IRVTDEFX
Global Custodian Name: The Bank of New York Mellon, NY
Global Custodian SWIFT/BIC: IRVTUS3NIBK
Global Custodian Account: 4686069710


FFC: Pacific Life Ins Co – General Acct – Account 5966219780
**CUSIP: 372460 D@1, 1.81% Series K Senior Notes due October 30, 2027 and P&I
breakdown **


(2) Address for all notices and payments and written confirmation of such wire
transfers to:


The Bank of New York Mellon
Attn: Pacific Life Accounting Team
One Mellon Bank Center – Room 1130
Pittsburgh, PA 15258-0001


And


Pacific Life Insurance Company
Attn: IM – Cash Team
700 Newport Center Drive
Newport Beach, CA 92660
Fax: 949-718-5845


(3) Address for all other communications:


Pacific Life Insurance Company
Attn: IM – Credit Analysis
700 Newport Center Drive
Newport Beach, CA 92660 -6397
PrivatePlacementCompliance@PacificLife.com





S-B-79
    

--------------------------------------------------------------------------------





(4) Address for physical delivery of the Notes:


The Depository Trust Company
Attn: BNY Mellon/Branch Deposit Department
570 Washington Blvd – 5th Floor
Jersey City, NJ 07310
Account Name: Pacific Life Ins Co – General Acc
EUR Account Number: 5966219780


Copy to Jennifer Fitzpatrick (Jennifer.Fitzpatrick@PacificLife.com)


(5) Nominee: Mac & Co., as nominee for Pacific Life Insurance Company


(6) Tax Identification No.: 95-1079000





S-B-80
    

--------------------------------------------------------------------------------







Name and Address of Purchaser
Tranche
Principal
Amount of Notes to be Purchased
ATHENE ANNUITY AND LIFE COMPANY
c/o Athene Asset Management L.P.
7700 Mills Civic Parkway
West Des Moines, IA 50266


Series L
€20,000,000


(1) Payments with respect to the Note shall be made by wire transfer of
immediately available funds to:


Cash Account Number EUR: 14136977
Cash Correspondent SWIFT: CITIGB2L
IBAN Number: IBAN GB71 CITI 1850 0814 1369 77
Cash Wording: Please pay EUR [amount] without deduction via direct clearing
linkage to Citibank N.A., London (CITIGB2L) for credit to 14136977, AAIA
NON-MODCO AAM or IBAN GB71 CITI 1850 0814 1369 77


Additional reference details: Genuine Parts Company, 2.02% Series L Senior Notes
due October 30, 2029, PPN: 372460 D#9 and application (as among principal,
make-whole, interest, etc.) of the payment being made.


(2) Address for all notices, including financials, compliance and requests:


Preferred Remittance: privateplacements@atheneLP.com


Athene Annuity and Life Company
c/o Athene Asset Management L.P.
Attn: Private Fixed Income
7700 Mills Civic Parkway
West Des Moines, IA 50266


(3) Address for physical delivery of the Note:


Citibank NA
Attn: Keith Whyte
399 Park Ave
Level B Vault
New York, NY 10022
A/C Number: 214453


Copy to Amy Corwin (acorwin@athenelp.com)


(4) Nominee: None


(5) Tax Identification No.: 42-0175020





S-B-81
    

--------------------------------------------------------------------------------









Name and Address of Purchaser
Tranche
Principal
Amount of Notes to be Purchased
ATHENE ANNUITY AND LIFE COMPANY
c/o Athene Asset Management L.P.
7700 Mills Civic Parkway
West Des Moines, IA 50266


Series L
€10,000,000


(1) Payments with respect to the Note shall be made by wire transfer of
immediately available funds to:


Cash Account Number EUR: 14136853
Cash Correspondent SWIFT: CITIGB2L
IBAN Number: IBAN GB24 CITI 1850 0814 1368 53
Cash Wording: Please pay EUR [amount] without deduction via direct clearing
linkage to Citibank N.A., London (CITIGB2L) for credit to 14136853, AALC ANNUITY
or IBAN GB24 CITI 1850 0814 1368 53


Additional reference details: Genuine Parts Company, 2.02% Series L Senior Notes
due October 30, 2029, PPN: 372460 D#9 and application (as among principal,
make-whole, interest, etc.) of the payment being made.


(2) Address for all notices, including financials, compliance and requests:


Preferred Remittance: privateplacements@atheneLP.com


Athene Annuity and Life Company
c/o Athene Asset Management L.P.
Attn: Private Fixed Income
7700 Mills Civic Parkway
West Des Moines, IA 50266


(3) Address for physical delivery of the Note:


Citibank NA
Attn: Keith Whyte
399 Park Ave
Level B Vault
New York, NY 10022
A/C Number: 214450


Copy to Amy Corwin (acorwin@athenelp.com)


(4) Nominee: None


(5) Tax Identification No.: 42-0175020





S-B-82
    

--------------------------------------------------------------------------------







Name and Address of Purchaser
Tranche
Principal
Amount of Notes to be Purchased
THE LINCOLN NATIONAL LIFE INSURANCE COMPANY
c/o Macquarie Investment Management Advisers
2005 Market Street, Mail Stop 41-104
Philadelphia, PA 19103
Series K
Series K
Series K
Series K
Series K
€3,000,000
€3,000,000
€1,000,000
€6,000,000
€12,000,000


(1) Euro payments of principal and interest by wire transfer of immediately
available funds to:


Instructions for EUR
Beneficiary Bank: The Bank of New York Mellon SA/NV
SWIFT/BIC: IRVTBEBB
Ultimate Beneficiary: The Lincoln National Life Insurance Company
Account Number: 2150219780
IBAN: BE27519215021073


All payments with respect to the Excess Leverage Fee shall be paid in U.S.
Dollars. Such Excess Leverage Fee and any other amounts payable on U.S. Dollars
shall be remitted to a separate account specified in writing by the Purchaser.


(2) Bank address for notice of payment:


The Bank of New York Mellon
P.O. Box 392003
Pittsburgh, PA 15251-9003
Attn: Private Placement P & I Dept
Ref: The Lincoln National Life Insurance Company /1.81% Series K Senior Notes
due October 30, 2027/PPN#: 372460 D@1
Email: ppservicing@bnymellon.com


(3) Address for notice of payment only:


Lincoln Financial Group
1300 South Clinton Street, Mail Stop 1H-15
Fort Wayne, IN 46802
Attn E-mail: iaderivoperations@lfg.com
Attn: Rita Shuster (e-mail: rita.shuster@lfg.com)
Telephone: (260) 455-6255


(4) Address for all communication and notice of payment:


Macquarie Investment Management Advisers
2005 Market Street, Mail Stop 41-104
Philadelphia, PA 19103
Attn: Fixed Income Private Placements
Email: privateplacements@macquarie.com





S-B-83
    

--------------------------------------------------------------------------------





(5) Address for physical delivery of the Notes:


The Depository Trust Company
570 Washington Blvd – 5th Floor
Jersey City, New Jersey 07310
Attention: BNY MELLON/BRANCH DEPOSIT DEPARTMENT
REF: [€3,000,000, The Lincoln National Life Insurance Company (Seg 62), 215730];
[€3,000,000, The Lincoln National Life Insurance Company (Seg 65), 215732];
[€1,000,000, The Lincoln National Life Insurance Company (Seg 201), 186228];
[€6,000,000, The Lincoln National Life Insurance Company (Seg 66), 215733];
[€12,000,000, The Lincoln National Life Insurance Company (Seg 76), 215736]


With Fax to: Karen Costa – The Bank of New York Mellon
      Fax #: 1-844-601-7769


Copy to Deborah Hayes (Deborah.Hayes@lfg.com)


(6) Nominee: None


(7) Tax Identification No.: 35-0472300





S-B-84
    

--------------------------------------------------------------------------------







Name and Address of Purchaser
Tranche
Principal
Amount of Notes to be Purchased
UNITED OF OMAHA LIFE INSURANCE COMPANY
3300 Mutual of Omaha Plaza
Omaha, NE 68175-1011


Series J
Series M
€10,000,000
€10,000,000
(1) Payments with respect to the Note shall be made by wire transfer of
immediately available funds to:


JPMorgan Chase, Frankfurt
For account: JPMorgan Chase London
BIC Code: CHASGB2L (please submit a MT103 Direct Message)
Ref Account # 7786
IBAN: GB02CHAS60924223675001


(2) Address for all notices in respect of payments, corporate actions, and
reorganization notifications:


JPMorgan Chase Bank
4 Chase Metrotech Center
Brooklyn, NY 11245-0001
Attn: Income Processing
a/c: G07097


(3) Address for all other communications (i.e.: quarterly/annual reports, tax
filings, modifications, and waivers):


4 - Investment Management
United of Omaha Life Insurance Company
3300 Mutual of Omaha Plaza
Omaha, NE 68175-1011


Email address for electronic document transmission:
privateplacements@mutualofomaha.com





S-B-85
    

--------------------------------------------------------------------------------





(4) Address for physical delivery of the Note:


JPMorgan Chase Bank
4 Chase Metrotech Center, 3rd Floor
Brooklyn, NY 11245-0001
Attention: Physical Receive Department
Account # G07097


**It is imperative that the custody account be included on the delivery letter.
Without this information, the security will be returned to the sender.


Copy to Lee Martin (Lee.Martin@mutualofomaha.com)


(5) Tax Identification No.: 47-0322111







S-B-86
    

--------------------------------------------------------------------------------









Name and Address of Purchaser
Tranche
Principal
Amount of Notes to be Purchased
MUTUAL OF OMAHA INSURANCE COMPANY
3300 Mutual of Omaha Plaza
Omaha, NE 68175-1011


Series L
€5,000,000


(1) Payments with respect to the Note shall be made by wire transfer of
immediately available funds to:


JPMorgan Chase, Frankfurt
For account: JPMorgan Chase London
BIC Code: CHASGB2L (please submit a MT103 Direct Message)
Ref Account # AHL99
Ref Name: Mutual of Omaha Insurance Company
IBAN: GB94CHAS60924241444424


(2) Address for all notices in respect of payments, corporate actions, and
reorganization notifications:


JPMorgan Chase Bank
4 Chase Metrotech Center
Brooklyn, NY 11245-0001
Attn: Income Processing
a/c: G07096


(3) Address for all other communications (i.e.: quarterly/annual reports, tax
filings, modifications and waivers):


4 - Investment Management
Mutual of Omaha Insurance Company
3300 Mutual of Omaha Plaza
Omaha, NE 68175-1011


Email address for electronic document transmission:
privateplacements@mutualofomaha.com





S-B-87
    

--------------------------------------------------------------------------------





(4) Address for physical delivery of the Note:


JPMorgan Chase Bank
4 Chase Metrotech Center, 3rd Floor
Brooklyn, NY 11245-0001
Attention: Physical Receive Department
Account # G07096


**It is imperative that the custody account be included on the delivery letter.
Without this information, the security will be returned to the sender.


Copy to Lee Martin (Lee.Martin@mutualofomaha.com)


(6) Nominee: None


(5) Tax Identification No.: 47-0246511







S-B-88
    

--------------------------------------------------------------------------------







Name and Address of Purchaser
Tranche
Principal
Amount of Notes to be Purchased
LEGAL & GENERAL ASSURANCE SOCIETY LIMITED
c/o Legal & General Investment Management
One Coleman Street
London EC2R 5AA


Series I


$20,000,000


(1) Payments with respect to the Note shall be made by wire transfer of
immediately available funds to:


Custodian: CITI
BIC: CITIGB2LXXX
Sub Custodian BIC: CITIUS33XXX
Account Number 17190875


(2) Address for all notices of payments and written confirmations of such wire
transfers:


Legal and General Investment Management
1 Coleman Street
London
EC2R 5AA
Attn: Private Credit Team


Address for electronic delivery:


LGIMPrivateCreditIGUS@lgim.com


(3) Address for all other communications:


Legal and General Investment Management
1 Coleman Street
London
EC2R 5AA
Attn: Private Credit Team
Email address : LGIMPrivateCreditIGUS@lgim.com


(4) Address for physical delivery of the Notes:


Samuel Jones
c/o Private Credit Legal
One Coleman Street
London EC2R 5AA


(5) Nominee: None


(6) Tax Identification No.: 98-0069969



S-B-89
    

--------------------------------------------------------------------------------









S-B-90
    

--------------------------------------------------------------------------------







Name and Address of Purchaser
Tranche
Principal
Amount of Notes to be Purchased
AXA EQUITABLE LIFE INSURANCE COMPANY
C/O AllianceBernstein LP
1345 Avenue of the Americas, 38th Floor
New York, New York 10105


Series I
$9,000,000


(1) All payments shall be made by wire transfer of immediately available funds
to:


   JP Morgan Chase
   Account (s): AXA Equitable Life Insurance Company
   4 Chase Metrotech Center
   Brooklyn, New York 11245
   ABA No.: 021-000021
   Bank Account: 037-2-417394
   Custody Account: G05476


Each such wire shall show the name of the Company, the Private Placement Number:
372460 C#0, the due date of the payment being made and, if such payment is a
final payment.


(2) Address for notices of payment and written confirmations:


AXA Equitable Life Insurance Company
C/O AllianceBernstein LP
1345 Avenue of the Americas, 37th Floor
New York, New York 10105
Attention: Cosmo Valente / Angel Salazar / Mei Wong
Telephone #: 212- 969-6384 / 212-823-2873 / 212-969-2112
Email: cosmo.valente@abglobal.com
angel.salazar@abglobal.com
mei.wong@abglobal.com


(3) Address for all other communications:


AXA Equitable Life Insurance Company
C/O AllianceBernstein LP
1345 Avenue of the Americas, 38th Floor
New York, New York 10105
Attention: Monique Meany
Telephone #: 212- 823-2758
Group Email: ABPPCompliance@abglobal.com
Email: monique.meany@abglobal.com





S-B-91
    

--------------------------------------------------------------------------------





(4) Address for physical delivery of Note:


AXA Equitable Life Insurance Company
525 Washington Blvd., 34th Floor
Jersey City, New Jersey 07310
Attention: Lynn Garofalo
Telephone Number: (201) 743-6634


Copy to Rekasha A. Robinson-McLymont (Rekasha.A.Robinson-McLymont@axa.us.com)


(5) Nominee: None


(6) Tax Identification No.: 13-557-0651





S-B-92
    

--------------------------------------------------------------------------------







Name and Address of Purchaser
Tranche
Principal
Amount of Notes to be Purchased
AXA EQUITABLE LIFE INSURANCE COMPANY
C/O AllianceBernstein LP
1345 Avenue of the Americas, 38th Floor
New York, New York 10105


Series I
$3,000,000


(1) All payments shall be made by wire transfer of immediately available funds
to:


JP Morgan Chase
Account (s): AXA Equitable Life Insurance Company
4 Chase Metrotech Center
Brooklyn, New York 11245
ABA No.: 021-000021
Bank Account: 910-2-785251
Custody Account: G07126


Each such wire shall show the name of the Company, the Private Placement Number:
372460 C#0, the due date of the payment being made and, if such payment is a
final payment.


(2) Address for notices of payment and written confirmations:


AXA Equitable Life Insurance Company
C/O AB Global
1345 Avenue of the Americas
37th Floor
New York, New York 10105
Attention: Cosmo Valente Angel Salazar / Mei Wong
Telephone: 212/969-6384 / 212-969-2491 / 212-969-2112
Email: cosmo.valente@abglobal.com
angel.salazar@abglobal.com
mei.wong@abglobal.com


(3) Address for all other communications:


AXA Equitable Life Insurance Company
C/O AB Global
1345 Avenue of the Americas
37th Floor
New York, NY 10105
Attention: Monique Meany
Telephone: 212- 823-2758
Email: monique.meany@abglobal.com
Group Email: ABPPCompliance@abglobal.com





S-B-93
    

--------------------------------------------------------------------------------





(4) Address for physical delivery of Note:


AXA Equitable Life Insurance Company
525 Washington Blvd.; 34th Floor
Jersey City, New Jersey 07310
Attention: Lynn Garofalo
Telephone Number: 201-743-6634


Copy to Rekasha A. Robinson-McLymont (Rekasha.A.Robinson-McLymont@axa.us.com)


(5) Nominee: None


(6) Tax Identification No.: 13-557-0651





S-B-94
    

--------------------------------------------------------------------------------







Name and Address of Purchaser
Tranche
Principal
Amount of Notes to be Purchased
USAA LIFE INSURANCE COMPANY
9800 Fredericksburg Road
San Antonio, TX 78288


Series I
$12,000,000


(1) All payments on account of Notes held by such Purchaser shall be made by
wire transfer of immediately available funds for credit to:


Northern Chgo/Trust
ABA#071000152
Credit Wire Account # 5186061000
26-11042/ Life Company


With sufficient information to identify the source and application of such
funds, including the issuer name, the PPN: 372460 C#0 of the issue, interest
rate, payment due date, maturity date, interest amount, principal and other
amount.


(2) Address for notices relating to payments:


Ell & Co
c/o Northern Trust Company
PO Box 92395
Chicago, IL 60675-92395
Attn: Income Collections
Please include: the Cusip: 372460 C#0/shares/par for the dividend/interest
payment


(3) Address for all other communications:


John Spear
VP Insurance Portfolios
9800 Fredericksburg Road
San Antonio, TX 78288
(210) 498-8661
Email: PRIVATE_PLACEMENTS@usaa.com


(4) Address for physical delivery of the Note:


Depository Trust & Clearing Corporation
Newport Office Center
570 Washington Blvd.
5th Floor
Jersey City, NJ 07310
Attn: Tanya Stackhouse-Bowen or Robert Mendez
Reference: Northern Trust Account # 26-11042/ Life Company
Tel: 212-855-2484





S-B-95
    

--------------------------------------------------------------------------------





(5) Nominee: ELL & CO.


(6) Tax Identification No: 74-1472662





S-B-96
    

--------------------------------------------------------------------------------







Name and Address of Purchaser
Tranche
Principal
Amount of Notes to be Purchased
THRIVENT FINANCIAL FOR LUTHERANS
625 Fourth Avenue South
Minneapolis, MN 55415


Series I
$11,000,000


(1) Payments on the note(s) shall be made in immediately available funds by wire
transfer to the following bank account:


ABA # 011000028
State Street Bank & Trust Co.
DDA # A/C – 6813-049-1
Fund Number: NCE1
Fund Name: Thrivent Financial for Lutherans


With the following information:


Security Description: 3.70% Series I Senior Notes due October 30, 2027 of
Genuine Parts Company
Private Placement Number: 372460 C#0
Reference Purpose of Payment:
Include breakdown among interest and/or Principal and/or other amount


(2) Address for notices of payments and written confirmation of such wire
transfers:


Investment Division-Private Placements
Attn: Martin Rosacker
Thrivent Financial for Lutherans
625 Fourth Avenue South
Minneapolis, MN 55415
Fax: (612) 844-4027
Email: privateinvestments@thrivent.com


With a copy to:


Attn: Jeremy Anderson or Harmon Bergenheier
Thrivent Financial for Lutherans
625 Fourth Avenue South
Minneapolis, MN 55415
Email: boxprivateplacement@thrivent.com





S-B-97
    

--------------------------------------------------------------------------------





(3) Address for all other communications:


   Thrivent Financial for Lutherans
   Attn: Investment Division-Private Placements
   625 Fourth Avenue South
   Minneapolis, MN 55415
   Fax: (612) 844-4027
   Email: privateinvestments@thrivent.com


(4) Address for physical delivery of the Notes:


DTCC
Newport Office Center
570 Washington Blvd
Jersey City, NJ 07310
Attn: 5th floor / NY Window / Robert Mendez
Ref: State Street Account
Fund Name: Thrivent Financial for Lutherans
Fund Number: NCE1


Copy to Lisa Corbin (lisa.corbin@thrivent.com)


(5) Nominee: None


(6) Tax Identification No.: 39-0123480





S-B-98
    

--------------------------------------------------------------------------------







Name and Address of Purchaser
Tranche
Principal
Amount of Notes to be Purchased
GENWORTH LIFE INSURANCE COMPANY
3001 Summer Street, 4th Floor
Stamford, CT 06905


Series I
$10,000,000


(1) All payment on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds to:


Bank of New York
ABA#: 021000018
Account #: GLA111566
SWIFT Code: IRVTUS3N
Acct Name: Income Collection Dept
Attn: Income Collection Department
Reference: GLIC/LILTCNEW
Account #: 364781
CUSIP/PPN: 372460 C#0, 3.70% Series I Senior Notes due October 30, 2027,
Identify Principal, interest and other amounts
And by Email: treasppbkoffice@genworth.com
Fax: (804) 662-7777


(2) Address for notices with respect to corporate actions, including payments
and prepayments and written confirmation of each such payment or prepayment,
including interest payment and prepayment, redemptions, premiums, make wholes,
and fees:


Genworth Financial, Inc.
Account: Genworth Life Insurance Company
3001 Summer Street, 4th Floor
Stamford, CT 06905
Attn: Private Placements
Telephone No.: (203) 708-3300
Fax No.: (203) 708-3308


With electronic copy, if available to: GNWInvestmentsOperations@genworth.com


Additional copy to:


The Depository Trust Co
Income Collection Department
P.O. Box 19266
Newark, NJ 07195
Attn: Income Collection Department
Ref: GLIC LILTCNEW Account 364781; CUSIP/PPN: 372460 C#0, 3.70% Series I Senior
Notes due October 30, 2027
Contact: Purisima Teylan – (718) 315-3035





S-B-99
    

--------------------------------------------------------------------------------





(3) Address for all other notices and communications including original note
agreement, conformed copy of the note agreement, amendment requests, financial
statements and other general information to:


Genworth Financial, Inc.
Account: Genworth Life Insurance Company
3001 Summer Street, 4th Floor
Stamford, CT 06905
Attn: Private Placements
Telephone No.: (203) 708-3300
Fax No.: (203) 708-3308


With electronic copy, if available to: GNW.privateplacements@genworth.com


(4) Address for physical delivery of the Note:


The Depository Trust Co
570 Washington Blvd
BNY Mellon/Branch Deposit Dept 5th FLR
Jersey City, NJ 07310
Ref: GLIC/LILTCNEW Account # 364781


Copy to Michael Shepherd (Michael.Shepherd@genworth.com)


(5) Nominee: HARE & CO., LLC


(6) Tax Identification No.: 91-6027719





S-B-100
    

--------------------------------------------------------------------------------







Name and Address of Purchaser
Tranche
Principal
Amount of Notes to be Purchased
AMERICAN UNITED LIFE INSURANCE COMPANY
One American Square, Suite 1017
Post Office Box 368
Indianapolis, IN 46206


Series I
$5,000,000


(1) Payment of principal and interest on the note(s) shall be made in
immediately available funds by wire transfer to the following bank account:


Bank of New York
ABA #: 021000018
Credit Account: GLA111566
Account Name: American United Life Insurance Company
Account #: 186683
P & I, etc. Breakdown: (Insert)
Re: (CUSIP/PPN: 372460 C#0 and Genuine Parts Company)


Payments should contain sufficient information to identify the breakdown of
principal, interest, etc. and should identify the full description of the
note(s) and the payment date.


(2) Address for all notices:


American United Life Insurance Company
Attn: Mike Bullock, Securities Department
One American Square, Suite 1017
Post Office Box 368
Indianapolis, IN 46206
mike.bullock@oneamerica.com


(3) Address for physical delivery of Notes:


The Depository Trust Company
Attn: BNY Mellon/Branch Deposit Dept.
Acct # 186683 American United Life Ins. Co.
570 Washington Blvd. – 5th Floor
Jersey City, NJ 07310


Copy to Mike Bullock (mike.bullock@oneamerica.com)


(4) Nominee: None
(5) Tax Identification No.: 35-0145825



S-B-101
    

--------------------------------------------------------------------------------







Name and Address of Purchaser
Tranche
Principal
Amount of Notes to be Purchased
THE STATE LIFE INSURANCE COMPANY
One American Square, Suite 1017
Post Office Box 368
Indianapolis, IN 46206


Series I
$5,000,000


(1) Payment of principal and interest on the note(s) shall be made in
immediately available funds by wire transfer to the following bank account:


Bank of New York
ABA #: 021000018
Credit Account: GLA111566
Account Name: The State Life Insurance Company
Account #: 343761
P & I, etc. Breakdown: (Insert)
Re: (CUSIP/PPN: 372460 C#0 and Genuine Parts Company)


Payments should contain sufficient information to identify the breakdown of
principal, interest, etc. and should identify the full description of the
note(s) and the payment date.


(2) Address for all post-closing notices:


American United Life Insurance Company
Attn: Mike Bullock, Securities Department
One American Square, Suite 1017
Post Office Box 368
Indianapolis, IN 46206
mike.bullock@oneamerica.com


(3) Address for physical delivery of Notes:


The Depository Trust Company
Attn: BNY Mellon/Branch Deposit Dept.
Acct # 343761 State Life, c/o AUL
570 Washington Blvd. – 5th Floor
Jersey City, NJ 07310


With copy to Mike Bullock (mike.bullock@oneamerica.com)


(4) Nominee: None
(5) Tax Identification No.: 35-0684263



S-B-102
    

--------------------------------------------------------------------------------









NAME AND ADDRESS OF PURCHASER
Tranche
Principal
Amount of Notes to be Purchased
CUMIS INSURANCE SOCIETY, INC.
DS-PrivatePlacements@cunamutual.com


Series I
$3,000,000


(1) All scheduled payments of principal and interest by wire transfer of
immediately available funds:


ABA: 011000028
Bank: State Street Bank
Account Name: CUMIS INSURANCE SOCIETY, INC.
DDA #: 1658-736-2
Reference Fund: ZT1i
Nominee Name: TURNJETTY & CO
CUMIS Insurance Society, Inc. Tax ID#: 39-0972608
TURNJETTY & CO Tax ID#: 02-0558136


(2) Address for all notices of payment, wires, audit confirmation, compliance
and financials:


DS-PrivatePlacements@cunamutual.com


(3) Address for all legal communication to:


DS-PrivatePlacements@cunamutual.com
Paul.Barbato@cunamutual.com


(4) Address for physical delivery of the Note:


DTCC
Newport Office Center
570 Washington Blvd
Jersey City, NJ 07310
5th Floor/NY Window/Robert Mendez
FBO: State Street Bank &Trust for ZT1i


(5) Nominee: TURNJETTY & CO


(6) Tax Identification No.: 39-0972608 (CUMIS Insurance Society, Inc.)
& 02-0558136
(TURNJETTY & CO)





S-B-103
    

--------------------------------------------------------------------------------







Name and Address of Purchaser
Tranche
Principal
Amount of Notes to be Purchased
CMFG LIFE INSURANCE COMPANY
DS-PrivatePlacements@cunamutual.com


Series K
€5,000,000
(1) All scheduled payments of principal and interest by wire transfer of
immediately available funds:


BIC: SBOSGB2XXXX
Bank: State Street Bank
Account Number: ZT1EEUR01
Account Name: CMFG Life Insurance Company
REFERENCE FUND: ZT1E
Nominee Name: TURNKEYS & CO
CMFG Life Insurance Company TAX ID#: 39-0230590
TURNKEYS & CO TAX ID#: 03-0400481
*Please do not use nominee name in jurisdiction where withholding tax problem.
UK Passport Treaty #: 13/C/312672/DTTP


(2) Address for all notices of payment, wires, audit confirmation, compliance
and financials:


DS-PrivatePlacements@cunamutual.com


(3) Address for all legal communication:


DS-PrivatePlacements@cunamutual.com
Paul.Barbato@cunamutual.com


(4) Address for physical delivery of the Note:


DTCC
Newport Office Center
570 Washington Blvd
Jersey City, NJ 07310
5th Floor/NY Window/Robert Mendez
FBO: State Street Bank &Trust for ZT1E


(5) Nominee: TURNKEYS & CO


(6) Tax Identification No.: 39-0230590 (CMFG Life Insurance Company.)
& 03-0400481
(TURNKEYS & CO)



S-B-104
    

--------------------------------------------------------------------------------









Name and Address of Purchaser
Tranche
Principal
Amount of Notes to be Purchased
AMERICAN EQUITY INVESTMENT LIFE INSURANCE COMPANY
6000 Westown Parkway
West Des Moines, IA 50266


Series I
$7,000,000


(1) All scheduled payments of principal and interest by wire transfer of
immediately available funds:


Bank Name: State Street Bank & Trust Company
Bank BIC/SWIFT Code SBOSUS3CXXX
ABA Routing #: 011000028
Account Number: 00076026
Account Name: American Equity Investment Life Insurance Company (BEV3)
Reference Info: (See instructions below)


With sufficient information to identify the source and application of such funds
including PPN#: 372460 C#0, security description, interest rate, maturity date
and whether payment is of principal, interest, make whole amount or otherwise.
For all payments other than scheduled payments of principal and interest, the
Company shall seek instructions from the holder, and in the absence of
instructions to the contrary, will make such payments to the account and in the
manner set forth above.


(2) All notices and communications (other than payment and legal):


American Equity Investment Life Insurance Company
Investment-Private Placements
6000 Westown Parkway
West Des Moines, IA 50266
Attention: Compliance Monitoring
Email: Compliance.PrivatePlacements@American-Equity.com


(3) All notices and communications (legal):


American Equity Investment Life Insurance Company
Investment-Private Placements
6000 Westown Parkway
West Des Moines, IA 50266
Attention: Legal Monitoring
Email: Legal.PrivatePlacements@American-Equity.com





S-B-105
    

--------------------------------------------------------------------------------





(4) All notices and communications regarding payment transactions (payment):


Email: AssetAdmin.PrivatePlacements@American-Equity.com
Attention: Mark Kooienga
Phone (515) 273-3576


(5) Address for Audit Requests:


Soft copy to: AuditConfirms.PrivatePlacements@American-Equity.com


Hard copy to:


American Equity Investment Life Insurance Company
Investment-Private Placements
6000 Westown Parkway
West Des Moines, IA 50266
Attention: AuditConfirms


(6) Address for physical delivery of Note:


Depository Trust and Clearing Corporation
Newport Office Center
570 Washington Blvd
Jersey City, NJ 07310
5th Floor (NY Window-Robert Mendez)
FBO: State Street Bank & Trust Company for account BEV3
Ref: PPN: 372460 C#0, 3.70% Series I Senior Notes due October 30, 2027


Copy to Jeff Fossell (jfossell@american-equity.com)


(7) Nominee: Chimefish & Co


(8) Tax Identification No.: 65-1186810 (Chimefish & Co) and 42-1153896 (American
Equity Investment Life Insurance Company)


 





S-B-106
    

--------------------------------------------------------------------------------







Name and Address of Purchaser
Tranche
Principal
Amount of Notes to be Purchased
MODERN WOODMEN OF AMERICA
1701 First Avenue
Rock Island, IL 61201


Series I
$5,000,000


(1) All payments on account of Notes held by such Purchaser shall be made by
wire transfer of immediately available funds for credit to:


The Northern Trust Company
50 South LaSalle Street
Chicago, IL 60675
ABA No. 071-000-152
Account Name: Modern Woodmen of America
Account No. 84352


Each such wire transfer shall set forth the name of the Company, the full title
(3.70% Series I Senior Notes due October 30, 2027) of the Notes, a reference to
PPN No.: 372460 C#0 and the due date and application (as among principal,
premium, interest, etc.) of the payment being made.


(2) Address for all notices relating to payments:


Modern Woodmen of America
Attn: Investment Accounting Department
1701 First Avenue
Rock Island, IL 61201
Fax: (309) 793-5688


(3) Address for all other communications and notices:


Modern Woodmen of America
Attn: Investment Department
1701 First Avenue
Rock Island, IL 61201
investments@modern-woodmen.org
Fax: (309) 793-5574


(4) Address for physical delivery of the Note:


Modern Woodmen of America
Attn:  Doug Pannier
1701 First Avenue
Rock Island, IL 61201


(5) Nominee: None





S-B-107
    

--------------------------------------------------------------------------------





(6) Tax Identification No.:36-1493430





CH2\20191655.4




S-B-108
    

--------------------------------------------------------------------------------






CHANGES IN CORPORATE STRUCTURE
None.


SCHEDULE 4.9
(to Note Purchase Ageement)
    

--------------------------------------------------------------------------------






DISCLOSURE MATERIALS
None.




SCHEDULE 5.3
(to Note Purchase Ageement)
    

--------------------------------------------------------------------------------






SUBSIDIARIES OF THE COMPANY AND
OWNERSHIP OF SUBSIDIARY STOCK


Name
%
Owned
Jurisdiction of
Incorporation
BALKAMP, INC.
100.0
%
INDIANA
EIS, INC.
100.0
%
GEORGIA
EIS DOMINICAN REPUBLIC, LLC
100.0
%
GEORGIA
GPC FINANCE COMPANY
100.0
%
DELAWARE
GPC PROCUREMENT COMPANY
100.0
%
GEORGIA
NATIONAL AUTOMOTIVE PARTS ASSOCIATION
100.0
%
MICHIGAN
MOTION INDUSTRIES, INC.
100.0
%
DELAWARE
S.P. RICHARDS COMPANY
100.0
%
GEORGIA
SPR PROCUREMENT COMPANY
100.0
%
GEORGIA
SHUSTER CORPORATION
100.0
%
GEORGIA
1ST CHOICE AUTO PARTS, INC.
51.0
%
GEORGIA
GPC MEXICO, S.A. de C.V.
100.0
%
PUEBLA, MEXICO
GRUPO AUTO TODO S.A. de C.V.
100.0
%
PUEBLA, MEXICO
COMSERES de MEXICO, S. de R.L. de C.V.
100.0
%
GUADALAJARA, JALISCO, MEXICO
EIS HOLDINGS (CANADA) INC.
100.0
%
BRITISH COLUMBIA, CANADA
POLIFIBRA CANADA (1987) INC.
100.0
%
ONTARIO, CANADA
MOTION INDUSTRIES (CANADA), INC.
100.0
%
OTTAWA, ONTARIO
MOTION — MEXICO, S. de R.L. de C.V.
100.0
%
GUADALAJARA, MEXICO
S. P. RICHARDS CO. CANADA INC.
100.0
%
BRITISH COLUMBIA, CANADA
UAP INC.
100.0
%
QUEBEC, CANADA
GARANAT INC.
100.0
%
FEDERAL, CANADA
UAPRO INC.
100.0
%
FEDERAL, CANADA
UNITED AUTO PARTS (Eastern) LTD.
100.0
%
ONTARIO, CANADA
SERVICES FINANCIERS UAP INC.
100.0
%
QUEBEC, CANADA
WTC PARTS CANADA
100.0
%
FEDERAL, CANADA
PIECES DE CAMION DE LA BEAUCE
90.0
%
QUEBEC, CANADA
GPC GLOBAL SOURCING LIMITED
100.0
%
HONG KONG, CHINA
GENUINE PARTS SOURCING (SHENZHEN) COMPANY LIMITED
100.0
%
SHENZHEN, CHINA
ALTROM CANADA CORP.
100.0
%
BRITISH COLUMBIA, CANADA
EIS-GPC SERVICIOS de MEXICO, S. de R.L. de C.V.
100.0
%
GUADALAJARA, JALISCO, MEXICO
MOTOR PARTS OF CARROLL COUNTY, INC.
75.8
%
MARYLAND
POTOMAC AUTO PARTS, INC.
79.0
%
MARYLAND
REISTERSTOWN AUTO PARTS, INC.
79.0
%
MARYLAND
WILLIAMSPORT AUTOMOTIVE, INC.
79.0
%
PENNSYLVANIA
AST BEARINGS LLC
100.0
%
DELAWARE
GPC GLOBAL HOLDINGS B.V.
100.0
%
AMSTERDAM, THE NETHERLANDS
GPC ASIA PACIFIC HOLDINGS COOPERATIEF U.A.
100.0
%
AMSTERDAM, THE NETHERLANDS
GPC ASIA PACIFIC HOLDINGS PTY LTD
100.0
%
VICTORIA, AUSTRALIA
GPC ASIA PACIFIC ACQUISITION CO PTY LTD
100.0
%
VICTORIA, AUSTRALIA
GPC ASIA PACIFIC GROUP PTY LTD
100.0
%
VICTORIA, AUSTRALIA
GPC ASIA PACIFIC PTY LTD
100.0
%
VICTORIA, AUSTRALIA
GPC ASIA PACIFIC LIMITED
100.0
%
NEW ZEALAND
AUTOPARTES NAPA MEXICO, S. de R.L. de C.V.
100.0
%
PUEBLA, MEXICO
SUPPLY SOURCE ENTERPRISES, INC.
100.0
%
GEORGIA
IMPACT PRODUCTS LLC
100.0
%
DELAWARE
GPIC LLC
100.0
%
GEORGIA
GPIC CANADA LP
100.0
%
ALBERTA, CANADA
GPC ASIA PACIFIC LLC
100.0
%
GEORGIA



SCHEDULE 5.4
(to Note Purchase Agreement)
    

--------------------------------------------------------------------------------





THE SAFETY ZONE, LLC
100.0
%
CONNECTICUT
THE SAFETY ZONE (CANADA), ULC
100.0
%
NOVA SCOTIA, CANADA
GPC ASIA PACIFIC INDUSTRIAL HOLDINGS PTY LTD
100.0
%
AUSTRALIA
GPC EUROPE ACQUISITION CO. LIMITED
100.0
%
UNITED KINGDOM







Schedule 5.4-2
    

--------------------------------------------------------------------------------






FINANCIAL STATEMENTS
1.
Consolidated balance sheets of the Company and its Subsidiaries as at December
31, 2013, December 31, 2014, December 31, 2015 and December 31, 2016 and
consolidated statements of income, changes in shareholders’ equity and cash
flows of the Company and its Subsidiaries for each fiscal year ending on such
dates, all reported on by the Company’s independent certified public
accountants.

2.
Consolidated balance sheets of the Company and its Subsidiaries as at March 31,
2017 and June 30, 2017 and consolidated statements of income and cash flows of
the Company and its Subsidiaries for each fiscal quarter ending on such dates
for the portion of the fiscal year ending as at the last day of each such fiscal
quarter.





SCHEDULE 5.5
(to Note Purchase Ageement)
    

--------------------------------------------------------------------------------






EXISTING INDEBTEDNESS
(as of October 30, 2017)
Private Debt
Obligor
Due Date
Amount
Collateral
Guaranteed
Drawn Amounts
Series F
Genuine Parts Company
December 2, 2023
$250,000,000
None
No
$250,000,000.00
Series G
Genuine Parts Company
July 29, 2021
$50,000,000
None
No
$50,000,000.00
Series H
Genuine Parts Company
November 30, 2026
$250,000,000
None
No
$250,000,000.00
Amended and Restated Syndicated Facility Agreement
Genuine Parts Company
October 30, 2022
$2,600,000,000
None
No
$1,950,000,000.00
Syndicated Facility Agreement
Coler GmbH & Co. KG
June 30, 2019
€60,000,000
Assets of Coler GmbH & Co. KG
Guaranteed by Alliance Automotive Germany GmbH
€17,000,000.00
Guarantees
Genuine Parts Company
 
$499,207,052.93
None
N/A
$499,207,052.93







SCHEDULE 5.15
(to Note Purchase Ageement)
    

--------------------------------------------------------------------------------






ORIGINAL SWAP AGREEMENTS

1.    The Northwestern Mutual Life Insurance Company
Effective Date: October 30, 2017
Termination Date: October 30, 2024
Purchaser pays Euros fixed 1.40% semiannually 30/360 unadjusted; Purchaser
receives U.S. Dollars fixed 3.685% semiannually 30/360 unadjusted
Size: €80,000,000 v. U.S.$94,144,000 initial and final exchange.
2.    The Northwestern Mutual Life Insurance Company
Effective Date: October 30, 2017
Termination Date: October 30, 2027
Purchaser pays Euros fixed 1.81% semiannually 30/360 unadjusted; Purchaser
receives U.S. Dollars fixed 3.896% semiannually 30/360 unadjusted
Size: €21,000,000 v. U.S.$24,712,800 initial and final exchange.
3.    The Northwestern Mutual Life Insurance Company
Effective Date: October 30, 2017
Termination Date: October 30, 2029
Purchaser pays Euros fixed 2.02% semiannually 30/360 unadjusted; Purchaser
receives U.S. Dollars fixed 3.99825% semiannually 30/360 unadjusted
Size: €25,000,000 v. U.S.$29,435,000 initial and final exchange.
4.     The Northwestern Mutual Life Insurance Company
Effective Date: October 30, 2017
Termination Date: October 30, 2032
Purchaser pays Euros fixed 2.32% semiannually 30/360 unadjusted; Purchaser
receives U.S. Dollars fixed 4.175% semiannually 30/360 unadjusted
Size: €25,000,000 v. U.S.$29,435,000 initial and final exchange.




SCHEDULE 8.6(B)
(to Note Purchase Ageement)
    

--------------------------------------------------------------------------------






1.    Metropolitan Life Insurance Company
Effective Date: October 30, 2017
Termination Date: October 30, 2027
Purchaser pays Euros fixed 1.81% semiannually 30/360 unadjusted, following;
Purchaser receives U.S. Dollars fixed 3.90% semiannually 30/360 unadjusted,
following
Size: €13,700,000 v. U.S.$16,127,640 initial and final exchange.
2.    Metropolitan Life Insurance Company
Effective Date: October 30, 2017
Termination Date: October 30, 2029
Purchaser pays Euros fixed 2.02% semiannually 30/360 unadjusted, following;
Purchaser receives U.S. Dollars fixed 4.00% semiannually 30/360 unadjusted,
following
Size: €21,800,000 v. U.S.$25,662,960 initial and final exchange.
3.    Metropolitan Life Insurance Company
Effective Date: October 30, 2017
Termination Date: October 30, 2032
Purchaser pays Euros fixed 2.32% semiannually 30/360 unadjusted, following;
Purchaser receives U.S. Dollars fixed 4.06% semiannually 30/360 unadjusted,
following
Size: €21,800,000 v. U.S.$25,662,960 initial and final exchange.
4.    MetLife KK
Effective Date: October 30, 2017
Termination Date: October 30, 2029
Purchaser pays Euros fixed 2.02% semiannually 30/360 unadjusted, following;
Purchaser receives U.S. Dollars fixed 4.735% semiannually 30/360 unadjusted,
following
Size: €17,800,000 v. U.S.$26,753,400 initial and final exchange.
5.    MetLife KK
Effective Date: October 30, 2017


S-8.6(b)-2
    

--------------------------------------------------------------------------------





Termination Date: October 30, 2029
Purchaser pays Euros fixed 2.02% semiannually 30/360 unadjusted, following;
Purchaser receives U.S. Dollars fixed 3.905% semiannually 30/360 unadjusted,
following
Size: €17,900,000 v. U.S.$21,064,720 initial and final exchange.
6.    MetLife KK
Effective Date: October 30, 2017
Termination Date: October 30, 2032
Purchaser pays Euros fixed 2.32% semiannually 30/360 unadjusted, following;
Purchaser receives U.S. Dollars fixed 4.966% semiannually 30/360 unadjusted,
following
Size: €17,800,000 v. U.S.$26,753,400 initial and final exchange.
7.    MetLife KK
Effective Date: October 30, 2017
Termination Date: October 30, 2032
Purchaser pays Euros fixed 2.32% semiannually 30/360 unadjusted, following;
Purchaser receives U.S. Dollars fixed 4.06% semiannually 30/360 unadjusted,
following
Size: €17,900,000 v. U.S.$21,064,720 initial and final exchange.
8.    Brighthouse Life Insurance Company
Effective Date: October 30, 2017
Termination Date: October 30, 2027
Purchaser pays Euros fixed 1.81% semiannually 30/360 unadjusted, following;
Purchaser receives U.S. Dollars fixed 3.90% semiannually 30/360 unadjusted,
following
Size: €5,900,000 v. U.S.$6,945,480 initial and final exchange.
9.    Brighthouse Life Insurance Company
Effective Date: October 30, 2017
Termination Date: October 30, 2029
Purchaser pays Euros fixed 2.02% semiannually 30/360 unadjusted, following;
Purchaser receives U.S. Dollars fixed 4.00% semiannually 30/360 unadjusted,
following


S-8.6(b)-3
    

--------------------------------------------------------------------------------





Size: €6,100,000 v. U.S.$7,180,920 initial and final exchange.
10.    Brighthouse Life Insurance Company
Effective Date: October 30, 2017
Termination Date: October 30, 2032
Purchaser pays Euros fixed 2.32% semiannually 30/360 unadjusted, following;
Purchaser receives U.S. Dollars fixed 4.1675% semiannually 30/360 unadjusted,
following
Size: €6,100,000 v. U.S.$7,180,920 initial and final exchange.


S-8.6(b)-4
    

--------------------------------------------------------------------------------






1.    Massachusetts Mutual Life Insurance Company
Effective Date: October 30, 2017
Termination Date: October 30, 2027
Purchaser pays Euros fixed 1.81% semiannually 30/360 unadjusted; Purchaser
receives U.S. Dollars fixed 3.902% semiannually 30/360 unadjusted
Size: €100,000,000 v. U.S.$117,680,000 initial and final exchange.




S-8.6(b)-5
    

--------------------------------------------------------------------------------






1.    Nationwide Life Insurance Company
Effective Date: October 30, 2017
Termination Date: October 30, 2024
Purchaser pays Euros fixed 1.40% semiannually 30/360 unadjusted, following;
Purchaser receives U.S. Dollars fixed 3.6717% semiannually 30/360 unadjusted,
following
Size: €30,000,000 v. U.S.$35,328,000 initial and final exchange.
2.    Nationwide Life Insurance Company
Effective Date: October 30, 2017
Termination Date: October 30, 2027
Purchaser pays Euros fixed 1.81% semiannually 30/360 unadjusted, following;
Purchaser receives U.S. Dollars fixed 3.8929% semiannually 30/360 unadjusted,
following
Size: €25,000,000 v. U.S.$29,440,000 initial and final exchange.




S-8.6(b)-6
    

--------------------------------------------------------------------------------






1.    Prudential Retirement Insurance and Annuity Company
Effective Date: October 30, 2017
Termination Date: October 30, 2024
Purchaser pays Euros fixed 1.40% semiannually 30/360 unadjusted; Purchaser
receives U.S. Dollars fixed 3.61% semiannually 30/360 unadjusted
Size: €50,000,000 v. U.S.$58,850,000 initial and final exchange.




S-8.6(b)-7
    

--------------------------------------------------------------------------------






1.    Connecticut General Life Insurance Company
Effective Date: October 30, 2017
Termination Date: October 30, 2024
Purchaser pays Euros fixed 1.40% semiannually 30/360 unadjusted, following;
Purchaser receives U.S. Dollars fixed 3.663% semiannually 30/360 unadjusted,
following
Size: €7,000,000 v. U.S.$8,240,400 initial and final exchange.
2.    Connecticut General Life Insurance Company
Effective Date: October 30, 2017
Termination Date: October 30, 2027
Purchaser pays Euros fixed 1.81% semiannually 30/360 unadjusted, following;
Purchaser receives U.S. Dollars fixed 3.8875% semiannually 30/360 unadjusted,
following
Size: €6,000,000 v. U.S.$7,065,000 initial and final exchange.
3.    CIGNA Health and Life Insurance Company
Effective Date: October 30, 2017
Termination Date: October 30, 2024
Purchaser pays Euros fixed 1.40% semiannually 30/360 unadjusted, following;
Purchaser receives U.S. Dollars fixed 3.663% semiannually 30/360 unadjusted,
following
Size: €18,000,000 v. U.S.$21,189,600 initial and final exchange.
4.    CIGNA Health and Life Insurance Company
Effective Date: October 30, 2017
Termination Date: October 30, 2027
Purchaser pays Euros fixed 1.81% semiannually 30/360 unadjusted, following;
Purchaser receives U.S. Dollars fixed 3.8875% semiannually 30/360 unadjusted,
following
Size: €17,000,000 v. U.S.$20,017,500 initial and final exchange.




S-8.6(b)-8
    

--------------------------------------------------------------------------------






1.    Voya Retirement Insurance and Annuity Company
Effective Date: October 30, 2017
Termination Date: October 30, 2024
Purchaser pays Euros fixed 1.40% semiannually 30/360 unadjusted; Purchaser
receives U.S. Dollars fixed 3.678% semiannually 30/360 unadjusted
Size: €17,300,000 v. U.S.$20,374,210 initial and final exchange.
2.    Voya Insurance and Annuity Company
Effective Date: October 30, 2017
Termination Date: October 30, 2024
Purchaser pays Euros fixed 1.40% semiannually 30/360 unadjusted; Purchaser
receives U.S. Dollars fixed 3.678% semiannually 30/360 unadjusted
Size: €10,300,000 v. U.S.$12,130,310 initial and final exchange.
3.    ReliaStar Life Insurance Company
Effective Date: October 30, 2017
Termination Date: October 30, 2024
Purchaser pays Euros fixed 1.40% semiannually 30/360 unadjusted; Purchaser
receives U.S. Dollars fixed 3.678% semiannually 30/360 unadjusted
Size: €2,200,000 v. U.S.$2,590,940 initial and final exchange.
4.    ReliaStar Life Insurance Company of New York
Effective Date: October 30, 2017
Termination Date: October 30, 2024
Purchaser pays Euros fixed 1.40% semiannually 30/360 unadjusted; Purchaser
receives U.S. Dollars fixed 3.678% semiannually 30/360 unadjusted
Size: €100,000 v. U.S.$117,770 initial and final exchange.
5.    Security Life of Denver Insurance Company
Effective Date: October 30, 2017


S-8.6(b)-9
    

--------------------------------------------------------------------------------





Termination Date: October 30, 2024
Purchaser pays Euros fixed 1.40% semiannually 30/360 unadjusted; Purchaser
receives U.S. Dollars fixed 3.678% semiannually 30/360 unadjusted
Size: €100,000 v. U.S.$117,770 initial and final exchange.




S-8.6(b)-10
    

--------------------------------------------------------------------------------






1.    Pacific Life Insurance Company
Effective Date: October 30, 2017
Termination Date: November 1, 2027
Purchaser pays Euros fixed 1.81% semiannually 30/360 unadjusted, following;
Purchaser receives U.S. Dollars fixed 3.8900% semiannually 30/360 unadjusted,
following
Size: €30,000,000 v. U.S.$35,322,000 initial and final exchange.




S-8.6(b)-11
    

--------------------------------------------------------------------------------






1.    Athene Annuity and Life Company
Effective Date: October 30, 2017
Termination Date: October 30, 2029
Purchaser pays Euros fixed 2.020% semiannually 30/360 unadjusted, following;
Purchaser receives U.S. Dollars fixed 3.998% semiannually 30/360 unadjusted,
following
Size: €15,000,000 v. U.S.$17,647,500 initial and final exchange.
2.    Athene Annuity and Life Company
Effective Date: October 30, 2017
Termination Date: October 30, 2029
Purchaser pays Euros fixed 2.020% semiannually 30/360 unadjusted, following;
Purchaser receives U.S. Dollars fixed 4.001% semiannually 30/360 unadjusted,
following
Size: €15,000,000 v. U.S.$17,658,000 initial and final exchange.




S-8.6(b)-12
    

--------------------------------------------------------------------------------






1.    The Lincoln National Life Insurance Company
Effective Date: October 30, 2017
Termination Date: October 30, 2027
Purchaser pays Euros fixed 1.810% semiannually 30/360 unadjusted, following;
Purchaser receives U.S. Dollars fixed 3.90400% semiannually 30/360 unadjusted,
following
Size: €25,000,000 v. U.S.$29,425,000 initial and final exchange.




S-8.6(b)-13
    

--------------------------------------------------------------------------------






1.    Mutual of Omaha Insurance Company
Effective Date: October 30, 2017
Termination Date: October 30, 2029
Purchaser pays Euros fixed 2.02% semiannually 30/360 unadjusted; Purchaser
receives U.S. Dollars fixed 3.9975% semiannually 30/360 unadjusted
Size: €5,000,000 v. U.S.$5,889,000 initial and final exchange.
2.    United of Omaha Life Insurance Company
Effective Date: October 30, 2017
Termination Date: October 30, 2024
Purchaser pays Euros fixed 1.40% semiannually 30/360 unadjusted; Purchaser
receives U.S. Dollars fixed 3.672% semiannually 30/360 unadjusted
Size: €10,000,000 v. U.S.$11,778,000 initial and final exchange.
3.    United of Omaha Life Insurance Company
Effective Date: October 30, 2017
Termination Date: November 1, 2032
Purchaser pays Euros fixed 2.32% semiannually 30/360 unadjusted; Purchaser
receives U.S. Dollars fixed 4.16% semiannually 30/360 unadjusted
Size: €10,000,000 v. U.S.$11,778,000 initial and final exchange.




S-8.6(b)-14
    

--------------------------------------------------------------------------------






1.    CMFG Life Insurance Company
Effective Date: October 30, 2017
Termination Date: October 30, 2027
Purchaser pays Euros fixed 1.81% semiannually 30/360 unadjusted, following;
Purchaser receives U.S. Dollars fixed 3.9025% semiannually 30/360 unadjusted,
following
Size: €5,000,000 v. U.S.$5,887,500 initial and final exchange.
CH2\20201336.2




S-8.6(b)-15
    

--------------------------------------------------------------------------------






FORM OF SERIES I NOTE
GENUINE PARTS COMPANY
3.70% SERIES I SENIOR NOTE DUE OCTOBER 30, 2027
No. RI ‑___                                                            , 20
U.S.$________                                 PPN: 372460 C#0
FOR VALUE RECEIVED, the undersigned, GENUINE PARTS COMPANY (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Georgia, hereby promises to pay to _____________________, or registered assigns,
the principal sum of ________________ U.S. DOLLARS (U.S.$__________) (or so much
thereof as shall not have been paid) on October 30, 2027 (the “Maturity Date”),
with interest (computed on the basis of a 360-day year of twelve 30-day months)
(a) on the unpaid balance thereof at the rate of 3.70% per annum from the date
hereof, payable semiannually on April 30 and October 30 of each year, commencing
with the April 30 or October 30 next succeeding the date hereof, and on the
Maturity Date, until the principal amount hereof shall have become due and
payable, and (b) to the extent permitted by law, (i) on any overdue payment of
interest and (ii) during the continuance of an Event of Default, on such unpaid
balance and on any overdue payment of any Excess Leverage Fee or Make-Whole
Amount, at a rate per annum from time to time equal to the greater of (1) 5.70%
or (2) 2.00% over the rate of interest publicly announced by JPMorgan Chase
Bank, N.A. from time to time in New York, New York as its “base” or “prime”
rate, payable semiannually as aforesaid (or, at the option of the registered
holder hereof, on demand).
Payments of principal of, and interest on, and any Excess Leverage Fee or
Make-Whole Amount payable with respect to, this Note are to be made in lawful
money of the United States of America to the registered holder hereof at the
address shown in the register maintained by the Company for such purpose or at
such other place as the holder hereof shall designate to the Company in writing.
This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to a Note Purchase Agreement, dated as of October 30, 2017 (as amended
from time to time, the “Note Purchase Agreement”), among the Company and the
Purchasers named therein and is entitled to the benefits thereof. Each holder of
this Note will be deemed, by its acceptance hereof, to have (i) agreed to the
confidentiality provisions set forth in Section 20 of the Note Purchase
Agreement and (ii) made the representations set forth in Section 6 of the Note
Purchase Agreement. Unless otherwise indicated, capitalized terms used in this
Note shall have the respective meanings ascribed to such terms in the Note
Purchase Agreement.
As provided in the Note Purchase Agreement, this Note is subject to prepayment,
in whole or from time to time in part, on the terms specified in the Note
Purchase Agreement.
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written


EXHIBIT 1(I)
(to Note Purchase Agreement)
    

--------------------------------------------------------------------------------





instrument of transfer duly executed, by the registered holder hereof or such
holder’s attorney duly authorized in writing, a new Note for a like principal
amount will be issued to, and registered in the name of, the transferee. Prior
to due presentment for registration of transfer, the Company may treat the
Person in whose name this Note is registered as the owner hereof for the purpose
of receiving payment and for all other purposes, and the Company shall not be
affected by any notice to the contrary.
In case an Event of Default shall occur and be continuing, the principal of this
Note may be declared or otherwise become due and payable in the manner, at the
price (including any applicable Make-Whole Amount) and with the effect provided
in the Note Purchase Agreement.
THIS NOTE AND THE NOTE PURCHASE AGREEMENT ARE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW
YORK EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD
PERMIT THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH STATE.
GENUINE PARTS COMPANY
By: /s/ Charles A. Chesnutt
Name: Charles A. Chesnutt
Title: Senior Vice President and Treasurer




EXHIBIT 1(I)-2
    

--------------------------------------------------------------------------------






FORM OF SERIES J NOTE
GENUINE PARTS COMPANY
1.40% SERIES J SENIOR NOTE DUE OCTOBER 30, 2024
No. RJ ‑___                                                            , 20
€________                                     PPN: 372460 D*3
FOR VALUE RECEIVED, the undersigned, GENUINE PARTS COMPANY (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Georgia, hereby promises to pay to _____________________, or registered assigns,
the principal sum of ________________ EUROS (€__________) (or so much thereof as
shall not have been paid) on October 30, 2024 (the “Maturity Date”), with
interest (computed on the basis of a 360-day year of twelve 30-day months) (a)
on the unpaid balance thereof at the rate of 1.40% per annum from the date
hereof, payable semiannually on April 30 and October 30 of each year, commencing
with the April 30 or October 30 next succeeding the date hereof, and on the
Maturity Date, until the principal amount hereof shall have become due and
payable, and (b) to the extent permitted by law, (i) on any overdue payment of
interest and (ii) during the continuance of an Event of Default, on such unpaid
balance and on any overdue payment of any Excess Leverage Fee, Make-Whole Amount
or Net Loss, at a rate per annum from time to time equal to the greater of (1)
3.40% or (2) 2.00% over the rate of interest publicly announced by JPMorgan
Chase Bank, N.A. from time to time in Frankfurt, Germany as its “base” or
“prime” rate, payable semiannually as aforesaid (or, at the option of the
registered holder hereof, on demand).
Payments of principal of, and interest on, and any Excess Leverage Fee,
Make-Whole Amount or Net Loss payable with respect to, this Note are to be made
in Euros to the registered holder hereof at the address shown in the register
maintained by the Company for such purpose or at such other place as the holder
hereof shall designate to the Company in writing.
This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to a Note Purchase Agreement, dated as of October 30, 2017 (as amended
from time to time, the “Note Purchase Agreement”), among the Company and the
Purchasers named therein and is entitled to the benefits thereof. Each holder of
this Note will be deemed, by its acceptance hereof, to have (i) agreed to the
confidentiality provisions set forth in Section 20 of the Note Purchase
Agreement and (ii) made the representations set forth in Section 6 of the Note
Purchase Agreement. Unless otherwise indicated, capitalized terms used in this
Note shall have the respective meanings ascribed to such terms in the Note
Purchase Agreement.
As provided in the Note Purchase Agreement, this Note is subject to prepayment,
in whole or from time to time in part, on the terms specified in the Note
Purchase Agreement.
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly


Exhibit 1(J)
(to Note Purchase Agreement)
    

--------------------------------------------------------------------------------





authorized in writing, a new Note for a like principal amount will be issued to,
and registered in the name of, the transferee. Prior to due presentment for
registration of transfer, the Company may treat the Person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Company shall not be affected by any notice to
the contrary.
In case an Event of Default shall occur and be continuing, the principal of this
Note may be declared or otherwise become due and payable in the manner, at the
price (including any applicable Make-Whole Amount and Net Loss) and with the
effect provided in the Note Purchase Agreement.
THIS NOTE AND THE NOTE PURCHASE AGREEMENT ARE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW
YORK EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD
PERMIT THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH STATE.
GENUINE PARTS COMPANY
By: /s/ Charles A. Chesnutt
Name: Charles A. Chesnutt
Title: Senior Vice President and Treasurer




EXHIBIT 1(J)-2
    

--------------------------------------------------------------------------------






FORM OF SERIES K NOTE
GENUINE PARTS COMPANY
1.81% SERIES K SENIOR NOTE DUE OCTOBER 30, 2027
No. RK ‑___                                                            , 20
€________                                     PPN: 372460 D@1
FOR VALUE RECEIVED, the undersigned, GENUINE PARTS COMPANY (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Georgia, hereby promises to pay to _____________________, or registered assigns,
the principal sum of ________________ EUROS (€__________) (or so much thereof as
shall not have been paid) on October 30, 2027 (the “Maturity Date”), with
interest (computed on the basis of a 360-day year of twelve 30-day months) (a)
on the unpaid balance thereof at the rate of 1.81% per annum from the date
hereof, payable semiannually on April 30 and October 30 of each year, commencing
with the April 30 or October 30 next succeeding the date hereof, and on the
Maturity Date, until the principal amount hereof shall have become due and
payable, and (b) to the extent permitted by law, (i) on any overdue payment of
interest and (ii) during the continuance of an Event of Default, on such unpaid
balance and on any overdue payment of any Excess Leverage Fee, Make-Whole Amount
or Net Loss, at a rate per annum from time to time equal to the greater of (1)
3.81% or (2) 2.00% over the rate of interest publicly announced by JPMorgan
Chase Bank, N.A. from time to time in Frankfurt, Germany as its “base” or
“prime” rate, payable semiannually as aforesaid (or, at the option of the
registered holder hereof, on demand).
Payments of principal of, and interest on, and any Excess Leverage Fee,
Make-Whole Amount or Net Loss payable with respect to, this Note are to be made
in Euros to the registered holder hereof at the address shown in the register
maintained by the Company for such purpose or at such other place as the holder
hereof shall designate to the Company in writing.
This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to a Note Purchase Agreement, dated as of October 30, 2017 (as amended
from time to time, the “Note Purchase Agreement”), among the Company and the
Purchasers named therein and is entitled to the benefits thereof. Each holder of
this Note will be deemed, by its acceptance hereof, to have (i) agreed to the
confidentiality provisions set forth in Section 20 of the Note Purchase
Agreement and (ii) made the representations set forth in Section 6 of the Note
Purchase Agreement. Unless otherwise indicated, capitalized terms used in this
Note shall have the respective meanings ascribed to such terms in the Note
Purchase Agreement.
As provided in the Note Purchase Agreement, this Note is subject to prepayment,
in whole or from time to time in part, on the terms specified in the Note
Purchase Agreement.
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly


EXHIBIT 1(K)
(to Note Purchase Agreement)
    

--------------------------------------------------------------------------------





authorized in writing, a new Note for a like principal amount will be issued to,
and registered in the name of, the transferee. Prior to due presentment for
registration of transfer, the Company may treat the Person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Company shall not be affected by any notice to
the contrary.
In case an Event of Default shall occur and be continuing, the principal of this
Note may be declared or otherwise become due and payable in the manner, at the
price (including any applicable Make-Whole Amount and Net Loss) and with the
effect provided in the Note Purchase Agreement.
THIS NOTE AND THE NOTE PURCHASE AGREEMENT ARE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW
YORK EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD
PERMIT THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH STATE.
GENUINE PARTS COMPANY
By: /s/ Charles A. Chesnutt
Name: Charles A. Chesnutt
Title: Senior Vice President and Treasurer




EXHIBIT 1(K)-2
    

--------------------------------------------------------------------------------






FORM OF SERIES L NOTE
GENUINE PARTS COMPANY
2.02% SERIES L SENIOR NOTE DUE OCTOBER 30, 2029
No. RL ‑___                                                            , 20
€________                                     PPN: 372460 D#9
FOR VALUE RECEIVED, the undersigned, GENUINE PARTS COMPANY (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Georgia, hereby promises to pay to _____________________, or registered assigns,
the principal sum of ________________ EUROS (€__________) (or so much thereof as
shall not have been paid) on October 30, 2029 (the “Maturity Date”), with
interest (computed on the basis of a 360-day year of twelve 30-day months) (a)
on the unpaid balance thereof at the rate of 2.02% per annum from the date
hereof, payable semiannually on April 30 and October 30 of each year, commencing
with the April 30 or October 30 next succeeding the date hereof, and on the
Maturity Date, until the principal amount hereof shall have become due and
payable, and (b) to the extent permitted by law, (i) on any overdue payment of
interest and (ii) during the continuance of an Event of Default, on such unpaid
balance and on any overdue payment of any Excess Leverage Fee, Make-Whole Amount
or Net Loss, at a rate per annum from time to time equal to the greater of (1)
4.02% or (2) 2.00% over the rate of interest publicly announced by JPMorgan
Chase Bank, N.A. from time to time in Frankfurt, Germany as its “base” or
“prime” rate, payable semiannually as aforesaid (or, at the option of the
registered holder hereof, on demand).
Payments of principal of, and interest on, and any Excess Leverage Fee,
Make-Whole Amount or Net Loss payable with respect to, this Note are to be made
in Euros to the registered holder hereof at the address shown in the register
maintained by the Company for such purpose or at such other place as the holder
hereof shall designate to the Company in writing.
This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to a Note Purchase Agreement, dated as of October 30, 2017 (as amended
from time to time, the “Note Purchase Agreement”), among the Company and the
Purchasers named therein and is entitled to the benefits thereof. Each holder of
this Note will be deemed, by its acceptance hereof, to have (i) agreed to the
confidentiality provisions set forth in Section 20 of the Note Purchase
Agreement and (ii) made the representations set forth in Section 6 of the Note
Purchase Agreement. Unless otherwise indicated, capitalized terms used in this
Note shall have the respective meanings ascribed to such terms in the Note
Purchase Agreement.
As provided in the Note Purchase Agreement, this Note is subject to prepayment,
in whole or from time to time in part, on the terms specified in the Note
Purchase Agreement.
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in


EXHIBIT 1(L)
(to Note Purchase Agreement)
    

--------------------------------------------------------------------------------





the name of, the transferee. Prior to due presentment for registration of
transfer, the Company may treat the Person in whose name this Note is registered
as the owner hereof for the purpose of receiving payment and for all other
purposes, and the Company shall not be affected by any notice to the contrary.
In case an Event of Default shall occur and be continuing, the principal of this
Note may be declared or otherwise become due and payable in the manner, at the
price (including any applicable Make-Whole Amount and Net Loss) and with the
effect provided in the Note Purchase Agreement.
THIS NOTE AND THE NOTE PURCHASE AGREEMENT ARE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW
YORK EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD
PERMIT THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH STATE.
GENUINE PARTS COMPANY
By: /s/ Charles A. Chesnutt
Name: Charles A. Chesnutt
Title: Senior Vice President and Treasurer




EXHIBIT 1(L)-2
    

--------------------------------------------------------------------------------






FORM OF SERIES M NOTE
GENUINE PARTS COMPANY
2.32% SERIES M SENIOR NOTE DUE OCTOBER 30, 2032
No. RM ‑___                                                            , 20
€________                                     PPN: 372460 E*2
FOR VALUE RECEIVED, the undersigned, GENUINE PARTS COMPANY (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Georgia, hereby promises to pay to _____________________, or registered assigns,
the principal sum of ________________ EUROS (€__________) (or so much thereof as
shall not have been paid) on October 30, 2032 (the “Maturity Date”), with
interest (computed on the basis of a 360-day year of twelve 30-day months) (a)
on the unpaid balance thereof at the rate of 2.32% per annum from the date
hereof, payable semiannually on April 30 and October 30 of each year, commencing
with the April 30 or October 30 next succeeding the date hereof, and on the
Maturity Date, until the principal amount hereof shall have become due and
payable, and (b) to the extent permitted by law, (i) on any overdue payment of
interest and (ii) during the continuance of an Event of Default, on such unpaid
balance and on any overdue payment of any Excess Leverage Fee, Make-Whole Amount
or Net Loss, at a rate per annum from time to time equal to the greater of (1)
4.32% or (2) 2.00% over the rate of interest publicly announced by JPMorgan
Chase Bank, N.A. from time to time in Frankfurt, Germany as its “base” or
“prime” rate, payable semiannually as aforesaid (or, at the option of the
registered holder hereof, on demand).
Payments of principal of, and interest on, and any Excess Leverage Fee,
Make-Whole Amount or Net Loss payable with respect to, this Note are to be made
in Euros to the registered holder hereof at the address shown in the register
maintained by the Company for such purpose or at such other place as the holder
hereof shall designate to the Company in writing.
This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to a Note Purchase Agreement, dated as of October 30, 2017 (as amended
from time to time, the “Note Purchase Agreement”), among the Company and the
Purchasers named therein and is entitled to the benefits thereof. Each holder of
this Note will be deemed, by its acceptance hereof, to have (i) agreed to the
confidentiality provisions set forth in Section 20 of the Note Purchase
Agreement and (ii) made the representations set forth in Section 6 of the Note
Purchase Agreement. Unless otherwise indicated, capitalized terms used in this
Note shall have the respective meanings ascribed to such terms in the Note
Purchase Agreement.
As provided in the Note Purchase Agreement, this Note is subject to prepayment,
in whole or from time to time in part, on the terms specified in the Note
Purchase Agreement.
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in


EXHIBIT 1(M)
(to Note Purchase Agreement)
    

--------------------------------------------------------------------------------





the name of, the transferee. Prior to due presentment for registration of
transfer, the Company may treat the Person in whose name this Note is registered
as the owner hereof for the purpose of receiving payment and for all other
purposes, and the Company shall not be affected by any notice to the contrary.
In case an Event of Default shall occur and be continuing, the principal of this
Note may be declared or otherwise become due and payable in the manner, at the
price (including any applicable Make-Whole Amount and Net Loss) and with the
effect provided in the Note Purchase Agreement.
THIS NOTE AND THE NOTE PURCHASE AGREEMENT ARE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW
YORK EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD
PERMIT THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH STATE.
GENUINE PARTS COMPANY
By: /s/ Charles A. Chesnutt
Name: Charles A. Chesnutt
Title: Senior Vice President and Treasurer




EXHIBIT 1(M)-2
    

--------------------------------------------------------------------------------






FORM OF OFFICER’S CERTIFICATE
GENUINE PARTS COMPANY
CERTIFICATE OF OFFICER
I, Charles A. Chesnutt, hereby certify that I am the Senior Vice President and
Treasurer of Genuine Parts Company, a Georgia corporation, whose principal
office is located in the State of Georgia (the “Company”), and that, as such, I
have access to the Company’s records and am familiar with the matters herein
certified, and I am authorized to execute and deliver this Certificate in the
name and on behalf of the Company, and further certify (in the name of and on
behalf of the Company and not in my individual capacity) that:
1.    This certificate is being delivered pursuant to Section 4.3(a) of that
certain Note Purchase Agreement, dated as of October 30, 2017 (the “Note
Purchase Agreement”) between the Company and each of the Purchasers (as defined
in the Note Purchase Agreement). All capitalized terms used and not otherwise
defined herein shall have the respective meanings provided in the Note Purchase
Agreement.
2.    All of the warranties and representations of the Company in the Note
Purchase Agreement are correct on and as of the date hereof.
3.    The Company has performed and complied with all agreements and conditions
contained in the Note Purchase Agreement which were required to be performed or
complied with by the Company prior to or as of the date hereof and, after giving
effect to the issue and sale on the date hereof of the Notes, no Default or
Event of Default has occurred and is continuing.
4.    The Company has not (a) changed its jurisdiction of formation; (b) been a
party to any merger or consolidation; or (c) succeeded to all or any substantial
part of the liabilities of any other entity, at any time following the date of
the most recent financial statements referred to in Schedule 5.5.
5.    From February 16, 2015 to the date hereof, Jennifer L. Ellis has been and
is the duly elected, qualified and acting Secretary of the Company, and the
signature appearing on the Secretary’s Certificate dated the date hereof and
delivered to the Purchasers contemporaneously herewith is her genuine signature.


EXHIBIT 4.3(a)
(to Note Purchase Agreement)
    

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, I have executed this Certificate in the name and on behalf
of the Company on the Closing Day.
GENUINE PARTS COMPANY
By: /s/ Charles A. Chesnutt
Name: Charles A. Chesnutt
Title: Senior Vice President and Treasurer




E-4.3(a)-2
    

--------------------------------------------------------------------------------






FORM OF SECRETARY’S CERTIFICATE
GENUINE PARTS COMPANY
CERTIFICATE OF SECRETARY
I, Jennifer L. Ellis, hereby certify that I am the duly elected, qualified and
acting Secretary of Genuine Parts Company, a Georgia corporation (the
“Company”), and that, as such, I have access to its corporate records and am
familiar with the matters herein certified, and I am authorized to execute and
deliver this certificate in the name and on behalf of the Company, and further
certify in my capacity as such officer as follows:
1.    This certificate is being delivered pursuant to Section 4.3(b) of that
certain Note Purchase Agreement (the “Note Purchase Agreement”), dated as of
October 30, 2017, between the Company and each of the Purchasers (as defined in
the Note Purchase Agreement). The terms used in this certificate and not defined
herein have the respective meanings specified in the Note Purchase Agreement.
2.    Attached hereto as Exhibit A is a true and correct copy of resolutions
adopted by the Board of Directors of the Company on ____________ __, 2017. Such
resolutions were duly adopted by said Board of Directors and are in full force
and effect on and as of the date hereof, not having been amended, altered or
repealed, and such resolutions are filed with the records of the Board of
Directors.
3.    The Notes were executed and delivered by the Company pursuant to and in
accordance with the resolutions set forth in Exhibit A hereto and the Notes as
executed are substantially in the form submitted to and approved by the Board of
Directors of the Company as aforementioned.
4.    Attached hereto as Exhibit B is a true, correct and complete copy of the
By-laws of the Company, including any and all amendments thereto, as in full
force and effect on and as of the date hereof.
5.    Attached hereto as Exhibit C is a short form good standing certificate in
the form of a Certificate of Existence issued with respect to the Company by the
Secretary of State for the State of Georgia.
6.    Attached hereto as Exhibit D is a true, correct and complete copy of the
Articles of Incorporation of the Company, including any and all amendments
thereto, certified by the Secretary of State of the State of Georgia, as in full
force and effect on and as of the date hereof.
7.    Each of the following named persons is and has been a duly elected
qualified and acting officer of the Company holding the office or offices set
forth below opposite his name with full power and authority to act on behalf of
the Company.


EXHIBIT 4.3(b)
(to Note Purchase Agreement)
    

--------------------------------------------------------------------------------







Name
Office
Signature
Charles A. Chesnutt
Senior Vice President and Treasurer
/s/ Charles A. Chesnutt
Scott C. Smith
Senior Vice President and General Counsel
/s/ Scott C. Smith



8.    The signature appearing opposite the name of each such person set forth
above is his or her genuine signature.
IN WITNESS WHEREOF, I have hereunto set my hand on October 30, 2017.
By: /s/ Jennifer L. Ellis
Name: Jennifer L. Ellis
Corporate Secretary




E-4.3(b)-2
    

--------------------------------------------------------------------------------






RESOLUTION OF THE BOARD OF DIRECTORS OF THE COMPANY




Exhibit A
(to Secretary’s Certificate)
    

--------------------------------------------------------------------------------






BY-LAWS OF THE COMPANY




Exhibit B
(to Secretary’s Certificate)
    

--------------------------------------------------------------------------------






GOOD STANDING CERTIFICATE OF THE COMPANY




Exhibit C
(to Secretary’s Certificate)
    

--------------------------------------------------------------------------------






CERTIFICATE OF INCORPORATION OF THE COMPANY




Exhibit D
(to Secretary’s Certificate)
    

--------------------------------------------------------------------------------






FORM OF OPINION OF COUNSEL FOR THE COMPANY
The closing opinions of Scott Smith, Esq., Senior Vice President and General
Counsel for the Company, and Davis Polk & Wardwell LLP, special counsel for the
Company, which is called for by Sections 4.4(a)(i) and 4.4(a)(ii) of the
Agreement, shall be allocated between such counsel as appropriate, shall be
dated the date of the Closing and addressed to each Purchaser, shall be
satisfactory in scope and form to each Purchaser and shall collectively be to
the effect that:
1.    The Company is a corporation, duly organized, validly existing and in good
standing under the laws of the State of Georgia, has the corporate power and
authority to execute and perform the Agreement and to issue the Notes and has
the full corporate power and authority to conduct the activities in which it is
now engaged.
2.    The Agreement has been duly authorized by all necessary corporate action
on the part of the Company, has been duly executed and delivered by the Company
and constitutes the legal, valid and binding contract of the Company enforceable
in accordance with their respective terms.
3.    The Notes have been duly authorized by all necessary corporate action on
the part of the Company, have been duly executed and delivered by the Company
and constitute the legal, valid and binding obligations of the Company
enforceable in accordance with their terms.
4.    No approval, consent or withholding of objection on the part of, or
filing, registration or qualification with, any Governmental Authority, federal
or state, is necessary in connection with the execution, delivery or performance
by the Company of the Agreement or the Notes.
5.    The issuance and sale of the Notes and the execution, delivery and
performance by the Company of the Agreement do not conflict with any law, rule
or regulation of any Governmental Authority or conflict with or result in any
breach of any of the provisions of or constitute a default under or result in
the creation or imposition of any Lien upon any of the property of the Company
pursuant to the provisions of its organizational documents or any agreement or
other instrument known to such counsel to which the Company is a party or by
which the Company may be bound.
6.    The issuance, sale or delivery of the Notes under the circumstances
contemplated by the Agreement do not, under existing law, require the
registration of the Notes under the Securities Act or the qualification of an
indenture under the Trust Indenture Act of 1939.


EXHIBIT 4.4(a)(i) and EXHIBIT 4.4(a)(ii)
(to Note Purchase Agreement)
    

--------------------------------------------------------------------------------





7.    The Company is not an “investment company” as such term is defined in the
Investment Company Act of 1940.
8.    The issuance of the Notes and the use of the proceeds of the sale of the
Notes in accordance with the provisions of and contemplated by the Agreement do
not violate Regulation T, U or X of the Board of Governors of the Federal
Reserve System.
The opinions of Scott Smith, Esq. and Davis Polk & Wardwell LLP shall cover such
other matters relating to the sale of the Notes as any Purchaser may reasonably
request and shall provide that (i) subsequent holders of the Notes may rely upon
such opinions and (ii) such opinions may be provided to Governmental Authorities
including the NAIC. With respect to matters of fact on which such opinions are
based, such counsel shall be entitled to rely on appropriate certificates of
public officials and officers of the Company.




Exhibit 4.4(a)-2
    

--------------------------------------------------------------------------------






FORM OF OPINION OF SPECIAL COUNSEL FOR THE PURCHASERS
The closing opinion of Schiff Hardin LLP, special counsel to the Purchasers,
called for by Section 4.4(b) of the Note Purchase Agreement, shall be dated as
of the Closing Day and addressed to the Purchasers, shall be satisfactory in
form and substance to the Purchasers and shall be to the effect that:
1.    The Note Agreement and the Notes being delivered on the date hereof
constitute the legal, valid and binding obligations of the Company, enforceable
against the Company in accordance with their respective terms.
2.    The issuance, sale and delivery of the Notes being delivered on the date
hereof under the circumstances contemplated by the Note Purchase Agreement and
on the basis of the applicable representations made by the Company in Section
5.13 of the Note Purchase Agreement and by the Purchasers in Section 6.1 of the
Note Purchase Agreement, do not, under existing law, require the registration of
the Notes under the Securities Act or the qualification of an indenture under
the Trust Indenture Act of 1939, as amended.
The opinion of Schiff Hardin LLP shall also state that the opinions of Scott
Smith, Esq., Senior Vice President and General Counsel for the Company, and
Davis Polk & Wardwell LLP, special counsel for the Company, are satisfactory in
scope and form to Schiff Hardin LLP and that, in their opinion, the Purchasers
are justified in relying thereon.
The opinion of Schiff Hardin LLP is limited to the laws of the State of New York
and the Federal laws of the United States.
With respect to matters of fact upon which such opinion is based, Schiff Hardin
LLP may rely on appropriate certificates of public officials and officers of the
Company and upon representations of the Company and the Purchasers delivered in
connection with the issuance and sale of the Notes.




EXHIBIT 4.4(b)
(to Note Purchase Agreement)
    

--------------------------------------------------------------------------------






FORM OF GUARANTY AGREEMENT
                                                
GUARANTY AGREEMENT
(SERIES I, SERIES J, SERIES K, SERIES L AND SERIES M NOTES)
DATED AS OF ________ __, 20__
of
[GUARANTOR NAME]
                                                




EXHIBIT 9.6
(to Note Purchase Agreement)
    

--------------------------------------------------------------------------------


TABLE OF CONTENTS
Section        Page


SECTION 1.
GUARANTY    1

SECTION 2.
OBLIGATIONS ABSOLUTE    3

SECTION 3.
WAIVER    3

SECTION 4.
OBLIGATIONS UNIMPAIRED    4

SECTION 5.
SUBROGATION AND SUBORDINATION    4

SECTION 6.
REINSTATEMENT OF GUARANTY    5

SECTION 7.
RANK OF GUARANTY    5

SECTION 8.
REPRESENTATIONS AND WARRANTIES OF THE GUARANTOR    5

SECTION 8.1
Organization; Power and Authority    5

Section 8.2
Authorization, Etc    6

Section 8.3
Compliance with Laws, Other Instruments, Etc    6

Section 8.4
Governmental Authorizations, Etc    6

Section 8.5
Information Regarding the Company    6

Section 8.6
Solvency    7

SECTION 9.
TERM OF GUARANTY AGREEMENT    7

SECTION 10
SURVIVAL OF REPRESENTATIONS AND WARRANTIES;

ENTIRE AGREEMENT
7

SECTION 11
AMENDMENT AND WAIVER    7

SECTION 11.1
Requirements    7

SECTION 11.2
Solicitation of Holders of Notes    7

SECTION 11.3
Binding Effect    8



 
1
 



    

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


SECTION 11.4
Notes Held By Company, Etc    8

SECTION 12
NOTICES    8

SECTION 13
MISCELLANEOUS    9

SECTION 13.1
Successors and Assigns    9

SECTION 13.2
Severability    9

SECTION 13.3
Construction    9

SECTION 13.4
Further Assurances    9

SECTION 13.5
Governing Law    9

SECTION 13.6
Jurisdiction and Process; Waiver of Jury Trial    9

SECTION 13.7
Reproduction of Documents; Execution    10





 
EXHIBIT 9.6-2-
 



    

--------------------------------------------------------------------------------






GUARANTY AGREEMENT
THIS GUARANTY AGREEMENT, dated as of __________, 20__ (this “Guaranty
Agreement”), is made by __________, a __________ (the “Guarantor”) in favor of
the Purchasers (as defined below) and the other holders from time to time of the
Notes (as defined below). The Purchasers and such other holders are herein
collectively called the “holders” and individually a “holder.”
PRELIMINARY STATEMENTS:
I.    Genuine Parts Company, a Georgia corporation (the “Company”), has entered
into a Note Purchase Agreement, dated as October 30, 2017 (as amended, modified,
supplemented or restated from time to time, the “Note Agreement”), with the
Purchasers listed on Schedule B thereto (together with their successors and
assigns, the “Purchasers”). Capitalized terms used herein have the meanings
specified in the Note Agreement unless otherwise defined herein.
II.    The Company has authorized the issuance and sale, pursuant to the Note
Agreement, of (a) U.S.$120,000,000 aggregate principal amount of its 3.70%
Series I Senior Notes due October 30, 2027 (the “Series I Notes”), (b)
€225,000,000 aggregate principal amount of its 1.40% Series J Senior Notes due
October 30, 2024 (the “Series J Notes”), (c) €250,000,000 aggregate principal
amount of its 1.81% Series K Senior Notes due October 30, 2027 (the “Series K
Notes”), (d) €125,000,000 aggregate principal amount of its 2.02% Series L
Senior Notes due October 30, 2029 (the “Series L Notes”) and (e) €100,000,000
aggregate principal amount of its 2.32% Series M Senior Notes due October 30,
2032 (the “Series M Notes”; together with the Series I Notes, the Series J
Notes, the Series K Notes and the Series L Notes, the “Initial Notes”). The
Initial Notes and any other Notes that may from time to time be issued pursuant
to the Note Agreement (including any notes issued in substitution for any of the
Notes), as the same may be amended, modified, supplemented or restated from time
to time, are herein collectively called the “Notes” and individually a “Note.”
III.    Pursuant to the Note Agreement, the Company is required to cause the
Guarantor to deliver this Guaranty Agreement to the holders of Notes.
IV.    The Guarantor has received and will receive direct and indirect benefits
from the financing arrangements contemplated by the Note Agreement. The
__________ of the Guarantor has determined that the incurrence of such
obligations is in the best interests of the Guarantor.
NOW THEREFORE, in compliance with the Note Agreement, and in consideration of,
the execution and delivery of the Note Agreement and the purchase of the Notes
by each of the Purchasers, the Guarantor hereby covenants and agrees with, and
represents and warrants to each of the holders as follows:


    


EXHIBIT 10.31

--------------------------------------------------------------------------------





SECTION 2.    GUARANTY.The Guarantor hereby irrevocably and unconditionally
guarantees to each holder, the due and punctual payment in full of (a) the
principal of, Make-Whole Amount, if any, Net Loss, if any, Excess Leverage Fee,
if any, and interest on (including, without limitation, interest accruing after
the filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), and any other amounts due
under, the Notes when and as the same shall become due and payable (whether at
stated maturity or by required or optional prepayment or by acceleration or
otherwise) and (b) any other sums which may become due under the terms and
provisions of the Notes, the Note Agreement or any other instrument referred to
therein (all such obligations described in clauses (a) and (b) above are herein
called the “Guaranteed Obligations”). The guaranty in the preceding sentence is
an absolute, present and continuing guaranty of payment and not of
collectibility and is in no way conditional or contingent upon any attempt to
collect from the Company or any other guarantor of the Notes or upon any other
action, occurrence or circumstance whatsoever. In the event that the Company
shall fail so to pay any of such Guaranteed Obligations, the Guarantor agrees to
pay the same when due to the holders entitled thereto, without demand,
presentment, protest or notice of any kind, in lawful money of the United
States, pursuant to the requirements for payment specified in the Notes and the
Note Agreement. Each default in payment of any of the Guaranteed Obligations
shall give rise to a separate cause of action hereunder and separate suits may
be brought hereunder as each cause of action arises. The Guarantor agrees that
the Notes issued in connection with the Note Agreement may (but need not) make
reference to this Guaranty Agreement.
The Guarantor agrees to pay and to indemnify and save each holder harmless from
and against any damage, loss, cost or expense (including attorneys’ fees) which
such holder may incur or be subject to as a consequence, direct or indirect, of
(x) any breach by the Guarantor or by the Company of any warranty, covenant,
term or condition in, or the occurrence of any default under, this Guaranty
Agreement, the Notes, the Note Agreement or any other instrument referred to
therein, together with all expenses resulting from the compromise or defense of
any claims or liabilities arising as a result of any such breach or default, (y)
any legal action commenced to challenge the validity or enforceability of this
Guaranty Agreement, the Notes, the Note Agreement or any other instrument
referred to therein and (z) enforcing or defending (or determining whether or
how to enforce or defend) the provisions of this Guaranty Agreement.
The Guarantor hereby acknowledges and agrees that the Guarantor’s liability
hereunder is joint and several with any other Person(s) who may guarantee the
obligations and Indebtedness under and in respect of the Notes and the Note
Agreement.
Notwithstanding the foregoing provisions or any other provision of this Guaranty
Agreement, the holders (by their acceptance of any Note) and the Guarantor
hereby agree that if at any time the Guaranteed Obligations exceed the Maximum
Guaranteed Amount determined as of such time with regard to the Guarantor, then
this Guaranty Agreement shall be automatically amended to reduce the Guaranteed
Obligations to the Maximum Guaranteed Amount. Such amendment shall not require
the written consent of the


E-9.6-2
    

--------------------------------------------------------------------------------





Guarantor or any holder and shall be deemed to have been automatically consented
to by the Guarantor and each holder. The Guarantor agrees that the Guaranteed
Obligations may at any time exceed the Maximum Guaranteed Amount without
affecting or impairing the obligation of the Guarantor. “Maximum Guaranteed
Amount” means as of the date of determination with respect to the Guarantor, the
lesser of (a) the amount of the Guaranteed Obligations outstanding on such date
and (b) the maximum amount that would not render the Guarantor’s liability under
this Guaranty Agreement subject to avoidance under Section 548 of the United
States Bankruptcy Code (or any successor provision) or any comparable provision
of applicable state law.
SECTION 3.    OBLIGATIONS ABSOLUTE.The obligations of the Guarantor hereunder
shall be primary, absolute, irrevocable and unconditional, irrespective of the
validity or enforceability of the Notes, the Note Agreement or any other
instrument referred to therein, shall not be subject to any counterclaim,
setoff, deduction or defense based upon any claim the Guarantor may have against
the Company or any holder or otherwise, and shall remain in full force and
effect without regard to, and shall not be released, discharged or in any way
affected by, any circumstance or condition whatsoever (whether or not the
Guarantor shall have any knowledge or notice thereof), including, without
limitation: (a) any amendment to, modification of, supplement to or restatement
of the Notes, the Note Agreement or any other instrument referred to therein (it
being agreed that the obligations of the Guarantor hereunder shall apply to the
Notes, the Note Agreement or any such other instrument as so amended, modified,
supplemented or restated) or any assignment or transfer of any thereof or of any
interest therein, or any furnishing, acceptance or release of any security for
the Notes; (b) any waiver, consent, extension, indulgence or other action or
inaction under or in respect of the Notes, the Note Agreement or any other
instrument referred to therein; (c) any bankruptcy, insolvency, arrangement,
reorganization, readjustment, composition, liquidation or similar proceeding
with respect to the Company or its property; (d) any merger, amalgamation or
consolidation of the Guarantor or of the Company into or with any other Person
or any sale, lease or transfer of any or all of the assets of the Guarantor or
of the Company to any Person; (e) any failure on the part of the Company for any
reason to comply with or perform any of the terms of any other agreement with
the Guarantor; (f) any failure on the part of any holder to obtain, maintain,
register or otherwise perfect any security; or (g) any other event or
circumstance which might otherwise constitute a legal or equitable discharge or
defense of a guarantor (whether or not similar to the foregoing), and in any
event however material or prejudicial it may be to the Guarantor or to any
subrogation, contribution or reimbursement rights the Guarantor may otherwise
have. The Guarantor covenants that its obligations hereunder will not be
discharged except by indefeasible payment in full in cash of all of the
Guaranteed Obligations and all other obligations hereunder.
SECTION 4.    WAIVER.
The Guarantor unconditionally waives to the fullest extent permitted by law, (a)
notice of acceptance hereof, of any action taken or omitted in reliance hereon
and of any default by the Company in the payment of any amounts due under the
Notes, the Note


E-9.6-3
    

--------------------------------------------------------------------------------





Agreement or any other instrument referred to therein, and of any of the matters
referred to in Section 2 hereof, (b) all notices which may be required by
statute, rule of law or otherwise to preserve any of the rights of any holder
against the Guarantor, including, without limitation, presentment to or demand
for payment from the Company or the Guarantor with respect to any Note, notice
to the Company or to the Guarantor of default or protest for nonpayment or
dishonor and the filing of claims with a court in the event of the bankruptcy of
the Company, (c) any right to require any holder to enforce, assert or exercise
any right, power or remedy including, without limitation, any right, power or
remedy conferred in the Note Agreement or the Notes, (d) any requirement for
diligence on the part of any holder and (e) any other act or omission or thing
or delay in doing any other act or thing which might in any manner or to any
extent vary the risk of the Guarantor or otherwise operate as a discharge of the
Guarantor or in any manner lessen the obligations of the Guarantor hereunder.
SECTION 5.    OBLIGATIONS UNIMPAIRED.
The Guarantor authorizes the holders, without notice or demand to the Guarantor
and without affecting its obligations hereunder, from time to time: (a) to
renew, compromise, extend, accelerate or otherwise change the time for payment
of, all or any part of the Notes, or any obligations under the Note Agreement or
any other instrument referred to therein; (b) to change any of the
representations, covenants, events of default or any other terms or conditions
of or pertaining to the Notes, the Note Agreement or any other instrument
referred to therein, including, without limitation, decreases or increases in
amounts of principal, rates of interest, Excess Leverage Fee, Make-Whole Amount,
Net Loss or any other obligation; (c) to take and hold security for the payment
of the Notes or amounts payable under the Note Agreement or any other instrument
referred to therein, for the performance of this Guaranty Agreement or otherwise
for the Indebtedness guaranteed hereby and to exchange, enforce, waive,
subordinate and release any such security; (d) to apply any such security and to
direct the order or manner of sale thereof as the holders in their sole
discretion may determine; (e) to obtain additional or substitute endorsers or
guarantors; (f) to exercise or refrain from exercising any rights against the
Company and others; and (g) to apply any sums, by whomsoever paid or however
realized, to the payment of the Guaranteed Obligations and all other obligations
owed hereunder. The holders shall have no obligation to proceed against any
additional or substitute endorsers or guarantors or to pursue or exhaust any
security provided by the Company, the Guarantor or any other Person or to pursue
any other remedy available to the holders.
If an event permitting the acceleration of the maturity of the principal amount
of any Notes shall exist and such acceleration shall at such time be prevented
or the right of any holder to receive any payment on account of the Guaranteed
Obligations shall at such time be delayed or otherwise affected by reason of the
pendency against the Company, the Guarantor or any other guarantors of a case or
proceeding under a bankruptcy or insolvency law, the Guarantor agrees that, for
purposes of this Guaranty Agreement and its obligations hereunder, the maturity
of such principal amount shall be deemed to have


E-9.6-4
    

--------------------------------------------------------------------------------





been accelerated with the same effect as if the holder thereof had accelerated
the same in accordance with the terms of the Note Agreement, and the Guarantor
shall forthwith pay such accelerated Guaranteed Obligations.
SECTION 6.    SUBROGATION AND SUBORDINATION.
The Guarantor will not exercise any rights which it may have acquired by way of
subrogation under this Guaranty Agreement, by any payment made hereunder or
otherwise, or accept any payment on account of such subrogation rights, or any
rights of reimbursement, contribution or indemnity or any rights or recourse to
any security for the Notes or this Guaranty Agreement unless and until all of
the Guaranteed Obligations shall have been indefeasibly paid in full in cash.
The Guarantor hereby subordinates the payment of all Indebtedness and other
obligations of the Company or any other guarantor of the Guaranteed Obligations
owing to the Guarantor, whether now existing or hereafter arising, including,
without limitation, all rights and claims described in clause (a) of this
Section 5, to the indefeasible payment in full in cash of all of the Guaranteed
Obligations. If the Required Holders so request, any such Indebtedness or other
obligations shall be enforced and performance received by the Guarantor as
trustee for the holders and the proceeds thereof shall be paid over to the
holders promptly, in the form received (together with any necessary
endorsements) to be applied to the Guaranteed Obligations, whether matured or
unmatured, as may be directed by the Required Holders, but without reducing or
affecting in any manner the liability of the Guarantor under this Guaranty
Agreement.
If any amount or other payment is made to or accepted by the Guarantor in
violation of any of the preceding clauses (a) and (b) of this Section 5, such
amount shall be deemed to have been paid to the Guarantor for the benefit of,
and held in trust for the benefit of, the holders and shall be paid over to the
holders promptly, in the form received (together with any necessary
endorsements) to be applied to the Guaranteed Obligations, whether matured or
unmatured, as may be directed by the Required Holders, but without reducing or
affecting in any manner the liability of the Guarantor under this Guaranty
Agreement.
The Guarantor acknowledges that it will receive direct and indirect benefits
from the financing arrangements contemplated by the Note Agreement and that its
agreements set forth in this Guaranty Agreement (including this Section 5) are
knowingly made in contemplation of such benefits.
SECTION 7.    REINSTATEMENT OF GUARANTY.
This Guaranty Agreement shall continue to be effective, or be reinstated, as the
case may be, if and to the extent at any time payment, in whole or in part, of
any of the sums due to any holder on account of the Guaranteed Obligations is
rescinded or must otherwise be restored or returned by a holder upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Company or any other guarantors, or


E-9.6-5
    

--------------------------------------------------------------------------------





upon or as a result of the appointment of a custodian, receiver, trustee or
other officer with similar powers with respect to the Company or any other
guarantors or any part of its or their property, or otherwise, all as though
such payments had not been made.
SECTION 8.    RANK OF GUARANTY.
The Guarantor will ensure that its payment obligations under this Guaranty
Agreement will at all times rank at least pari passu, without preference or
priority, with all other unsecured and unsubordinated Indebtedness of the
Guarantor now or hereafter existing.
SECTION 9.    REPRESENTATIONS AND WARRANTIES OF THE GUARANTOR.
The Guarantor represents and warrants to each holder as follows:
9.1    Organization; Power and Authority. The Guarantor is a _________, duly
organized, validly existing and in good standing under the laws of its
jurisdiction of __________, and is duly qualified as a foreign __________and is
in good standing in each jurisdiction in which such qualification is required by
law, other than those jurisdictions as to which the failure to be so qualified
or in good standing would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. The Guarantor has the __________
power and authority to own or hold under lease the properties it purports to own
or hold under lease, to transact the business it transacts and proposes to
transact, to execute and deliver this Guaranty Agreement and to perform the
provisions hereof.
9.2    Authorization, Etc. This Guaranty Agreement has been duly authorized by
all necessary __________ action on the part of the Guarantor, and this Guaranty
Agreement constitutes a legal, valid and binding obligation of the Guarantor
enforceable against the Guarantor in accordance with its terms, except as such
enforceability may be limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (b) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
9.3    Compliance with Laws, Other Instruments, Etc. The execution, delivery and
performance by the Guarantor of this Guaranty Agreement will not (a) contravene,
result in any breach of, or constitute a default under, or result in the
creation of any Lien in respect of any property of the Guarantor or any of its
Subsidiaries under, any indenture, mortgage, deed of trust, loan, purchase or
credit agreement, lease, organizational documents, or any other agreement or
instrument to which the Guarantor or any of its Subsidiaries is bound or by
which the Guarantor or any of its Subsidiaries or any of their respective
properties may be bound or affected, (b) conflict with or result in a breach of
any of the terms, conditions or provisions of any order, judgment, decree, or
ruling of any court, arbitrator or Governmental Authority applicable to the
Guarantor or any of its Subsidiaries or (c) violate any provision of any statute
or other rule or regulation of any Governmental Authority applicable to the
Guarantor or any of its Subsidiaries. “Governmental Authority” means (x) the
government of (i) the United States or any State or other political subdivision
thereof,


E-9.6-6
    

--------------------------------------------------------------------------------





or (ii) any other jurisdiction in which the Guarantor or any of its Subsidiaries
conducts all or any part of its business, or which asserts jurisdiction over any
properties of the Guarantor or any of its Subsidiaries, or (y) any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of, or pertaining to, any such government.
9.4    Governmental Authorizations, Etc. No consent, approval or authorization
of, or registration, filing or declaration with, any Governmental Authority is
required in connection with the execution, delivery or performance by the
Guarantor of this Guaranty Agreement.
9.5    Information Regarding the Company. The Guarantor now has and will
continue to have independent means of obtaining information concerning the
affairs, financial condition and business of the Company. No holder shall have
any duty or responsibility to provide the Guarantor with any credit or other
information concerning the affairs, financial condition or business of the
Company which may come into possession of the holders. The Guarantor has
executed and delivered this Guaranty Agreement without reliance upon any
representation by the holders including, without limitation, with respect to (a)
the due execution, validity, effectiveness or enforceability of any instrument,
document or agreement evidencing or relating to any of the Guaranteed
Obligations or any loan or other financial accommodation made or granted to the
Company, (b) the validity, genuineness, enforceability, existence, value or
sufficiency of any property securing any of the Guaranteed Obligations or the
creation, perfection or priority of any lien or security interest in such
property or (c) the existence, number, financial condition or creditworthiness
of other guarantors or sureties, if any, with respect to any of the Guaranteed
Obligations.
9.6    Solvency. Upon the execution and delivery hereof, the Guarantor will be
solvent, will be able to pay its debts as they mature, and will have capital
sufficient to carry on its business.
SECTION 10.    TERM OF GUARANTY AGREEMENT.
This Guaranty Agreement and all guarantees, covenants and agreements of the
Guarantor contained herein shall continue in full force and effect and shall not
be discharged until such time as all of the Guaranteed Obligations and all other
obligations hereunder shall be indefeasibly paid in full in cash and shall be
subject to reinstatement pursuant to Section 6.
SECTION 11.    SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.
All representations and warranties contained herein shall survive the execution
and delivery of this Guaranty Agreement and may be relied upon by any subsequent
holder, regardless of any investigation made at any time by or on behalf of any
Purchaser or any other holder. All statements contained in any certificate or
other instrument delivered by or on behalf of the Guarantor pursuant to this
Guaranty Agreement shall be deemed representations and warranties of the
Guarantor under this Guaranty Agreement.


E-9.6-7
    

--------------------------------------------------------------------------------





Subject to the preceding sentence, this Guaranty Agreement embodies the entire
agreement and understanding between each holder and the Guarantor and supersedes
all prior agreements and understandings relating to the subject matter hereof.
SECTION 12.    AMENDMENT AND WAIVER.
12.1    Requirements. Except as otherwise provided in the fourth paragraph of
Section 1 of this Guaranty Agreement, this Guaranty Agreement may be amended,
and the observance of any term hereof may be waived (either retroactively or
prospectively), only with the written consent of the Guarantor and the Required
Holders, except that no amendment or waiver (a) of any of the first three
paragraphs of Section 1 or any of the provisions of Section 2, 3, 4, 5, 6, 7, 9
or 11 hereof, or any defined term (as it is used therein), or (b) which results
in the limitation of the liability of the Guarantor hereunder (except to the
extent provided in the fourth paragraph of Section 1 of this Guaranty Agreement)
will be effective as to any holder unless consented to by such holder in
writing.
12.2    Solicitation of Holders of Notes.
(a)    Solicitation. The Guarantor will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof. The Guarantor will deliver executed or true and correct copies of each
amendment, waiver or consent effected pursuant to the provisions of this Section
11.2 to each holder of outstanding Notes promptly following the date on which it
is executed and delivered by, or receives the consent or approval of, the
requisite holders of Notes.
(b)    Payment. The Guarantor will not directly or indirectly pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
holder as consideration for or as an inducement to the entering into by any
holder of any waiver or amendment of any of the terms and provisions hereof
unless such remuneration is concurrently paid, or security is concurrently
granted or other credit support concurrently provided, on the same terms,
ratably to each holder of the Notes then outstanding even if such holder did not
consent to such waiver or amendment.
(c)    Consent in Contemplation of Transfer. Any consent given pursuant to this
Section 11 or Section 17 of the Note Purchase Agreement by a holder that has
transferred or has agreed to transfer its Notes to (i) the Company, (ii) any
Subsidiary or any other Affiliate (including the Guarantor) or (iii) any other
Person in connection with, or in anticipation of, such other Person acquiring,
making a tender offer for or merging with the Company and/or any of its
Affiliates, in each case in connection with such consent, shall be void and of
no force or effect except solely as to such holder, and any amendments effected
or waivers granted or to be effected or granted that would not have been or
would not be so effected or granted


E-9.6-8
    

--------------------------------------------------------------------------------





but for such consent (and the consents of all other holders of Notes that were
acquired under the same or similar conditions) shall be void and of no force or
effect except solely as to such holder.
12.3    Binding Effect. Any amendment or waiver consented to as provided in this
Section 11 applies equally to all holders and is binding upon them and upon each
future holder and upon the Guarantor without regard to whether any Note has been
marked to indicate such amendment or waiver. No such amendment or waiver will
extend to or affect any obligation, covenant, agreement, Default or Event of
Default not expressly amended or waived or impair any right consequent thereon.
No course of dealing between the Guarantor and the holder nor any delay in
exercising any rights hereunder or under any Note shall operate as a waiver of
any rights of any holder. As used herein, the term “this Guaranty Agreement” and
references thereto shall mean this Guaranty Agreement as it may from time to
time be amended or supplemented.
12.4    Notes Held By Guarantor, Etc. Solely for the purpose of determining
whether the holders of the requisite percentage of the aggregate principal
amount of Notes then outstanding approved or consented to any amendment, waiver
or consent to be given under this Guaranty Agreement, or have directed the
taking of any action provided herein to be taken upon the direction of the
holders of a specified percentage of the aggregate principal amount of Notes
then outstanding, Notes directly or indirectly owned by the Guarantor, the
Company or any of their respective Affiliates shall be deemed not to be
outstanding.
SECTION 13.    NOTICES.
All notices and communications provided for hereunder shall be in writing and
sent (i) by telecopy if the sender on the same day sends a confirming copy of
such notice by an internationally recognized overnight delivery service (charges
prepaid), or (ii) by registered or certified mail with return receipt requested
(postage prepaid), or (iii) by an internationally recognized overnight delivery
service (with charges prepaid). Any such notice must be sent:
if to the Guarantor, to                             , or such other address as
the Guarantor shall have specified to the holders in writing, or
if to any holder of any Note, to such holder at the addresses specified for such
communications set forth in Schedule B to the Note Agreement, or such other
address as such holder shall have specified to the Guarantor in writing.
SECTION 14.    MISCELLANEOUS.
14.1    Successors and Assigns. All covenants and other agreements contained in
this Guaranty Agreement by or on behalf of any of the parties hereto bind and
inure to the benefit of their respective successors and assigns whether so
expressed or not.


E-9.6-9
    

--------------------------------------------------------------------------------





14.2    Severability. Any provision of this Guaranty Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by
law), not invalidate or render unenforceable such provision in any other
jurisdiction.
14.3    Construction. Each covenant contained herein shall be construed (absent
express provision to the contrary) as being independent of each other covenant
contained herein, so that compliance with any one covenant shall not (absent
such express contrary provision) be deemed to excuse compliance with any other
covenant. Whether any provision herein refers to action to be taken by any
Person, or which such Person is prohibited from taking, such provision shall be
applicable whether such action is taken directly or indirectly by such Person.
The section and subsection headings in this Guaranty Agreement are for
convenience of reference only and shall neither be deemed to be a part of this
Guaranty Agreement nor modify, define, expand or limit any of the terms or
provisions hereof. All references herein to numbered sections, unless otherwise
indicated, are to sections of this Guaranty Agreement. Words and definitions in
the singular shall be read and construed as though in the plural and vice versa,
and words in the masculine, neuter or feminine gender shall be read and
construed as though in either of the other genders where the context so
requires.
14.4    Further Assurances. The Guarantor agrees to execute and deliver all such
instruments and take all such action as the Required Holders may from time to
time reasonably request in order to effectuate fully the purposes of this
Guaranty Agreement.
14.5    Governing Law. This Guaranty Agreement shall be construed and enforced
in accordance with, and the rights of the parties shall be governed by, the law
of the State of New York, excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.
14.6    Jurisdiction and Process; Waiver of Jury Trial.
(a)    The Guarantor irrevocably submits to the non-exclusive jurisdiction of
any New York State or federal court sitting in the Borough of Manhattan, The
City of New York, over any suit, action or proceeding arising out of or relating
to this Guaranty Agreement. To the fullest extent permitted by applicable law,
the Guarantor irrevocably waives and agrees not to assert, by way of motion, as
a defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.


E-9.6-10
    

--------------------------------------------------------------------------------





(b)    The Guarantor agrees, to the fullest extent permitted by applicable law,
that a final judgment in any suit, action or proceeding of the nature referred
to in Section 13.6(a) brought in any such court shall be conclusive and binding
upon it subject to rights of appeal, as the case may be, and may be enforced in
the courts of the United States or the State of New York (or any other courts to
the jurisdiction of which it or any of its assets is or may be subject) by a
suit upon such judgment.
(c)    The Guarantor consents to process being served by or on behalf of any
holder in any suit, action or proceeding of the nature referred to in Section
13.6(a) by mailing a copy thereof by registered, certified priority or express
mail (or any substantially similar form of mail), postage prepaid, return
receipt or delivery confirmation requested, to it at its address specified in
Section 12 or at such other address of which such holder shall then have been
notified pursuant to said Section 12. The Guarantor agrees that such service
upon receipt (i) shall be deemed in every respect effective service of process
upon it in any such suit, action or proceeding and (ii) shall, to the fullest
extent permitted by applicable law, be taken and held to be valid personal
service upon and personal delivery to it. Notices hereunder shall be
conclusively presumed received as evidenced by a delivery receipt furnished by
the United States Postal Service or any reputable commercial delivery service.
(d)    Nothing in this Section 13.6 shall affect the right of any holder to
serve process in any manner permitted by law, or limit any right that the
holders may have to bring proceedings against the Guarantor in the courts of any
appropriate jurisdiction or to enforce in any lawful manner a judgment obtained
in one jurisdiction in any other jurisdiction.
(e)    THE GUARANTOR AND THE HOLDERS WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT
ON OR WITH RESPECT TO THIS GUARANTY AGREEMENT OR OTHER DOCUMENT EXECUTED IN
CONNECTION HEREWITH.
14.7    Reproduction of Documents; Execution. This Guaranty Agreement may be
reproduced by any holder by any photographic, photostatic, electronic, digital,
microfilm, microcard, miniature photographic or other similar process and such
holder may destroy any original document so reproduced. The Guarantor agrees and
stipulates that, to the extent permitted by applicable law, any such
reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by any holder in the
regular course of business) and any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence. This
Section 13.7 shall not prohibit the Guarantor or any other holder of Notes from
contesting any such reproduction to the same extent that it could contest the
original, or from introducing evidence to demonstrate the inaccuracy of any such
reproduction. A facsimile or electronic transmission of the signature page of
the Guarantor shall be as effective as delivery of a manually executed
counterpart hereof and shall be admissible into evidence for all purposes.


E-9.6-11
    

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Guarantor has caused this Guaranty Agreement to be duly
executed and delivered as of the date and year first above written.
[NAME OF GUARANTOR]
By:                         
    Name:
    Title:
CH2\20047978.14




E-9.6-12
    